Exhibit 10.1


SIXTH AMENDMENT TO CREDIT AGREEMENT


This SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
December 17, 2019, is entered into by and among (1) ARC DOCUMENT SOLUTIONS, LLC,
a Texas limited liability company (the “Borrower”); (2) the Lenders (as defined
in the Credit Agreement referred to below); and (3) WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, Swing Line Lender and L/C Issuer, with
respect to the following:


A.    The Borrower, the Lenders party hereto, certain other lenders and the
Administrative Agent have previously entered into that certain Credit Agreement
dated as of November 20, 2014, as amended by those certain letter agreements
dated June 4, 2015, February 5, 2016 and June 24, 2016, Amendment to Credit
Agreement dated as of July 14, 2017 and Fifth Amendment to Credit Agreement
dated as of May 13, 2019 (as so amended and as in effect prior to the date
hereof, the “Existing Credit Agreement” and as the same may be amended,
restated, supplemented or otherwise modified and in effect from time to time,
including, but not limited to, by this Amendment, the “Credit Agreement”).
Capitalized terms are used in this Amendment as defined in the Credit Agreement,
unless otherwise defined herein.


B.    The Borrower has requested that the Total Revolving Loan Commitment be
increased to $80,000,000.
C.    The Borrower has also requested certain amendments to the Existing Credit
Agreement to effect the foregoing and certain additional amendments as set forth
below.
D.    The Borrower has also informed the Administrative Agent that it will pay
the aggregate outstanding principal amount of all Closing Date Term Loans and
all accrued, but unpaid interest thereon in full.


E.     The Administrative Agent and the Lenders are willing to grant such
requests on the terms and subject to the conditions set forth in this Amendment.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:


1.Effectiveness. The effectiveness of the provisions of Section 2 of this
Amendment is subject to the satisfaction of the conditions further described in
Section 3 of this Amendment.
2.    Amendments. On the terms and subject to the conditions of this Amendment,
as of the December 2019 Amendment Effective Date:
(a)    Credit Agreement Amendments. Page 1 through the end of Section 8.19 of
the Existing Credit Agreement is hereby amended to read as set forth in the
“conformed” version of the Credit Agreement attached hereto as Annex A, as if
each of such changes had been separately identified in this Amendment.





--------------------------------------------------------------------------------




(b)    Schedule I (Commitments). Part A of Schedule I to the Existing Credit
Agreement is hereby amended and restated in its entirety in the form attached
hereto as Schedule I.
(c)    Compliance Certificate. Exhibit I (Compliance Certificate) to the
Existing Credit Agreement is hereby amended and restated in its entirety in the
form attached hereto as Exhibit I.
3.    Conditions Precedent to the Effectiveness of this Amendment. The
effectiveness of the provisions of Section 2 of this Amendment is conditioned
upon, and such provisions shall not be effective until, satisfaction of the
conditions set forth on Schedule A attached hereto (the first date on which all
such conditions have been satisfied being referred to herein as the “December
2019 Amendment Effective Date”).
4.    Amendment Fees. The Borrower shall pay to WFS (or the Administrative Agent
if so directed by WFS), for the account of each Lender that provides a Revolving
Loan Commitment under the Credit Agreement and that executes and delivers this
Amendment (each a “Consenting Lender”), to be distributed to each such
Consenting Lender, an amendment fee specified in the Fee Letter dated as of
December 17, 2019 between the Borrower and WFS on such Consenting Lender’s
Revolving Loan Commitment after giving effect to this Amendment. The amendment
fees shall be fully earned and due and payable in full on the December 2019
Amendment Effective Date.
5.    Representations and Warranties. In order to induce the Administrative
Agent and the Lenders to enter into this Amendment and to amend the Existing
Credit Agreement in the manner provided in this Amendment, each Loan Party
represents and warrants to the Administrative Agent and each Lender as follows:
(a)    Authority. The execution, delivery and performance by each Loan Party of
this Amendment and each other Credit Document executed by such Loan Party in
connection herewith and the consummation of the transactions contemplated hereby
and thereby (i) are within the power of such Loan Party and (ii) have been duly
authorized by all necessary actions on the part of such Loan Party.
(b)    Enforceability. This Amendment and each other Credit Document executed by
such Loan Party in connection herewith has been duly executed and delivered by
such Loan Party and constitutes a legal, valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
general principles of equity.
(c)    Non-Contravention. The execution and delivery by each Loan Party of this
Amendment and the other Credit Documents executed by such Loan Party in
connection herewith and the performance and consummation of the transactions
contemplated hereby and thereby do not (i) conflict with any Requirement of Law
applicable to such Loan Party; (ii) conflict with any provision of, or result in
the breach or the acceleration of, or entitle any other Person to


2



--------------------------------------------------------------------------------




accelerate (whether after the giving of notice or lapse of time or both), any
Contractual Obligation of such Loan Party under Material Contracts; (iii) with
respect to the execution and delivery of the Credit Documents by any Loan Party,
result in the creation or imposition of any Lien (or the obligation to create or
impose any Lien) upon any Property, asset or revenue of such Loan Party (except
such Liens as may be created in favor of the Administrative Agent, for the
benefit of the Lender Parties, pursuant to the Credit Documents), (iv) result in
a revocation, termination or other material restriction on any Licenses material
to the business, operations or properties of the Loan Parties, or (v) conflict
with any provision of any existing law, rule, regulation, order, writ,
injunction or decree of any court or Governmental Authority to which it is
subject, in each case, except where such action could not reasonably be expected
to have a Material Adverse Effect.
(d)    Approvals. No consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Authority or other
Person (including, without limitation, the equity holders of any Person) is
required in connection with the execution and delivery of this Amendment and the
other Credit Documents executed by any Loan Party in connection herewith or the
performance or consummation of the transactions contemplated hereby and thereby,
except for those which have been made or obtained and are in full force and
effect and filings or recordings contemplated in connection with this Amendment,
the Credit Agreement or any Security Document.
(e)    Representations and Warranties in the Credit Documents. The
representations and warranties of the Loan Parties set forth in herein, in
Article IV of the Credit Agreement and in the other Credit Documents are true
and correct in all material respects (except to the extent that such
representation and warranty is qualified by materiality, in which case such
representation and warranty must be true in all respects) as if made on the
December 2019 Amendment Effective Date, or if such representation speaks as of
an earlier date (including the July 2017 Amendment Effective Date), as of such
earlier date, and no Default has occurred and is continuing.
6.    Reference to and Effect on the Existing Credit Agreement and the other
Credit Documents.
(a)    Except as specifically amended by this Amendment and the documents
executed and delivered in connection herewith, the Existing Credit Agreement and
each other Credit Document remains in full force and effect in accordance with
its terms and is hereby reaffirmed, confirmed and ratified by the Borrower in
all respects. This Amendment and the Credit Documents executed in connection
herewith are not intended to be nor should they be construed as a novation of
any Credit Document or any of the obligations thereunder.
(b)    The execution and delivery of this Amendment and performance of the
Credit Agreement shall not constitute a waiver of any provision of, or operate
as a waiver of any right, power or remedy of the Administrative Agent or the
Lenders under, the Existing Credit Agreement or any of the other Credit
Documents.


3



--------------------------------------------------------------------------------




(c)    This Amendment contains the entire agreement of the parties hereto and
supersedes any and all prior agreements or understandings between the parties,
written or oral, respecting the subject matter of this Amendment.
(d)    If there is any conflict between the terms and provisions of this
Amendment and the terms and provisions of the Existing Credit Agreement or any
other Credit Document, the terms and provisions of this Amendment shall govern.
7.    Headings. The section headings appearing in this Amendment are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Amendment.
8.    Counterparts. This Amendment may be executed in any number of identical
counterparts, any set of which signed by all the parties hereto shall be deemed
to constitute a complete, executed original for all purposes. Transmission by
facsimile, “pdf” or similar electronic copy of an executed counterpart of this
Amendment shall be deemed to constitute due and sufficient delivery of such
counterpart. Any party hereto may request an original counterpart of any party
delivering such electronic counterpart. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to this
Amendment or any  document to be signed in connection with this Amendment and
the transactions contemplated hereby shall be deemed to include electronic
signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other state laws based on the Uniform Electronic
Transactions Act, and the parties to this Amendment consent to conduct the
transactions contemplated hereunder by electronic means.
9.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without reference to conflicts
of law rules other than Section 5-1401 of the General Obligations Law of the
State of New York.
10.    Expenses. The Borrower acknowledges that all reasonable out-of-pocket
fees and expenses, including all reasonable out-of-pocket fees and expenses of
counsel incurred by the Administrative Agent and WFS in connection with the due
diligence, the preparation, negotiation, execution and delivery of this
Amendment and the related Credit Documents will be paid by the Borrower in
accordance with Section 8.02 of the Credit Agreement.
11.    Miscellaneous. This Amendment is a Credit Document as defined in the
Credit Agreement, and the provisions of the Credit Agreement generally
applicable to Credit Documents are applicable hereto and incorporated herein by
this reference.




[This Space Intentionally Left Blank]




4



--------------------------------------------------------------------------------










5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
ARC DOCUMENT SOLUTIONS, LLC



By:    /s/ Kumarakulasingam Suriyakumar
Name:    Kumarakulasingam Suriyakumar
Title:    President and Chief Executive Officer














Signature Page to Sixth Amendment to Credit Agreement





--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swing Line
Lender, L/C Issuer and a Lender



By:    /s/ Jay J. Hong                    
Name:    Jay J. Hong
Title:    Senior Vice President










Signature Page to Sixth Amendment to Credit Agreement





--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,
as a Lender



By: /s/ Kenneth Wong                
Name:    Kenneth Wong
Title:    Vice President










Signature Page to Sixth Amendment to Credit Agreement





--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION,
as a Lender



By: /s/ Deborah R. D. Scott            
Name:    Deborah R. D. Scott
Title: Vice President


















Signature Page to Sixth Amendment to Credit Agreement





--------------------------------------------------------------------------------






Each of the undersigned hereby acknowledges, agrees to and consents to the
foregoing Amendment and confirms and agrees that the Guaranty and each other
Credit Document executed by it (as an original party or by joinder) in
connection with the Credit Agreement remains in full force and effect in
accordance with its terms and is hereby reaffirmed, confirmed and ratified by
each of the undersigned in all respects, and each of the undersigned hereby
confirms that the representations and warranties contained in such Guaranty
(including any incorporated by reference to the Credit Agreement) and in such
other Credit Documents are (before and after giving effect to this Amendment)
true and correct in all material respects. In addition, each of the undersigned
hereby give the Administrative Agent notice that the Guarantors’ address for
notices in Section 4.02 of the Guaranty is now:


c/o ARC Document Solutions, Inc.
12657 Alcosta Blvd, Suite 200
San Ramon, CA 94583
Attention: Chief Financial Officer
Tel. No. (925) 949-5100
Fax No. (925) 949-5101


ARC DOCUMENT SOLUTIONS, INC.




By: /s/ Kumarakulasingam Suriyakumar   
Name: Kumarakulasingam Suriyakumar
Title: President and Chief Executive Officer


REPROGRAPHICS FORT WORTH, INC.




By: /s/ Kumarakulasingam Suriyakumar   
Name: Kumarakulasingam Suriyakumar
Title: President and Chief Executive Officer


AMERICAN REPROGRAPHICS COMPANY, L.L.C.




By: /s/ Kumarakulasingam Suriyakumar   
Name: Kumarakulasingam Suriyakumar
Title: President and Chief Executive Officer


ARC ACQUISITION CORPORATION






By: /s/ Kumarakulasingam Suriyakumar   
Name: Kumarakulasingam Suriyakumar
Title: President and Chief Executive Officer
LICENSING SERVICES INTERNATIONAL, LLC




By: /s/ Kumarakulasingam Suriyakumar   
Name: Kumarakulasingam Suriyakumar
Title: President and Chief Executive Officer


SKYSITE TECHNOLOGIES, INC.






By: /s/ Kumarakulasingam Suriyakumar   
Name: Kumarakulasingam Suriyakumar
Title: President and Chief Executive Officer











Signature Page to Sixth Amendment to Credit Agreement





--------------------------------------------------------------------------------






SCHEDULE A
Conditions Precedent to the Effectiveness of this Amendment
Capitalized terms used in this Schedule A and not otherwise defined in this
Amendment or in the Existing Credit Agreement shall have the meaning given to
such terms in the Credit Agreement (as amended by this Amendment).


The effectiveness of Section 2 of this Amendment is subject to: (i) in the case
of all conditions listed below which can be satisfied by the delivery of
documentation or other items by the Borrower, receipt by the Administrative
Agent of such documentation or other items, each in form and substance
reasonably satisfactory to the Administrative Agent and each Lender and (ii) in
the case of all other conditions listed below, the Administrative Agent’s
determination that such conditions have been reasonably satisfied or waived.


(a)    Credit Documents.
(i)    this Amendment, duly executed and delivered by the Borrower, the
Guarantors, the Administrative Agent and the Lenders; and
(ii)    if requested by a Lender, an amended and restated Revolving Loan Note,
duly executed and delivered by the Borrower in favor of such Lender.
(b)    Borrower’s Organizational Documents.
(i)    The certificate of formation of the Borrower, certified as of a recent
date prior to the December 2019 Amendment Effective Date by the Secretary of
State (or comparable official) of the State of Texas, or certified to by the
Secretary of the Borrower that there have been no changes thereto since the July
2017 Amendment Effective Date;
(ii)    A certificate of the Secretary or an Assistant Secretary of the
Borrower, dated the December 2019 Amendment Effective Date, certifying that
(A) attached thereto is a true and correct copy of the certificate of formation
and limited liability company agreement of the Borrower as in effect on the
December 2019 Amendment Effective Date, or certified to that there have been no
changes thereto since the July 2017 Amendment Effective Date; (B) attached
thereto are true and correct copies of resolutions duly adopted by the board of
directors or other governing body of the Borrower (or other comparable enabling
action) and continuing in effect, which authorize the execution, delivery and
performance by the Borrower of this Amendment and the other Credit Documents
executed or to be executed by the Borrower and the consummation of the
transactions contemplated hereby and thereby; (C) there are no proceedings for
the dissolution or liquidation of the Borrower; and (D) the incumbency,
signatures and authority of the officers of the Borrower authorized to execute,
deliver and perform this Amendment, the other Credit Documents and all other
documents, instruments or agreements related thereto executed or to be executed
by the Borrower; and





--------------------------------------------------------------------------------





(iii)    Certificates of good standing (or comparable certificates) for the
Borrower, certified as of a recent date prior to the December 2019 Amendment
Effective Date by the Secretary of State (or comparable official) of Texas,
California, Delaware and Ohio.


(c)    Guarantor Organizational Documents.
(i)    The certificate of incorporation of each Guarantor, certified as of a
recent date prior to the December 2019 Amendment Effective Date by the Secretary
of State (or comparable official) of the State of such Guarantor’s formation, or
certified to by the Secretary of such Guarantor that there have been no changes
thereto since the July 2017 Amendment Effective Date;
(ii)    A certificate of the Secretary or an Assistant Secretary (or comparable
officer) of each Guarantor, dated the December 2019 Amendment Effective Date,
certifying that (A) attached thereto is a true and correct copies of the
Organizational Documents of such Guarantor as in effect on the December 2019
Amendment Effective Date, or certified to that there have been no changes
thereto since the July 2017 Amendment Effective Date; (B) attached thereto are
true and correct copies of resolutions duly adopted by the board of directors or
other governing body of such Guarantor (or other comparable enabling action) and
continuing in effect, which authorize the execution, delivery and performance by
such Guarantor of the Credit Documents to be executed by such Guarantor and the
consummation of the transactions contemplated thereby; (C) there are no
proceedings for the dissolution or liquidation of such Guarantor; and (D)
certifying the incumbency, signatures and authority of the officers of such
Guarantor authorized to execute, deliver and perform the Credit Documents and
all other documents, instruments or agreements related thereto executed or to be
executed by such Guarantor; and
(iii)    Except as indicated by a “*” below (in which case, Borrower shall cause
such certificate to be delivered by the date specified), certificates of good
standing (or comparable certificates) for each Guarantor, certified as of a
recent date prior to the December 2019 Amendment Effective Date by the Secretary
of State (or comparable official) of each the following states for such
Guarantor:
Holdings:                     California* and Delaware;
American Reprographics Company, L.L.C.:     California,* Minnesota and Ohio;
ARC Acquisition Corporation:        California,* Ohio and Texas;
Licensing Services International, LLC:     California;* 
SKYSITE Technologies, Inc.:         California* and Delaware; and
Reprographics Fort Worth, Inc.:         Delaware.
(d)    Other Items.




 



--------------------------------------------------------------------------------





____________________________________________ 
* Unless otherwise delivered on or prior to the December 2019 Amendment
Effective Date, Borrower shall cause the California good standing certificates
to be delivered on or before the thirtieth (30th) day after the December 2019
Amendment Effective Date.


(i)    A duly completed and timely delivered Notice of Loan Borrowing for
Revolving Loans;
(ii)    A funds flow statement detailing the disbursement of the Borrowings to
occur on the December 2019 Amendment Effective Date;
(iii)    A certificate of a Responsible Officer of the Borrower, dated as of the
December 2019 Amendment Effective Date, in substantially the same form as the
“Officer’s Certificate of ARC Document Solutions, LLC” delivered on the July
2017 Amendment Effective Date with appropriate conforming changes; and
(iv)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent may reasonably require.
(e)    The aggregate outstanding principal amount of the Closing Date Term Loans
and all accrued, but unpaid interest thereon shall be concurrently paid in full.
(f)    The fees payable to WFS and the Lenders (including the amendment fees
described in Section 4 of this Amendment) and all costs and expenses of the
Administrative Agent that have been invoiced (including reasonable legal fees,
costs and expenses) shall be paid concurrently.
(g)    Such other conditions and requirements as the Administrative Agent may
reasonably require.


 



--------------------------------------------------------------------------------





Annex A
Conformed Credit Agreement


(see attached)




 



--------------------------------------------------------------------------------







SCHEDULE I
THE LENDERS
As of the December 2019 Amendment Effective Date


Part A
Name of Lender
Revolving Loan Commitment
Revolving Proportionate Share
Closing Date Term Loan Principal Balance
Closing Date Term Proportionate Share
Wells Fargo Bank, National Association
$30,000,000.00
37.50000000%
$0
0%
JPMorgan Chase Bank, N.A.
$25,000,000.00
31.25000000%
$0
0%
U.S. Bank National Association
$25,000,000.00
31.25000000%
$0
0%
Total
$80,000,000.00
100.00%
$0
0%











 



--------------------------------------------------------------------------------






Exhibit I
Updated Compliance Certificate


(see attached)





















































































--------------------------------------------------------------------------------










--------------------------------------------------------------------------------



CREDIT AGREEMENT
among
ARC DOCUMENT SOLUTIONS, LLC,
as Borrower,
THE LENDERS NAMED HEREIN
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, L/C Issuer and Swing Line Lender,
and
WELLS FARGO SECURITIES, LLC,
JPMORGAN CHASE BANK, N.A.
and
U.S. BANK NATIONAL ASSOCIATION

as Joint Lead Arrangers and Joint Bookrunners
and
JPMORGAN CHASE BANK, N.A. and U.S. BANK NATIONAL ASSOCIATION

as Co-Syndication Agents
Dated as of November 20, 2014







--------------------------------------------------------------------------------






--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page






ARTICLE I.
INTERPRETATION    1

1.01.
Definitions    1

1.02.
GAAP     40

1.03.
Headings    41

1.04.
Plural Terms    41

1.05.
Time    41

1.06.
Governing Law    41

1.07.
Construction    41

1.08.
Entire Agreement    41

1.09.
Calculation of Interest and Fees    41

1.10.
References    42

1.11.
Other Interpretive Provisions    42

1.12.
Rounding    42

1.13.
Rates    43

1.14.
Divisions    43

ARTICLE II.
CREDIT FACILITIES    43

2.01.
Loan Facility    43

2.03.
Swing Line    58

2.04.
Amount Limitations, Commitment Reductions, Etc    61

2.05.
Fees    62

2.06.
Prepayments    63

2.07.
Other Payment Terms    68

2.08.
Loan Accounts; Notes    69

2.09.
Loan Funding    71

2.10.
Pro Rata Treatment    72

2.11.
Change of Circumstances    74

2.12.
Taxes on Payments    77

2.13.
Funding Loss Indemnification    79

2.14.
Security    80

2.15.
Mitigation Obligations; Replacement of the Lenders     81



 
1
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




Page






2.16.
Defaulting Lenders    82

2.17.
Incremental Term Loans; Increases in the Total Revolving Loan Commitment    85

2.18.
One-Time Extension Option    90

ARTICLE III.
CONDITIONS PRECEDENT    92

3.01.
Initial Conditions Precedent    92

3.02.
Conditions Precedent to each Credit Event    92

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES    92

4.01.
Representations and Warranties    92

4.02.
Reaffirmation    100

ARTICLE V.
COVENANTS    101

5.01.
Affirmative Covenants    101

5.02.
Negative Covenants    107

5.03.
Financial Covenants    120

ARTICLE VI.
EVENTS OF DEFAULT    121

6.01.
Events of Default    121

6.02.
Remedies    123

ARTICLE VII.
ADMINISTRATIVE AGENT AND RELATIONS AMONG LENDERS    125

7.01.
Appointment, Powers and Immunities    125

7.02.
Reliance by the Administrative Agent, L/C Issuer and Swing Line Lender    126

7.03.
Defaults    126

7.04.
Lender Indemnification    127

7.05.
Non-Reliance    127

7.06.
Resignation of the Administrative Agent    128

7.07.
Collateral Matters and Guaranty Matters    129

7.08.
Performance of Conditions    130

7.09.
The Administrative Agent in its Individual Capacity; Other Relationships    130

7.10.
Collateral Matters/Lender Rate Contracts/Lender Bank Products    130

7.11.
Administrative Agent May File Proofs of Claim    131

ARTICLE VIII.
MISCELLANEOUS    131

8.01.
Notices    131



 
2
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




Page




8.02.
Expenses    133

8.03.
Indemnification    134

8.04.
Waivers; Amendments    136

8.05.
Successors and Assigns    139

8.06.
Setoff; Security Interest    145

8.07.
No Third Party Rights    145

8.08.
Partial Invalidity    145

8.09.
Jury Trial    146

8.10.
Confidentiality    146

8.11.
Counterparts    146

8.12.
Consent to Jurisdiction    147

8.13.
Relationship of Parties    147

8.14.
Time    148

8.15.
Waiver of Punitive Damages    148

8.16.
USA PATRIOT Act    148

8.17.
Clarification    148

8.18.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 148

8.19.
Certain ERISA Matters    149

8.20.
Acknowledgement Regarding Any Supported QFCs    150



 
3
 




--------------------------------------------------------------------------------






An extra Section break has been inserted above this paragraph. Do not delete
this Section break if you plan to add text after the Table of
Contents/Authorities. Deleting this break will cause Table of
Contents/Authorities headers and footers to appear on any pages following the
Table of Contents/Authorities.





SCHEDULES


SCHEDULE I        -    THE LENDERS
SCHEDULE II    -    EXISTING LETTERS OF CREDIT




EXHIBITS


EXHIBIT A    NOTICE OF LOAN BORROWING
EXHIBIT B    NOTICE OF CONVERSION    
EXHIBIT C    NOTICE OF INTEREST PERIOD SELECTION
EXHIBIT D    REVOLVING LOAN NOTE
EXHIBIT E    CLOSING DATE TERM LOAN NOTE
EXHIBIT F    INCREMENTAL TERM LOAN NOTE
EXHIBIT G    FORM OF GUARANTY
EXHIBIT H    ASSIGNMENT AGREEMENT
EXHIBIT I    COMPLIANCE CERTIFICATE
EXHIBIT J    COLLATERAL CERTIFICATE
EXHIBIT K    NON-BANK CERTIFICATE
EXHIBIT L    NOTICE OF SWING LINE BORROWING
EXHIBIT M    SWING LINE NOTE
EXHIBIT N     INTERCOMPANY SUBORDINATION AGREEMENT
EXHIBIT O     SELLER SUBORDINATION AGREEMENT












-4-



--------------------------------------------------------------------------------






CREDIT AGREEMENT
THIS CREDIT AGREEMENT, dated as of November 20, 2014, is entered into by and
among: (1) ARC DOCUMENT SOLUTIONS, LLC, a Texas limited liability company (the
“Borrower”); (2) each of the financial institutions party to this Agreement from
time to time (collectively, the “Lenders”); and (3) WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells Fargo”), as Administrative Agent, Swing Line Lender and
L/C Issuer. Wells Fargo Securities, LLC (“WFS”), JPMorgan Chase Bank, N.A. and
U.S. Bank National Association have each been given the title of joint lead
arranger and joint bookrunner in connection with this Agreement and JPMorgan
Chase Bank, N.A. and U.S. Bank National Association have each been given the
title of co-syndication agent in connection with this Agreement.
RECITALS
A.    The Borrower has requested that the Lenders provide certain credit
facilities to the Borrower.
B.    The Lenders are willing to provide such credit facilities upon the terms
and subject to the conditions set forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the above Recitals, the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE I.INTERPRETATION.
1.01.        Definitions. Unless otherwise indicated in this Agreement or any
other Credit Document, each term set forth below, when used in this Agreement or
any other Credit Document, shall have the respective meaning given to that term
below or in the provision of this Agreement or other document, instrument or
agreement referenced below.
“Acquired Person” shall mean any Person, the assets of a Person or an
identifiable business unit or division of any Person, in each case that is the
subject of a Permitted Acquisition after the July 2017 Amendment Effective Date.
“Acquired Portion” shall have the meaning given to that term in Section 2.17(f).
“Administrative Agent” shall mean Wells Fargo, when acting in its capacity as
administrative agent under any of the Credit Documents, and any successor
Administrative Agent appointed pursuant to Section 7.06. In such capacity, Wells
Fargo is also acting as collateral agent for the Lender Rate Contract
Counterparties and Lender Bank Product Providers.
“Affected Lender” shall have the meaning given to that term in Section 2.15.


-1-

--------------------------------------------------------------------------------





“Affiliate” shall mean, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially or as a trustee,
guardian or other fiduciary, ten percent (10%) or more of any class of Equity
Securities of such Person, (b) each Person that controls, is controlled by or is
under common control with such Person or any Affiliate of such Person or (c)
each of such Person’s officers, directors, managers, joint venturers and
partners; provided, however, that in no case shall any Lender Party be deemed to
be an Affiliate of any Loan Party for purposes of this Agreement. For the
purpose of this definition, “control” of a Person shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of its
management or policies, whether through the ownership of voting securities, by
contract or otherwise.
“Agreement” shall mean this Credit Agreement.
“Anti-Terrorism Law” shall mean each of: (a) the Executive Order; (b) the
Patriot Act; (c) the Money Laundering Control Act of 1986, 18 U.S.C. §§ 1956 &
1957; and (d) any other Governmental Rule now or hereafter enacted to monitor,
deter or otherwise prevent terrorism or the funding or support of terrorism,
including, without limitation, economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (i) the U.S.
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury or the U.S. Department of State, or (ii)
the United Nations Security Council, the European Union, any European Union
member state or Her Majesty’s Treasury of the United Kingdom (collectively,
“Sanctions”).
“Applicable Lending Office” shall mean, with respect to any Lender, (a) in the
case of its Base Rate Loans and Base Rate Portions, its Domestic Lending Office,
and (b) in the case of its LIBOR Loans and LIBOR Portions, its Euro-Dollar
Lending Office.
“Applicable Margin” shall mean (a) in the case of interest calculable with
respect to each LIBOR Loan and LIBOR Portion (and with respect to the
calculation of Letter of Credit fees pursuant to Section 2.02(i)), the
percentage per annum set forth in the column headed “LIBOR” opposite the
applicable Tier level below, (b) in the case of interest calculable with respect
to each Base Rate Loan and Base Rate Portion, the percentage per annum set forth
in the column headed “Base Rate” opposite the applicable Tier level below, and
(c) in the case of the Commitment Fee, the percentage per annum set forth in the
column headed “Commitment Fee” opposite the applicable Tier level below:
Tier
Total Leverage Ratio
LIBOR
Base Rate
Commitment
Fee Percentage
I
Greater than 2.00:1.00
1.75%
0.75%
0.25%
II
Greater than 1.50:1.00 but less than or equal to 2.00:1.00
1.50%
0.50%
0.20%
III
Less than or equal to 1.50:1.00
1.25%
0.25%
0.15%





-2-

--------------------------------------------------------------------------------





In the event any Incremental Term Loans are made, the Applicable Margins for
such Incremental Term Loans shall be as agreed between the Borrower and the
relevant Lenders of such Incremental Term Loans subject to the requirements and
limitations set forth in Section 2.17(a)(ii).
Any increase or decrease in the Applicable Margin and Commitment Fee Percentage
resulting from a change in the Total Leverage Ratio shall become effective as of
the third Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 5.01(a)(iii); provided, however, that if no
Compliance Certificate is delivered when due in accordance with such Section,
then Tier I shall apply as of the date of the failure to deliver such Compliance
Certificate until such date as the Borrower delivers such Compliance Certificate
and thereafter the Applicable Margin and Commitment Fee Percentage shall be
based on the Total Leverage Ratio indicated on such Compliance Certificate until
such time as the Applicable Margin and Commitment Fee Percentage are further
adjusted as set forth in this definition. If the Total Leverage Ratio reported
in any Compliance Certificate shall be determined to have been incorrectly
reported and if correctly reported would have resulted in a higher Applicable
Margin and Commitment Fee Percentage, then the Applicable Margin and Commitment
Fee Percentage shall be retroactively adjusted to reflect the higher rate that
would have been applicable had the Total Leverage Ratio been correctly reported
in such Compliance Certificate and the additional amounts resulting therefrom
shall be due and payable upon demand from the Administrative Agent (the
Borrower’s obligations to pay such additional amounts shall survive the payment
and performance of all other Obligations and the termination of this Agreement).
For the avoidance of doubt, the Applicable Margin as in effect immediately prior
to the December 2019 Amendment Effective Date shall be applicable to all
interest and commitment fees accruing prior to the December 2019 Amendment
Effective Date and upon the December 2019 Amendment Effective Date the
Applicable Margin and Commitment Percentage shall be set at Tier I until the
first adjustment to occur after the fiscal quarter ending December 31, 2019.
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Assignee Lender” shall have the meaning given to that term in Section 8.05(c).
“Assignment” shall have the meaning given to that term in Section 8.05(c).
“Assignment Agreement” shall have the meaning given to that term in
Section 8.05(c).
“Assignment Effective Date” shall have, with respect to each Assignment
Agreement, the meaning set forth therein.
“Assignor Lender” shall have the meaning given to that term in Section 8.05(c).
“Attributable Debt” shall mean, on any date of determination: (a) in respect of
any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP; and (b) in respect of any Synthetic Lease


-3-

--------------------------------------------------------------------------------





Obligation, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
capital lease.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEA Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” shall mean, on any day, the greatest of (a) the Prime Rate in effect
on such day, (b) the Federal Funds Rate in effect on such day plus one-half
percent (0.50%) and (c) the One Month LIBOR Rate for such day (determined on a
daily basis as set forth below) plus one percent (1.00%). As used in this
definition, “One Month LIBOR Rate” shall mean, with respect to any interest rate
calculation for a Loan, Portion or other Obligation bearing interest at the Base
Rate, a rate per annum equal to the quotient of (i) the rate per annum as
published by ICE Benchmark Administration Limited, or a comparable or successor
quoting service approved by the Administrative Agent, on the applicable day
(provided that if such day is not a Business Day for which such rate is quoted,
the next preceding Business Day for which such rate is quoted) at or about 11:00
a.m., London time (or as soon thereafter as practicable), for Dollar deposits
being delivered in the London interbank eurodollar currency market for a term of
one month commencing on such date of determination, divided by (ii) one minus
the Reserve Requirement in effect on such day. If for any reason rates are not
available as provided in clause (i) of the preceding sentence, the rate to be
used in clause (i) shall be, at the Administrative Agent’s discretion (in each
case, rounded upward if necessary to the nearest 1/100 of one percent), (A) the
rate per annum at which Dollar deposits are offered to the Administrative Agent
in the London interbank eurodollar currency market or (B) the rate at which
Dollar deposits are offered to the Administrative Agent in, or by the
Administrative Agent to major banks in, any offshore interbank eurodollar market
selected by the Administrative Agent, in each case on the applicable day
(provided that if such day is not a Business Day for which Dollar deposits are
offered to the Administrative Agent in the London or such offshore interbank
eurodollar currency market, the next preceding Business Day for which Dollar
deposits are offered to the Administrative Agent in the London or such offshore
interbank eurodollar currency market) at or about 11:00 a.m., London time (or as
soon thereafter as practicable) (for delivery on such date of determination) for
a one month term. Notwithstanding the foregoing, if the One Month LIBOR Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Base Rate Loan” shall mean, at any time, a Revolving Loan which then bears
interest as provided in Section 2.01(d)(i).
“Base Rate Portion” shall mean, at any time, a Portion of a Term Loan Borrowing,
or a Term Loan, as the case may be, which then bears interest at a rate
specified in Section 2.01(d)(i).


-4-

--------------------------------------------------------------------------------





“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” shall mean 31 CFR § 1010.230.
“Benefit Plan” shall mean, solely for purposes of Section 8.19, any of (a) an
“employee benefit plan” (as defined in ERISA) that is subject to Title I of
ERISA, (b) a “plan” as defined in and subject to Section 4975 of the Code or (c)
any Person whose assets include (for purposes of ERISA Section 3(42) or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.
“Borrower” shall have the meaning given to such term in clause (1) of the
introductory paragraph hereof.
“Borrower Materials” shall have the meaning given to that term in
Section 5.01(a).
“Borrowing” shall mean a Revolving Loan Borrowing, a Term Loan Borrowing, or a
Swing Line Borrowing, as the context may require.
“Business Day” shall mean any day on which (a) commercial banks are not
authorized or required to close in San Francisco, California or New York, New
York and (b) if such Business Day is related to a LIBOR Loan or a LIBOR Portion,
dealings in Dollar deposits are carried out in the London interbank market.
“Capital Asset” shall mean, with respect to any Person, any tangible fixed or
capital asset owned or leased (in the case of a Capital Lease) by such Person,
or any expense incurred by such Person that is required by GAAP to be reported
as a non-current asset on such Person’s balance sheet.
“Capital Expenditures” shall mean, with respect to any Person and any period,
all expenditures of such Person which should be capitalized in accordance with
GAAP, in each case, as reported in such Person’s investing section of the
consolidated statement of cash flows prepared in accordance with GAAP; provided
that the term “Capital Expenditures” shall not include (i) expenditures made in
connection with the replacement, substitution, restoration, repair or
improvement of assets financed with (x) insurance proceeds paid on account of
the loss of or damage to the assets being replaced, substituted restored,
repaired or improved or (y) awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced, in either case, to
the extent that such proceeds or awards are not required to be applied in
accordance with Section 2.06(c)(vi), (ii) the purchase price of equipment that
is purchased simultaneously with the trade-in of existing equipment solely to
the extent that the gross amount of such purchase price is reduced by the credit
granted by the seller of such equipment for the equipment being traded in at
such time, (iii) the purchase of plant, property or equipment to the extent
financed with the proceeds of asset sales that are not required to be applied
pursuant to Section 2.06(c)(iii), (iv) expenditures that constitute operating
lease expenses in accordance with GAAP, (v) expenditures that constitute
Permitted Acquisitions, (vi) any capitalized interest expense reflected as
additions to property, plant or equipment in the consolidated balance sheet of
Holdings and its Subsidiaries or (vii) any non-


-5-

--------------------------------------------------------------------------------





cash costs reflected as additions to property, plant or equipment in the
consolidated balance sheet of Holdings and its Subsidiaries; and provided
further that in the case of any expenditures or purchases described in clauses
(i) or (iii) above, such expenditures or purchases shall not be excluded from
“Capital Expenditures” to the extent that the amount of (A) Net Insurance
Proceeds (in the case of clause (i)(x)), (B) Net Condemnation Proceeds (in the
case of clause (i)(y)) or (C) Net Proceeds from asset sales (in the case of
clause (iii)), used to make such expenditures or purchases, is included in Net
Income.
“Capital Leases” shall mean any and all lease obligations that, in accordance
with GAAP, are required to be capitalized on the books of a lessee.
“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for its own benefit and for the benefit of the L/C Issuer
and/or the Lenders, as applicable, as collateral subject to a first priority,
perfected security interest securing the Obligations or the obligations of a
Defaulting Lender, as applicable, cash or deposit account balances in an amount
equal to the L/C Obligations or obligations of a Defaulting Lender, as
applicable, pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term shall have a corresponding meaning.
“Cash Equivalents” shall mean (1) (a) direct obligations of, or obligations the
principal and interest on which are unconditionally guaranteed by, the United
States or obligations of any agency of the United States to the extent such
obligations are backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition thereof; (b)
certificates of deposit maturing within one year from the date of acquisition
thereof issued by a commercial bank or trust company organized under the laws of
the United States or a state thereof or that is a Lender; provided that (i) such
deposits are denominated in Dollars, (ii) such bank or trust company has
capital, surplus and undivided profits of not less than $500,000,000 and (iii)
such bank or trust company has certificates of deposit or other debt obligations
rated at least A-1 (or its equivalent) by Standard and Poor’s Ratings Services
or P-1 (or its equivalent) by Moody’s Investors Service, Inc.; (c) open market
commercial paper maturing within 270 days from the date of acquisition thereof
issued by a corporation organized under the laws of the United States or a state
thereof; provided such commercial paper is rated at least A-1 (or its
equivalent) by Standard and Poor’s Ratings Services or P-1 (or its equivalent)
by Moody’s Investors Service, Inc.; (d) any repurchase agreement entered into
with a commercial bank or trust company organized under the laws of the United
States or a state thereof or that is a Lender; provided that (i) such bank or
trust company has capital, surplus and undivided profits of not less than
$500,000,000, (ii) such bank or trust company has certificates of deposit or
other debt obligations rated at least A-1 (or its equivalent) by Standard and
Poor’s Ratings Services or P-1 (or its equivalent) by Moody’s Investors Service,
Inc., (iii) the repurchase obligations of such bank or trust company under such
repurchase agreement are fully secured by a perfected security interest in a
security or instrument of the type described in clause (a), (b) or (c) above and
(iv) such security or instrument so securing the repurchase obligations has a
fair market value at the time such repurchase agreement is entered into of not
less than 100% of such repurchase obligations, (e) debt securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any commercial bank


-6-

--------------------------------------------------------------------------------





satisfying the criteria described in clause (b) above, and (f) Investments in
money market funds substantially all of whose assets are invested in the types
of assets described in clauses (a) through (e) above; and (2) with respect to
any Foreign Subsidiary, (a) investments of the type and maturity described in
clause (1) above of foreign commercial banks, which investments or commercial
banks (or the parents of such commercial banks) have the ratings described in
such clauses or reasonably equivalent ratings from comparable foreign rating
agencies (if available) and (b) other short-term investments utilized by Foreign
Subsidiaries in accordance with normal investment practices for cash management
of comparable tenure and credit quality to those described in clause (1) above,
in each case, customarily utilized in countries in which such Foreign Subsidiary
operates for short term cash management purposes. Notwithstanding the foregoing,
in no event shall “Cash Equivalents” include auction rate securities.
“Change of Control” shall mean the occurrence of any one or more of the
following:
(a)    The acquisition after the Closing Date of ownership, directly or
indirectly, beneficially or of record, by any person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than, directly or indirectly,
Kumarakulasingam Suriyakumar and his Affiliates (or any trust, foundation or
other entities created by him, or any of his heirs, executors or family
members), of Equity Securities representing more than 35% of the aggregate
ordinary voting power or economic interest represented by the issued and
outstanding Equity Securities of Holdings; or
(b)    Holdings shall cease to (i) beneficially own and control, directly or
indirectly, one hundred percent (100%) of the Equity Securities of any Credit
Party or (ii) control the board of directors or any other governing body of any
Credit Party; or
(c)    The occupation during any consecutive eighteen (18) month period after
the Closing Date of a majority of the seats (other than vacant seats) on the
board of directors or other governing body of Holdings by persons who were
neither (i) nominated by the board of directors or other governing body of
Holdings nor (ii) appointed or approved by directors or members of such other or
other governing body so nominated, or
(d)    A “fundamental change,” “change of control” or “change in control” or any
similar term as defined in any document governing Subordinated Obligations of
any Credit Party which gives the holders of such Indebtedness the right to
accelerate or otherwise require payment of such Indebtedness prior to the
maturity date thereof or the right to require such Credit Party to redeem,
purchase or otherwise defease, or offer to redeem, purchase or otherwise
defease, all or any portion of such Indebtedness.
For the purpose of this definition, “control” of a Person shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise.
“Change of Law” shall mean the occurrence, after the July 2017 Amendment
Effective Date, of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation,


-7-

--------------------------------------------------------------------------------





implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change of
Law”, regardless of the date enacted, adopted or issued.
“Closing Date” shall mean November 20, 2014.
“Closing Date Term Lenders” shall mean (a) prior to the July 2017 Amendment
Effective Date, the Lenders having Closing Date Term Loan Commitments as
specified on Part A of Schedule I as in effect on the Closing Date, (b) on the
July 2017 Amendment Effective Date, the Lenders holding Closing Date Term Loans
as specified on Part A of Schedule I as in effect on the July 2017 Amendment
Effective Date and (c) after the July 2017 Amendment Effective Date, the Lenders
from time to time holding the Closing Date Term Loans after giving effect to any
assignments permitted by Section 8.05(c).
“Closing Date Term Loan” shall have the meaning given to that term in
Section 2.01(b)(i).
“Closing Date Term Loan Borrowing” shall mean the borrowing by the Borrower of
the Closing Date Term Loans made by each of the Closing Date Term Lenders to the
Borrower on the Closing Date.
“Closing Date Term Loan Commitment” shall mean (a) as of the Closing Date, with
respect to each Lender, the Dollar amount set forth under the caption “Closing
Date Term Loan Commitment” opposite such Lender’s name on Part A of Schedule I
as in effect on the Closing Date and (b) after the Closing Date, zero.
“Closing Date Term Loan Note” shall have the meaning given to that term in
Section 2.08(c)(i).
“Closing Date Term Proportionate Share” shall mean:
(a)    With respect to any Lender at any time prior to the Closing Date, the
ratio (expressed as a percentage rounded to the eighth digit to the right of the
decimal point) of (i) such Lender’s Closing Date Term Loan Commitment at such
time to (ii) the Total Closing Date Term Loan Commitment at such time; and
(b)    With respect to any Lender at any time after the Closing Date, the ratio
(expressed as a percentage rounded to the eighth digit to the right of the
decimal point) of (i) the Effective Amount of such Lender’s Closing Date Term
Loan outstanding at such time to (ii) the Effective Amount of all Closing Date
Term Loans outstanding at such time.


-8-

--------------------------------------------------------------------------------





“Collateral” shall mean all Property in which the Administrative Agent or any
Lender has a Lien, to the extent set forth in the Security Documents, to secure
the Secured Obligations (as defined in the Security Agreement).
“Collateral Certificate” shall mean a Collateral Certificate in substantially
the form of Exhibit J, appropriately completed and duly executed by the
Borrower.
“Commercial Letter of Credit” shall mean any documentary letter of credit issued
by the L/C Issuer under this Agreement; either as originally issued or as the
same may be supplemented, modified, amended, extended, restated or supplanted.
“Commitment Fee Percentage” shall mean, with respect to the Revolving Loan
Commitments at any time, the per annum percentage which is used to calculate
Commitment Fees for such Revolving Loan Commitments determined pursuant to the
definition of Applicable Margin.
“Commitment Fees” shall have the meaning given to that term in Section 2.05(b).
“Commitments” shall mean, collectively, the Revolving Loan Commitments, and the
Term Loan Commitments.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” shall have the meaning given to that term in Section 8.01(b).
“Compliance Certificate” shall have the meaning given to that term in
Section 5.01(a)(iii).
“Confidential Information” shall mean information delivered to any Lender or the
Administrative Agent by or on behalf of any Loan Party pursuant to the Credit
Documents; provided; however, that such term does not include information that
(a) was publicly known or otherwise known to the receiving party prior to the
time of such disclosure, other than by virtue of a breach of Section 8.10,
(b) subsequently becomes publicly known through no act or omission by the
receiving party or any person acting on its behalf, other than by virtue of a
breach of Section 8.10, (c) otherwise becomes known to the receiving party other
than through disclosure by any Loan Party, other than by virtue of a breach of
Section 8.10, or (d) constitutes financial statements delivered to the Lenders
and the Administrative Agent under Section 5.01(a) that are otherwise publicly
available.
“Consolidated Adjusted EBITDA” shall mean, for any period, with respect to
Holdings and its Subsidiaries (determined on a consolidated basis in accordance
with GAAP, to the extent applicable), (a) Net Income for such period, plus (b)
to the extent deducted in determining Net Income for such period, the sum of the
following for such period (without duplication): (i) Interest Expense for such
period, (ii) income tax expense for such period, (iii) depreciation and
amortization for such period, (iv) non-cash expenses related to stock based
compensation for such period, (v) extraordinary non-cash expenses and
non-recurring non-cash expenses for such period (in each case other than any
such non-cash expense to the extent it represents an accrual of or reserve for
cash


-9-

--------------------------------------------------------------------------------





expenditures in any future period) and (vi) fees, payments and expenses in
connection with any Permitted Acquisition or other investment or financing
transactions payable to third parties and minus (c) to the extent added in
determining Net Income for such period, the sum of the following for such period
(without duplication): (i) interest income for such period and (ii) the
aggregate amount of extraordinary non-cash income and gains and non-recurring
non-cash income and gains during such period.
Pro forma credit shall be given for Consolidated Adjusted EBITDA attributable to
an Acquired Person as if owned on the first day of the applicable period;
companies (or identifiable business units or divisions) sold, transferred or
otherwise disposed of during any period will be treated as if not owned during
the entire applicable period.
“Contingent Obligation” shall mean, with respect to any Person, (a) any Guaranty
Obligation of that Person; and (b) any direct or indirect obligation or
liability, contingent or otherwise, of that Person (i) in respect of any Surety
Instrument issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or payments, other than
endorsements of instruments for deposit or collection in the ordinary course of
business (ii) as a partner or joint venturer in any partnership or joint venture
(except if such obligation is non-recourse to such Person), (iii) to purchase
any materials, supplies or other Property from, or to obtain the services of,
another Person if the relevant contract or other related document or obligation
requires that payment for such materials, supplies or other Property, or for
such services, shall be made regardless of whether delivery of such materials,
supplies or other Property is ever made or tendered, or such services are ever
performed or tendered, or (iv) in respect to any Rate Contract that is not
entered into in connection with a bona fide hedging operation that provides
offsetting benefits to such Person. The amount of any Contingent Obligation
shall (subject, in the case of Guaranty Obligations, to the last sentence of the
definition of “Guaranty Obligation”) be deemed equal to the maximum reasonably
anticipated liability in respect thereof, and shall, with respect to item
(b)(iv) of this definition be marked to market on a current basis, in each case
as required by GAAP.
“Continuing Lender” shall have the meaning given to that term in
Section 2.18(b).
“Contractual Obligation” of any Person shall mean, any indenture, note, lease,
loan agreement, security, deed of trust, mortgage, security agreement, guaranty,
instrument, contract, agreement or other form of contractual obligation or
undertaking to which such Person is a party or by which such Person or any of
its Property is bound.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
The terms “Controlling” and “Controlled”, and the term “Control” when used as a
verb, have meanings correlative thereto.
“Control Agreement” shall mean a control agreement among the Borrower or a
Guarantor, a depository bank, a securities intermediary or a commodity
intermediary, as the case may be, and the Administrative Agent, in form and
substance acceptable to the Administrative Agent.


-10-

--------------------------------------------------------------------------------





“Co-Syndication Agents” shall mean JPMorgan Chase Bank, N.A. and U.S. Bank
National Association in their capacities as co-syndication agents in connection
with this Agreement. Except as expressly set forth in Section 8.03 and
Section 8.04, the capacity of the Co-Syndication Agents is titular in nature,
and the Co-Syndication Agents shall have no special rights or obligations over
those of a Lender by reason thereof.
“Covered Entities” shall mean, collectively, (a) Holdings and its Subsidiaries
and all guarantors and all pledgors of Collateral and (b) each Person that,
directly or indirectly, is in control of a Person described in clause (a) above.
For purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.
“Credit Documents” shall mean and include this Agreement, the Notes, the
Guaranty, the Security Documents, each Letter of Credit Application, each Notice
of Borrowing, each Notice of Interest Period Selection, each Notice of
Conversion, the Collateral Certificate, each of the Fee Letters, the Disclosure
Letter and all other documents, instruments and agreements delivered to the
Administrative Agent or any Lender pursuant to Sections 3.01 or 3.02 and all
other documents, instruments and agreements delivered by any Credit Party to the
Administrative Agent or any Lender in connection with this Agreement or any
other Credit Document on or after the date of this Agreement, including, without
limitation, any amendments, consents or waivers, as the same may be amended,
restated, supplemented or modified from time to time, but excluding any Lender
Rate Contracts and documents with respect to Lender Bank Products.
“Credit Event” shall mean the making of any Loan (including a Swing Line Loan)
or the making of an L/C Credit Extension. “Credit Event” shall not include the
conversion of any Loan or Portion or the selection of any new Interest Period
for any LIBOR Loan or LIBOR Portion.
“Credit Party” shall mean the Borrower and each Guarantor.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other applicable liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor
relief Governmental Rules from time to time in effect affecting the rights of
creditors generally.
“December 2019 Amendment Effective Date” shall mean December 17, 2019.
“Decreasing Lender” shall have the meaning given to that term in
Section 2.17(f).
“Default” shall mean an Event of Default or any event or circumstance not yet
constituting an Event of Default which, with the giving of any notice or the
lapse of any period of time or both, would become an Event of Default.


-11-

--------------------------------------------------------------------------------





“Defaulting Lender” shall mean, subject to Section 2.16(b), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.16(b)) upon delivery of written notice of such determination to the
Borrower, the L/C Issuer, the Swing Line Lender and each Lender.
“Defaulting Lender Amendment Paragraph” shall have the meaning given to that
term in Section 8.04.
“Default Rate” shall have the meaning given to that term in Section 2.07(c).
“Designated Person” shall mean any Person who (i) is named on the list of
Specially Designated Nationals or Blocked Persons maintained by the U.S.
Department of the Treasury's Office of Foreign Assets Control (OFAC) and/or any
other similar lists maintained by OFAC pursuant to authorizing statute,
executive order or regulation, but not including the Sectoral


-12-

--------------------------------------------------------------------------------





Sanctions Identification List under Executive Order 13662, (ii) (A) is a Person
whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of the Executive Order or any related legislation or any
other similar executive order(s) or (B) engages in any dealings or transactions
prohibited by Section 2 of the Executive Order or is otherwise associated with
any such Person in any manner violative of Section 2 of the Executive Order,
(iii) is (X) an agency of the government of a country, (Y) an organization
controlled by a country, or (Z) a Person resident, organized or located in Cuba,
Iran, North Korea, Sudan or Syria, or in other countries, as published from time
to time by OFAC, as such programs may be applicable to an agency, organization,
country or Person, or (iv) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses.
“Disclosure Letter” shall mean the disclosure letter, dated as of the July 2017
Amendment Effective Date, and addressed to the Administrative Agent and the
Lenders containing certain schedules referenced herein.
“Disqualified Securities” shall mean any Equity Security which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the option of the holder thereof, in whole or in part, on or prior to the
date that is ninety-one (91) days after the latest Maturity Date, (b) is
convertible into or exchangeable for (i) debt securities or (ii) any Equity
Security referred to in (a) above, in each case at any time on or prior to the
date that is ninety-one (91) days after the latest Maturity Date, or (c) is
entitled to receive a cash Distribution (other than for taxes attributable to
the operations of the business) or a Distribution of Disqualified Securities on
or prior to the date that is ninety-one (91) days after the latest Maturity
Date; provided, however, that (i) only the portion of such Equity Security which
so matures or is mandatorily redeemable, is so convertible or exchangeable or is
so redeemable at the option of the holder thereof prior to such date shall be
deemed to be a Disqualified Security, (ii) if such Equity Security are issued to
any current or former employees or other service providers or to any plan for
the benefit of employees, directors, officers, members of management or
consultants (including any equity or incentive compensation or benefit plan) of
Holdings or its Subsidiaries or by any such compensation or plan to such current
or former employees, other service providers, directors, officers, members of
management or consultants, such Equity Securities shall not constitute
Disqualified Securities solely because they may be required to be repurchased by
such Person in order to satisfy applicable statutory or regulatory obligations
or as a result of such current or former employee’s, other service provider’s,
director’s, officer’s, management member’s or consultant’s termination, death or
disability, (iii) any class of Equity Securities of such Person that by its
terms authorizes such Person to satisfy its obligations thereunder by delivery
of Equity Securities that are not Disqualified Securities shall not be deemed to
be Disqualified Securities, and (iv) Equity Securities will not constitute
Disqualified Securities solely because of provisions giving holders thereof the
right to require repurchase or redemption upon an initial public offering,
“asset sale” or “change of control” occurring prior to such date if either (x)
such Equity Securities provide that the issuer thereof will not be required to
redeem any such Equity Securities pursuant to such provisions prior to the
repayment in full of the Obligations or (y) such redemption is permitted
hereunder. For purposes of this Agreement, the principal amount of any
Disqualified Securities


-13-

--------------------------------------------------------------------------------





shall be deemed to be the liquidation preference or the maximum fixed repurchase
price, as the case may be.
“Distributions” shall mean the declaration or (without duplication) payment of
any distributions or dividends (in cash, Property or obligations) on, or other
payments on account of, or the setting apart of money for a sinking or other
analogous fund for, or the purchase, repurchase, redemption, retirement or other
acquisition of, any Equity Securities of any Person or of any warrants, options
or other rights to acquire the same (or to make any payments to any Person, such
as “phantom membership” or “phantom stock” payments or similar payments, where
the amount is calculated with reference to the fair market or equity value of
any Person), but excluding distributions or dividends payable by a Person solely
in common Equity Securities of such Person.
“Dollars” and “$” shall mean the lawful currency of the United States and, in
relation to any payment under this Agreement, same day or immediately available
funds.
“Domestic Subsidiary” shall mean each direct or indirect Subsidiary of Holdings
organized under the laws of the United States, any state thereof or the District
of Columbia.
“Domestic Lending Office” shall mean, with respect to any Lender, (a) initially,
its office designated as such in Schedule I (or, in the case of any Lender which
becomes a Lender pursuant to Section 2.17 or by an assignment pursuant to
Section 8.05(c), its office designated as such in the applicable Assignment
Agreement) and (b) subsequently, such other office or offices as such Lender may
designate to the Administrative Agent as the office at which such Lender’s Base
Rate Loans and Base Rate Portions will thereafter be maintained and for the
account of which all payments of principal of, and interest on, such Lender’s
Base Rate Loans and Base Rate Portions will thereafter be made.
“Earn-Outs” shall mean unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the purchase price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the underlying target.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, Norway and the United Kingdom.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


-14-

--------------------------------------------------------------------------------





“Effective Amount” shall mean (i) with respect to Revolving Loans, Term Loans,
and Swing Line Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to (A) any borrowings and prepayments or repayments
of Revolving Loans, Term Loans, and Swing Line Loans and (B) with respect to
Swing Line Loans, any risk participation amongst the Lenders, as the case may
be, occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.
“Eligible Assignee” shall mean (a) any Lender, any Affiliate of any Lender and
any Approved Fund of any Lender; and (b) a Person that is (i) a commercial bank,
savings and loan association or savings bank organized under the laws of the
United States, or any state thereof, and having a combined capital and surplus
of at least $500,000,000, (ii) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development (the “OECD”), or a political subdivision of any such country, and
having a combined capital and surplus of at least $500,000,000; provided that
such bank is acting through a branch or agency located in the country in which
it is organized or another country which is also a member of the OECD, (iii) a
finance company, insurance company or other financial institution that is
engaged in making, purchasing or otherwise investing in commercial loans in the
ordinary course of its business and having total assets in excess of
$100,000,000, or (iv) a Person that is primarily engaged in the business of
commercial lending and that is (x) a Subsidiary of a Lender, (y) a Subsidiary of
a Person of which a Lender is a Subsidiary, or (z) a Person of which a Lender is
a Subsidiary; provided that notwithstanding the foregoing, “Eligible Assignee”
shall not include (1) any natural person, (2) without the prior written consent
of all of the Lenders, any Loan Party or any Affiliate of a Loan Party, or
(3) any Defaulting Lender or any of its Affiliated Funds, or any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (3).
“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA) or any other benefit plan, program, policy,
agreement or arrangement providing for compensatory benefits, severance-related
benefits or other employee benefits established or maintained by a Loan Party
or, with respect to any such employee benefit plan that is subject to
Section 412 of the IRC or Title IV of ERISA, any ERISA Affiliate.
“Environmental Damages” shall mean all claims, judgments, damages, losses,
penalties, liabilities (including strict liability), costs and expenses
(including costs of investigation, remediation, defense, settlement and
attorneys’ fees and consultants’ fees), that are incurred at any time (a) as a
result of the existence of any Hazardous Materials upon, about or beneath any
real property owned by or leased by any Loan Party or migrating or threatening
to migrate to or from any such real property, (b) arising from any
investigation, proceeding or remediation of any location at which any Loan Party
or any predecessors are alleged to have directly or indirectly disposed of
Hazardous Materials or (c) arising in any manner whatsoever out of any violation
of Environmental Laws by any Loan Party or with respect to any real property
owned or used by any Loan Party.


-15-

--------------------------------------------------------------------------------





“Environmental Laws” shall mean the Clean Air Act, 42 U.S.C. Section 7401 et
seq.; the Federal Water Pollution Control Act, 33 U.S.C. Section 1251 et seq.;
the Resource Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environment Response, Compensation and Liability Act of
1980 (including the Superfund Amendments and Reauthorization Act of 1986,
“CERCLA”), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, 15
U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act, 29 U.S.C.
Section 651; the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of 1977, 30 U.S.C.
Section 801 et seq.; the Safe Drinking Water Act, 42 U.S.C. Section 300f et
seq.; and all other Governmental Rules relating to the protection of human
health and safety and the environment, including all Governmental Rules
pertaining to the reporting, licensing, permitting, transportation, storage,
disposal, investigation or remediation of emissions, discharges, releases, or
threatened releases of Hazardous Materials into the air, surface water,
groundwater, or land, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transportation or handling of Hazardous
Materials.
“Equity Securities” of any Person shall mean (a) all common stock, preferred
stock, participations, shares, partnership interests, limited liability company
interests or other equity interests in and of such Person (regardless of how
designated and whether or not voting or non-voting) and (b) all warrants,
options and other rights to acquire any of the foregoing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” shall mean any Person which is treated as a single employer
with any Loan Party under Sections 414(b) and (c) of the IRC (and Sections
414(m) and (o) of the IRC for purposes of the provisions relating to Section 412
of the IRC).
“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA which could give rise to any liability with respect to
such withdrawal; (c) a complete or partial withdrawal by a Loan Party or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Sections 4041 or 4041A of ERISA, or the commencement of proceedings to
terminate a Pension Plan or Multiemployer Plan; (e) the institution by the PBGC
of proceedings to terminate a Pension Plan; (f) an event or condition which
could constitute grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (g) the determination that a Pension Plan is considered an at-risk plan or
a plan is in endangered or critical status within the meaning of Sections 430,
431 and 432 of the IRC or Sections 303, 304 and 305 of ERISA; (h) the imposition
of any liability under Title IV of ERISA, other than PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon a Loan Party or any ERISA
Affiliate; (i)  any failure by any Pension Plan to satisfy the minimum funding
standards (within the meaning of Sections 412 or 430 of the IRC or Section 302
of ERISA) applicable to such Pension Plan, whether or not waived; or (j) the
filing pursuant to Section 412 of the IRC or Section 302 of


-16-

--------------------------------------------------------------------------------





ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan, the failure to make by its due date a required
installment under Section 430(j) of the IRC with respect to any Pension Plan or
the failure by any Loan Party or any of its ERISA Affiliates to make any
required contribution to a Multiemployer Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro-Dollar Lending Office” shall mean, with respect to any Lender,
(a) initially, its office designated as such in Schedule I (or, in the case of
any Lender which becomes a Lender by an assignment pursuant to Section 8.05(c),
its office designated as such in the applicable Assignment Agreement) and
(b) subsequently, such other office or offices as such Lender may designate to
the Administrative Agent as the office at which such Lender’s LIBOR Loans and
LIBOR Portions will thereafter be maintained and for the account of which all
payments of principal of, and interest on, such Lender’s LIBOR Loans and LIBOR
Portions will thereafter be made.
“Event of Default” shall have the meaning given to that term in Section 6.01.
“Evergreen Letter of Credit” shall have the meaning given to that term in
Section 2.02(b)(iii).
“Excluded Foreign Credit Support” shall mean any of the following: (a) any
guaranty by any Foreign Subsidiary of the Obligations, (b) the creation by any
Foreign Subsidiary of a Lien on any of such Foreign Subsidiary’s Property to
secure the Obligations or any guaranty thereof, (c) the pledge by any Loan Party
of more than 65% of the combined voting power of all classes of stock entitled
to vote (within the meaning of Treasury Regulation Section 1.956-2(c)(2)
promulgated under the IRC) of any First-Tier Foreign Subsidiary to secure the
Obligations or the obligations of a Guarantor under the Credit Documents, or (d)
the pledge by any Loan Party of the Equity Securities of any Foreign Subsidiary
that is not a First-Tier Foreign Subsidiary to secure the Obligations or the
obligations of a Guarantor under the Credit Documents.
“Excluded Non-Guarantor Entities” shall mean (a) Immaterial Subsidiaries, (b)
any Domestic Subsidiary of a Foreign Subsidiary of Holdings that is a
“controlled foreign corporation” within the meaning of Section 957 of the IRC
and (c) any Domestic Subsidiary of Holdings all of the assets of which
constitute equity interests (including, for this purpose, any debt or other
instrument treated as equity for U.S. Federal income tax purposes) in one or
more Foreign Subsidiaries that are “controlled foreign corporation” within the
meaning of Section 957 of the IRC other than de minimis assets.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time


-17-

--------------------------------------------------------------------------------





the guaranty of such Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such guaranty or security interest is or becomes illegal.
“Executive Order” shall mean Executive Order No. 13224 on Terrorist Financings:
- Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten To Commit, or Support Terrorism issued on 23rd September, 2001.
“Existing Letters of Credit” shall mean the letters of credit described on
Schedule II.
“Existing Maturity Date” shall have the meaning given to that term in
Section 2.18(a).
“Fair Market Value” shall mean, with respect to any asset (including any Equity
Securities of any Person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the Borrower or the
Loan Party selling such asset.
“FASB ASC” shall mean the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” shall mean Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended versions of Sections 1471 through 1474 of the IRC that
are substantively comparable and not materially more onerous to comply with) and
any current or future regulations or official interpretations thereof.
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards to the nearest 1/100 of one percent) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank on the Business Day next succeeding such day; provided,
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to Wells Fargo on such day on such
transactions as determined by the Administrative Agent. Notwithstanding the
foregoing, if the Federal Funds Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System.
“Fee Letters” shall mean, collectively, (a) the letter agreement dated as of
October 23, 2014 among Holdings, the Borrower, the Administrative Agent and WFS
regarding certain fees payable to WFS and the Administrative Agent as expressly
indicated therein, (b) the engagement letter dated as of June 29, 2017 between
the Borrower and WFS, (c) the engagement letter dated as of December 17, 2019
between the Borrower and WFS and (d) any other fee letter, engagement letter or
mandate letter executed by one or more Loan Parties and the Administrative Agent
and/or one


-18-

--------------------------------------------------------------------------------





or more arrangers in connection with this Agreement (including any fee letter
executed in connection with any transaction under Section 2.17).
“Financial Statements” shall mean, with respect to any accounting period for any
Person, statements of income (and, (x) in the case of financial statements in
respect of a fiscal quarter or fiscal year, statements of cash flows and (y) in
the case of financial statements in respect of a fiscal year, statements of
retained earnings, or stockholders’ equity or members’ equity or partners’
capital) of such Person for such period, and a balance sheet of such Person as
of the end of such period, setting forth in each case in comparative form
figures for the corresponding period in the preceding fiscal year if such period
is less than a full fiscal year or, if such period is a full fiscal year,
corresponding figures from the preceding annual financial statements and, in
each case, corresponding figures from the comparable budgeted and projected
figures for such period, all prepared in reasonable detail and in accordance
with GAAP.
“First-Tier Foreign Subsidiary” shall mean any Foreign Subsidiary whose Equity
Securities are owned or held directly by Holdings or a Domestic Subsidiary of
Holdings.
“Fixed Charge Coverage Ratio” shall mean, as of the last day of each fiscal
quarter, (a) Consolidated Adjusted EBITDA for the four consecutive fiscal
quarter period ending on that date, plus (b) rent expense of the Loan Parties
for such period, minus (c) the sum of, without duplication, (i) an amount equal
to fifty percent (50%) of the aggregate amount of all Capital Expenditures made
by the Loan Parties during such period, (ii) if positive, cash Taxes (net of any
cash Tax refunds) paid by the Loan Parties during such period and (iii) the
aggregate amount of Distributions made by the Loan Parties (excluding, to the
extent made during such period, (1) any and all Distributions made by one Loan
Party to another Loan Party and (2) any and all Distributions permitted under
Section 5.02(f) (including Permitted Stock Repurchases) up to an aggregate
amount of $10,000,000 for all such permitted Distributions made during the
twelve month period ending on the last day of such fiscal quarter), divided by
(d) Fixed Charges for such period.
“Fixed Charges” shall mean, for any period or as the last day of such period, as
applicable, the sum, without duplication, for Holdings and its Subsidiaries
(determined on a consolidated basis in accordance with GAAP, to the extent
applicable), of the following items: (a) (i) Interest Expense described in
clauses (a) and (b) of the definition thereof that are paid or payable in cash
for such period net of cash interest income received or receivable for such
period and (ii) Interest Expense described in clause (c) of the definition
thereof expensed (on a net basis) on a statement of income for such period, (b)
rent expense for such period, (c) mandatory principal prepayments and other
principal payments required to be made on Indebtedness during such period
(excluding payments that are included in clause (d) below), (d) regularly
scheduled payments of principal on Indebtedness during such period, including
the aggregate amount of any voluntary prepayments prior to or during such
period, but only to the extent such voluntary prepayments reduced any regularly
scheduled payment of principal during such period, and (e) the aggregate amount
of Capital Lease payments (and any portion thereof) other than any payments,
during such period that have been optionally prepaid and would have been treated
as principal in accordance with GAAP, if any. For the avoidance of doubt, the
prepayment of the Closing Date Term Loan on the December 2019 Amendment
Effective Date shall not be included in the calculation of Fixed Charges.


-19-

--------------------------------------------------------------------------------





“Foreign Plan” shall mean any employee benefit plan maintained or contributed to
by any Loan Party or any ERISA Affiliate which is mandated or governed by any
Governmental Rule of any Governmental Authority other than the United States.
“Foreign Subsidiary” shall mean each direct or indirect Subsidiary of Holdings
that is not a Domestic Subsidiary.
“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, (a)
with respect to the L/C Issuer, such Defaulting Lender’s Revolving Proportionate
Share of the Effective Amount of all L/C Obligations, other than L/C Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Revolving Proportionate Share of the Effective Amount of all Swing Line Loans,
other than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders in accordance with the terms
hereof.
“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funded Indebtedness” of any Person shall mean, without duplication:
(a)    All outstanding obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments and all other obligations of such Person
for borrowed money (including obligations to repurchase receivables and other
assets sold with recourse);
(b)    All Attributable Debt of such Person;
(c)    All Disqualified Securities of such Person;
(d)    All earnout obligations arising from an acquisition (excluding ordinary
course acquisitions of customer lists) at the value from time to time carried on
the balance sheet of such Person in accordance with GAAP;
(e)    With respect to any terminated Rate Contracts, the Termination Value
thereof; and
(f)    All Contingent Obligations of such Person with respect to the obligations
of other Persons of the types described in clauses (a) - (e) above.
To the extent not included above, “Funded Indebtedness” of the Loan Parties
shall include all outstanding Obligations in respect of Loans.
“GAAP” shall mean generally accepted accounting principles and practices as in
effect in the United States from time to time, consistently applied.


-20-

--------------------------------------------------------------------------------





“Governmental Authority” shall mean any international, domestic or foreign
national, state or local government, any political subdivision thereof, any
department, agency, authority or bureau of any of the foregoing, or any other
entity exercising executive, legislative, judicial, regulatory, tax or
administrative functions of or pertaining to government, including, without
limitation, the Federal Trade Commission, Federal Deposit Insurance Corporation,
the Federal Reserve Board, the Comptroller of the Currency, any central bank or
any comparable authority and any supra-national bodies such as the European
Union.
“Governmental Authorization” shall mean any permit, license, registration,
approval, finding of suitability or licensing, authorization, plan, directive,
order, consent, exemption, waiver, consent order or consent decree of or from,
or notice to, action by or filing with, any Governmental Authority.
“Governmental Charges” shall mean, with respect to any Person, all levies,
assessments, fees, claims or other charges imposed by any Governmental Authority
upon such Person or any of its Property or otherwise payable by such Person.
“Governmental Rule” shall mean any law, rule, regulation, ordinance, order, code
interpretation, judgment, decree, directive, Governmental Authorization,
guidelines, policy or similar form of decision of any Governmental Authority.
“Guarantor” shall mean (i) Holdings and (ii) each now existing or hereafter
acquired or created direct or indirect Domestic Subsidiary of Holdings (other
than Excluded Non-Guarantor Entities) which becomes a party to the Guaranty.
“Guaranty” shall mean the Guaranty Agreement in substantially the form of
Exhibit G delivered by each Guarantor from time to time party thereto in favor
of the Administrative Agent and the Lender Parties.
“Guaranty Obligation” shall mean, with respect to any Person, any direct or
indirect liability of that Person with respect to any Indebtedness, lease,
dividend, letter of credit or other obligation (the “primary obligations”) of
another Person (the “primary obligor”), including any obligation of the primary
obligor, whether or not contingent, (a) to purchase, repurchase or otherwise
acquire such primary obligations or any Property constituting direct or indirect
security therefor, or (b) to advance or provide funds (i) for the payment or
discharge of any such primary obligation, or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, or (c) to purchase Property, securities or services
primarily for the purpose of assuring the owner thereof of the ability of the
primary obligor to make payment of such primary obligation, or (d) otherwise to
assure or hold harmless the holder of any such primary obligation against loss
in respect thereof, provided that the term “Guaranty Obligation” shall not
include (1) endorsements for collection or deposit in the ordinary course of
business and (2) indemnification obligations of a Person or any of its
Subsidiaries entered into in the ordinary course of business, or otherwise in
connection with a sale of Equity Securities, the disposition of assets or the
incurrence of Indebtedness, in each case, to the extent permitted hereby. The
amount of any Guaranty Obligation shall be deemed equal to the stated or
determinable amount of the primary obligation in respect of


-21-

--------------------------------------------------------------------------------





which such Guaranty Obligation is made or, if not stated or if indeterminable,
the maximum liability in respect thereof.
“Hazardous Materials” shall mean all pollutants, contaminants and other
materials, substances and wastes which are hazardous, toxic, caustic, harmful or
dangerous to human health or the environment, including petroleum and petroleum
products and byproducts, radioactive materials, asbestos, polychlorinated
biphenyls and all materials, substances and wastes which are classified or
regulated as “hazardous,” “toxic” or similar descriptions under any
Environmental Law.
“Holdings” shall mean ARC Document Solutions, Inc., a Delaware corporation.
“Honor Date” shall have the meaning given to that term in Section 2.02(c)(i).
“Immaterial Subsidiaries” shall mean those Domestic Subsidiaries designated by
the Borrower in writing to the Administrative Agent that when considered on an
individual or aggregate basis, do not have (A) revenues, net profit or
Consolidated Adjusted EBITDA attributable to such Immaterial Subsidiaries in
excess of 5% of the consolidated revenues, consolidated net profit or
Consolidated Adjusted EBITDA, respectively, of Holdings and its Subsidiaries for
the most recent four consecutive fiscal quarter period for which the Borrower
has delivered Holdings’ Financial Statements or (B) assets with an aggregate
book value in excess of 5% of the consolidated total assets of Holdings and its
Subsidiaries as of the last day of the most recent fiscal quarter ended for
which the Borrower has delivered Holdings’ Financial Statements. The Borrower’s
written notice described above shall include calculations with respect to
clauses (A) and (B) in detail reasonably satisfactory to the Administrative
Agent. Any Subsidiary created pursuant to a Plan of Division by a Loan Party
that is not an Immaterial Subsidiary shall be deemed not to be an Immaterial
Subsidiary.
“Incremental Effective Date” shall have the meaning given to that term in
Section 2.17(e).
“Incremental Revolving Lender” shall have the meaning given to that term in
Section 2.17(b).
“Incremental Term Lender” shall have the meaning given to that term in
Section 2.17(a)(i).
“Incremental Term Loan Amendment” shall have the meaning given to that term in
Section 2.17(a)(ii).
“Incremental Term Loan Borrowing” shall mean the borrowing by the Borrower on an
Incremental Effective Date of Incremental Term Loans in the manner set forth in
Section 2.17.
“Incremental Term Loan Commitment” shall mean the commitment of any Lender to
make an Incremental Term Loan comprising an Incremental Term Loan Borrowing
pursuant to Section 2.17(a).
“Incremental Term Loan” shall have the meaning given to such term in
Section 2.17(a)(i).


-22-

--------------------------------------------------------------------------------





“Incremental Term Loan Maturity Date” shall mean, with respect to any
Incremental Term Loan, the Incremental Term Loan Maturity Date specified in the
Incremental Term Loan Amendment applicable to such Incremental Term Loan;
provided that in no event shall any Incremental Term Loan Maturity Date be
earlier than the Revolving Loan Maturity Date or the Term Loan Maturity Date and
shall mean, with respect to an Incremental Term Lender, the applicable
Incremental Term Loan Maturity Date, as such date may be extended with respect
to such Lender pursuant to Section 2.18.
“Incremental Term Loan Note” shall have the meaning given to such term in
Section 2.08(c)(ii).
“Incremental Term Proportionate Share” shall mean:
(a)    With respect to any Lender at any time prior to an Incremental Effective
Date with respect to any particular Incremental Term Loan Borrowing, the ratio
(expressed as a percentage rounded to the eighth digit to the right of the
decimal point) of (i) such Lender’s Incremental Term Loan Commitment with
respect to such Incremental Term Loan Borrowing at such time to (ii) the amount
of such Incremental Term Loan Borrowing at such time; and
(b)    With respect to any Lender at any time after an Incremental Effective
Date with respect to any particular Incremental Term Loan Borrowing, the ratio
(expressed as a percentage rounded to the eighth digit to the right of the
decimal point) of (i) the Effective Amount of such Lender’s Incremental Term
Loan comprising such Incremental Term Loan Borrowing outstanding at such time to
(ii) the Effective Amount of all Incremental Term Loans comprising such
Incremental Term Loan Borrowing outstanding at such time.
“Indebtedness” of any Person shall mean, without duplication:
(a)    All outstanding obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments and all other obligations of such Person
for borrowed money (including obligations to repurchase receivables and other
assets sold with recourse);
(b)    All obligations of such Person for the deferred purchase price of
property or services (including obligations under letters of credit and other
credit facilities which secure or finance such purchase price), except for trade
accounts payable and repayable in accordance with customary trade practices and
other accrued liabilities, in each case incurred in the ordinary course of
business; provided that any earn-out obligations arising from an acquisition
(excluding ordinary course acquisitions of customer lists) shall be included in
“Indebtedness” at the value from time to time carried on the balance sheet of
such Person in accordance with GAAP;
(c)    All obligations of such Person under conditional sale or other title
retention agreements with respect to property acquired by such Person (to the
extent of the value of such property if the rights and remedies of the seller or
the lender under such agreement in the event of default are limited solely to
repossession or sale of such property);
(d)    All Attributable Debt of such Person;


-23-

--------------------------------------------------------------------------------





(e)    All Disqualified Securities of such Person;
(f)    With respect to any terminated Rate Contracts, the Termination Value
thereof;
(g)    All obligations of such Person, contingent or otherwise, under or with
respect to Surety Instruments and all obligations of such Person with respect to
letters of credit, whether drawn or undrawn, contingent or otherwise;
(h)    All Contingent Obligations of such Person with respect to the obligations
of other Persons of the types described in clauses (a) - (g) above; and
(i)    All obligations of other Persons (“primary obligors”) of the types
described in clauses (a) - (h) above to the extent secured by any Lien on any
property (including accounts and contract rights) of such Person, even though
such Person has not assumed or become liable for the payment of such obligations
(and, for purposes of this clause (i), the amount of the Indebtedness of such
Person shall be deemed to be the lesser of (x) the amount of all obligations of
such primary obligors so secured by (or for which any holder of such obligations
has an existing right, contingent or otherwise, to be secured by) the property
of such Person and (y) the value of such property).
To the extent not included above, “Indebtedness” of the Loan Parties shall
include all outstanding Obligations in respect of Loans and Letters of Credit.
“Indemnifiable Taxes” shall have the meaning given to that term in
Section 2.12(a).
“Indemnitees” shall have the meaning given to that term in Section 8.03.
“Intercompany Subordination Agreement” shall mean an intercompany subordination
agreement, dated as of the Closing Date, executed and delivered by Holdings,
each of its Subsidiaries and the Administrative Agent in the form of Exhibit N.
“Interest Expense” shall mean, for any period, the sum for the Loan Parties
(determined on a consolidated basis without duplication in accordance with
GAAP), of the following: (a) all interest, fees, charges and related expenses
payable during such period to any Person in connection with Indebtedness or the
deferred purchase price of assets that, if described in this clause (a), are
treated as interest in accordance with GAAP, (b) the portion of rent actually
paid during such period under Capital Leases that should be treated as interest
in accordance with GAAP and (c) the net amounts payable (or minus the net
amounts receivable) under Rate Contracts accrued as an expense (on a net basis)
on a statement of income during such period (whether or not actually paid or
received during such period).
“Interest Period” shall mean, with respect to any LIBOR Loan, the time periods
selected by the Borrower pursuant to Section 2.01(c) or Section 2.01(e) which
commences on the first day of such Loan or the effective date of any conversion
and ends on the last day of such time period, and thereafter, each subsequent
time period selected by the Borrower pursuant to Section 2.01(f) which commences
on the last day of the immediately preceding time period and ends on the last
day of that time period.


-24-

--------------------------------------------------------------------------------





“Investment” of any Person shall mean any loan or advance of funds by such
Person to any other Person (other than advances to employees of such Person for
moving and travel expenses, drawing accounts and similar expenditures in the
ordinary course of business), any purchase or other acquisition of any Equity
Securities or Indebtedness of any other Person, any capital contribution by such
Person to or any other investment by such Person in any other Person (including
(x) any Guaranty Obligations of such Person with respect to any obligations of
any other Person and (y) any payments made by such Person on account of
obligations of any other Person); provided, however, that Investments shall not
include (a) accounts receivable or other indebtedness owed by customers or
suppliers of such Person (other than any Loan Party) in the ordinary course of
such Person’s business or (b) prepaid expenses of such Person incurred and
prepaid in the ordinary course of business consistent with past practice.
“IRC” shall mean the U.S. Internal Revenue Code of 1986.
“ISP” shall have the meaning given to that term in Section 2.02(h).
“Joint Lead Arrangers” shall mean, collectively, WFS, JPMorgan Chase Bank, N.A.
and U.S. Bank National Association in their capacity as joint lead arrangers and
joint bookrunners with respect to this Agreement. Except as expressly set forth
in Section 8.02, Section 8.03, Section  8.04 and Section 8.19, the capacity of
the Joint Lead Arrangers is titular in nature, and the Joint Lead Arrangers
shall have no special rights or obligations over those of a Lender by reason
thereof.
“Joint Venture” shall mean a joint venture, limited liability company,
corporation, partnership, other entity or other legal arrangement (whether
created pursuant to a contract or conducted through a separate legal entity)
formed by a Loan Party and one or more other Persons who are not Loan Parties.
“July 2017 Amendment Effective Date” shall mean July 14, 2017.
“L/C Advance” shall mean, with respect to each Revolving Lender, such Revolving
Lender’s payment or participation in any L/C Borrowing in accordance with its
L/C Risk Participation therein.
“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Loan Borrowing.
“L/C Credit Extension” shall mean, with respect to any Letter of Credit, the
issuance thereof, the amendment thereof, the extension of the expiry date
thereof, or the renewal or increase of the amount thereof.
“L/C Issuer” shall mean Wells Fargo in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” shall mean, as at any date of determination, the aggregate
undrawn face amount of all outstanding Letters of Credit plus the aggregate of
all Unreimbursed Amounts, including all L/C Borrowings.


-25-

--------------------------------------------------------------------------------





“L/C Risk Participation” shall mean, with respect to any Lender and any Letter
of Credit as of any date of determination, the sum of (a) such Lender’s
Revolving Proportionate Share of the Effective Amount of the L/C Obligation
attributable to such Letter of Credit outstanding at such time plus (b) the
aggregate amount of all Defaulting Lenders’ Revolving Proportionate Shares of
the Effective Amount of the L/C Obligation attributable to such Letter of Credit
outstanding at such time that have been reallocated to such Lender pursuant to
Section 2.16(a)(iv).
“Lender” and “Lenders” shall have the meaning given to such terms in clause (2)
of the introductory paragraph hereof and includes the L/C Issuer and the Swing
Line Lender.
“Lender Bank Product Provider” shall mean any Lender or Affiliate of a Lender
which provides one or more Lender Bank Products.
“Lender Bank Products” shall mean each and any of the following types of
services or facilities extended to any Credit Party by any Lender Bank Product
Provider: (a) commercial credit cards; (b) cash management services (including
treasury management services, purchasing cards, daylight overdrafts,
multicurrency accounts, foreign cash letters, merchant card services, controlled
disbursement services, ACH transactions, and interstate depository network
services), and (c) returned items and foreign exchange services and facilities.
“Lender Parties” shall mean, collectively, the Lenders, the Joint Lead
Arrangers, the Lender Rate Contract Counterparties, the Lender Bank Product
Providers and the Administrative Agent.
“Lender Rate Contract(s)” shall mean one or more Rate Contracts between any
Credit Party and one or more Lender Rate Contract Counterparties with respect to
Indebtedness under this Agreement, on terms acceptable to such Credit Party and
such Lender Rate Contract Counterparty that is a party to such Rate Contract.
“Lender Rate Contract Counterparty” shall mean any Lender or Affiliate of a
Lender which enters into a Lender Rate Contract.
“Letter of Credit” shall mean any letter of credit issued hereunder and shall
include the Existing Letters of Credit. A Letter of Credit may be a Commercial
Letter of Credit or a Standby Letter of Credit.
“Letter of Credit Application” shall mean an application and agreement
(including any master letter of credit agreement) for the issuance or amendment
of a letter of credit in the form from time to time in use by the L/C Issuer.
“Letter of Credit Expiration Date” shall mean the day that is thirty days prior
to the Revolving Loan Maturity Date (or, if such day is not a Business Day, the
next preceding Business Day).
“Letter of Credit Sublimit” shall mean an amount equal to the lesser of
(a) $20,000,000 and (b) the Total Revolving Loan Commitment. The Letter of
Credit Sublimit is part of, and not in addition to, the Total Revolving Loan
Commitment.


-26-

--------------------------------------------------------------------------------





“LIBOR Loan” shall mean, at any time, a Revolving Loan which then bears interest
as provided in Section 2.01(d)(ii).
“LIBOR Portion” shall mean, at any time, a Portion of a Term Loan Borrowing, or
a Term Loan, as the case may be, which then bears interest at a rate specified
in Section 2.01(d)(ii).
“LIBOR Rate” shall mean, subject to the implementation of a Replacement Rate in
accordance with Section 2.11(e), with respect to any Interest Period for the
LIBOR Loans in any Revolving Loan Borrowing consisting of LIBOR Loans or any
LIBOR Portion of any Term Loan Borrowing, a rate per annum equal to the quotient
(rounded upward if necessary to the nearest 1/100 of one percent) of (a) the
rate per annum as published by ICE Benchmark Administration Limited, or a
comparable or successor quoting service approved by the Administrative Agent, at
or about 11:00 a.m., London time (or as soon thereafter as practicable), two
Business Days prior to the first day of such Interest Period, for Dollar
deposits being delivered in the London interbank eurodollar currency market for
a term comparable to such Interest Period, divided by (b) one minus the Reserve
Requirement for such Loans or Portion in effect from time to time. If for any
reason rates are not available as provided in clause (a) of the preceding
sentence, the rate to be used in clause (a) shall be, at the Administrative
Agent’s discretion (in each case, rounded upward if necessary to the nearest
1/100 of one percent), (i) the rate per annum at which Dollar deposits are
offered to the Administrative Agent in the London interbank eurodollar currency
market or (ii) the rate per annum at which Dollar deposits are offered to the
Administrative Agent in, or by the Administrative Agent to major banks in, any
offshore interbank eurodollar market selected by the Administrative Agent, in
each case on the second Business Day prior to the commencement of such Interest
Period at or about 11:00 a.m. London time (or as soon thereafter as practicable)
(for delivery on the first day of such Interest Period) for a term comparable to
such Interest Period and in an amount approximately equal to the amount of the
Loan or Portion to be made or funded by the Lenders as part of such Borrowing.
The LIBOR Rate and LIBOR Portions shall be adjusted automatically as to all
LIBOR Loans then outstanding as of the effective date of any change in the
Reserve Requirement. Notwithstanding the foregoing, (x) in no event shall the
LIBOR Rate (including, without limitation, any Replacement Rate with respect
thereto) be less than 0% and (y) unless otherwise specified in any amendment to
this Agreement entered into in accordance with Section 2.11(e), in the event
that a Replacement Rate with respect to LIBOR Rate is implemented then all
references herein to LIBOR Rate shall be deemed references to such Replacement
Rate.
“Licenses” shall mean, collectively, any and all licenses (including provisional
licenses), certificates of need, accreditations, permits, franchises, rights to
conduct business, approvals (by a Governmental Authority or otherwise),
consents, qualifications, operating authority and any other authorizations.
“Lien” shall mean, with respect to any Property, any security interest,
mortgage, pledge, lien, charge or other encumbrance in, of, or on such Property
or the income therefrom, including the interest of a vendor or lessor under a
conditional sale agreement, Capital Lease or other title retention agreement, or
any agreement to provide any of the foregoing, and the filing of any financing
statement or similar instrument under the Uniform Commercial Code or comparable
law of any jurisdiction.


-27-

--------------------------------------------------------------------------------





“Loan” shall mean a Revolving Loan, a Term Loan or a Swing Line Loan, as the
context may require.
“Loan Account” shall have the meaning given to that term in Section 2.08(a).
“Loan Parties” shall mean, collectively, Holdings and its Subsidiaries.
“Margin Stock” shall have the meaning given to that term in Regulation U issued
by the Federal Reserve Board.
“Material Adverse Effect” shall mean (a) a material adverse change in, or
material adverse effect on, the business, operations, condition (financial or
otherwise), assets, properties or liabilities (whether actual or contingent) of
the Credit Parties, taken as a whole, (b) a material impairment of the ability
of the Credit Parties, taken as a whole, to pay or perform the Obligations in
accordance with the terms of this Agreement, any Guaranty or any other Credit
Document; (c) a material adverse effect on the rights and remedies of the
Administrative Agent or any Lender under this Agreement, the other Credit
Documents or any related document, instrument or agreement; (d) a material
adverse effect on the value of the Collateral, the Administrative Agent’s or any
Lender’s security interest in the Collateral or the perfection or priority of
such security interests, due to an action or failure to act on the part of any
Credit Party; or (e) a material adverse effect on the validity or enforceability
of any of the Credit Documents.
“Material Contracts” shall mean long term customer contracts which contribute
more than 5% of consolidated revenues of Holdings and its Subsidiaries for the
most recent four consecutive fiscal quarter period for which the Borrower has
delivered Holdings’ Financial Statements.
“Material Foreign Subsidiary” shall mean, from and after the date the aggregate
amount of revenues of all Foreign Subsidiaries for the most recent four
consecutive fiscal quarter period for which the Borrower has delivered Holdings’
Financial Statements exceeds 20% of the consolidated revenues of Holdings and
its Subsidiaries for such period, each such First-Tier Foreign Subsidiary owned
by a Credit Party that the Borrower specifies in each Compliance Certificate
that becomes a Pledged Foreign Subsidiary so that after all required steps are
taken, the calculation above as to all Foreign Subsidiaries (other than Pledged
Foreign Subsidiaries and their respective Subsidiaries) shall not exceed the 20%
threshold.
“Maturity” or “maturity” shall mean, with respect to any Loan, interest, fee or
other amount payable by the Borrower under this Agreement or the other Credit
Documents, the date such Loan, interest, fee or other amount becomes due,
whether upon the stated maturity or due date, upon acceleration or otherwise.
“Maturity Date” shall mean (a) for Obligations in respect of Revolving Loans,
Swing Line Loans and Letters of Credit, the Revolving Loan Maturity Date,
(b) for Obligations in respect of Term Loans (other than Incremental Term
Loans), the Term Loan Maturity Date, and (c) for Obligations in respect of any
Incremental Term Loan, the Incremental Term Loan Maturity Date applicable to
such Incremental Term Loan.


-28-

--------------------------------------------------------------------------------





“Multiemployer Plan” shall mean any multiemployer plan within the meaning of
Section 3(37) of ERISA maintained by any Loan Party or any ERISA Affiliate, or
to which any Loan Party or any ERISA Affiliate makes or is obligated to make
contributions, or previously has made or been obligated to make contributions.
“Negative Pledge” shall mean a Contractual Obligation which contains a covenant
binding on any Loan Party that prohibits Liens on any of its Property, other
than (a) any such covenant contained in a Contractual Obligation granting or
relating to a particular Permitted Lien which affects only the Property that is
the subject of such Permitted Lien and (b) any such covenant that does not apply
to Liens securing the Obligations.
“Net Condemnation Proceeds” shall mean an amount equal to: (a) any cash payments
or cash proceeds received by a Loan Party or the Administrative Agent as a
result of any condemnation or other taking or temporary or permanent requisition
of any Property of a Loan Party, any interest therein or right appurtenant
thereto, or any change of grade affecting such Property, as the result of the
exercise of any right of condemnation or eminent domain by a Governmental
Authority (including a transfer to a Governmental Authority in lieu or
anticipation of a condemnation), minus (b) (i) any actual and reasonable costs
incurred by a Loan Party in connection with any such condemnation or taking
(including reasonable fees and expenses of counsel), (ii) provisions for all
including sales, transfer, income, gains or other taxes payable (or estimated in
good faith by the Borrower to become payable) as a result of such condemnation,
without regard to the consolidated results of operations of the Loan Parties,
taken as a whole, (iii) payment of the outstanding principal amount of, premium
or penalty, if any, and interest on any Indebtedness (other than the
Obligations) that is secured by a Lien on the assets in question and that is
required to be repaid under the terms thereof as a result of such condemnation
or taking, (iv) amounts required to be turned over to landlords (or their
mortgagees) pursuant to the terms of any lease to which any Loan Party is party,
(v) in the case of any governmental taking involving an asset of a
non-wholly-owned Subsidiary of Holdings, the pro rata portion of the Net
Condemnation Proceeds (calculated without regard to this clause (v)) not
available for distribution to or for the account of Holdings or any other
wholly-owned Subsidiary as a result thereof and (vi) any funded escrow
established in connection with any such condemnation or taking (provided that to
the extent that any amounts are released from such escrow to a Loan Party, such
amounts, net of any related expenses, shall constitute Net Condemnation
Proceeds).
“Net Income” shall mean with respect to any fiscal period, the net income of the
Loan Parties for such period determined on a consolidated basis in accordance
with GAAP, consistently applied, provided that Net Income shall not include any
dividends or distributions received by any Loan Party.
“Net Insurance Proceeds” shall mean an amount equal to: (a) any cash payments or
cash proceeds received by a Loan Party or the Administrative Agent under any
casualty policy in respect of a covered loss thereunder with respect to any
property, minus (b) (i) any actual and reasonable costs incurred by a Loan Party
in connection with the adjustment or settlement of any claims of a Loan Party in
respect thereof (including reasonable fees and expenses of counsel),
(ii) provisions for all taxes payable as a result of such event without regard
to the consolidated results of operations


-29-

--------------------------------------------------------------------------------





of Loan Parties, taken as a whole, (iii) payment of the outstanding principal
amount of, premium or penalty, if any, and interest on any Indebtedness (other
than the Loans) that is secured by a Lien on the assets in question and that is
required to be repaid under the terms thereof as a result of such casualty, (iv)
amounts required to be turned over to landlords (or their mortgagees) pursuant
to the terms of any lease to which any Loan Party is party and (v) any funded
escrow established in connection with any such casualty (provided that to the
extent that any amounts are released from such escrow to a Loan Party, such
amounts, net of any related expenses, shall constitute Net Insurance Proceeds).
“Net Proceeds” shall mean:
(a)    With respect to any sale of any asset or property by any Person, the
aggregate cash consideration received by such Person from such sale less the sum
of (i) the actual amount of the reasonable fees and commissions payable by such
Person other than to any of its Affiliates, (ii) the reasonable legal expenses
and other costs and expenses directly related to such sale that are to be paid
by such Person other than to any of its Affiliates (including, without
limitation, transfer, sale, use and other similar taxes payable in connection
with such sale), (iii) income taxes reasonably estimated to be payable by such
Person as a result of such sale, (iv) the amount of any Indebtedness (other than
the Obligations) which is secured by such asset and is required to be repaid or
prepaid by such Person as a result of such sale, (v) any funded escrow
established pursuant to the documents evidencing any such sale or disposition to
secure any indemnification obligations or adjustments to the purchase price
associated with any such sale or disposition (provided that to the extent that
any amounts are released from such escrow to such Person, such amounts, net of
any related expenses, shall constitute Net Proceeds) and (vi) without
duplication of clause (v) above, the amount of any reasonable reserve
established in accordance with GAAP against any adjustment to the sale price or
any liabilities (other than any Taxes deducted pursuant to clause (iii) above)
(x) related to any of the applicable assets and (y) retained by such Person
including Pension Plan and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Proceeds of such asset sale occurring on the date of such
reduction); and
(b)    With respect to any issuance or incurrence of any Indebtedness by any
Person, the aggregate cash consideration received by such Person from such
issuance or incurrence less the sum of (i) the actual amount of the reasonable
fees and commissions payable by such Person other than to any of its Affiliates
and (ii) the reasonable legal expenses and the other reasonable costs and
expenses directly related to such issuance or incurrence that are to be paid by
such Person other than to any of its Affiliates; and
(c)    With respect to any issuance of Equity Securities by any Person, the
aggregate cash consideration received by such Person from such issuance less the
sum of (i) the actual amount of the reasonable fees and commissions payable by
such Person other than to any of its Affiliates and (ii) the reasonable legal
expenses and the other reasonable costs and expenses directly related to such
issuance that are to be paid by such Person other than to any of its Affiliates.
“New Lender” shall have the meaning given to that term in Section 2.17(c).


-30-

--------------------------------------------------------------------------------





“Non-Bank Certificate” shall have the meaning given to that term in
Section 2.12(e).
“Non-Bank Lender” shall have the meaning given to that term in Section 2.12(e).
“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.
“Nonrenewal Notice Date” shall have the meaning given to that term in
Section 2.02(b)(iii).
“Note” shall mean a Revolving Loan Note, a Term Loan Note or a Swing Line Note.
“Notice of Borrowing” shall mean a Notice of Loan Borrowing or a Notice of Swing
Line Borrowing.
“Notice of Conversion” shall have the meaning given to that term in
Section 2.01(e).
“Notice of Interest Period Selection” shall have the meaning given to that term
in Section 2.01(f)(ii).
“Notice of Loan Borrowing” shall have the meaning given to that term in
Section 2.01(c).
“Notice of Swing Line Borrowing” shall mean a notice of a Swing Line Borrowing
pursuant to Section 2.03(b), which, if in writing, shall be substantially in the
form of Exhibit L.
“Obligations” shall mean and include (a) all loans, advances, debts, liabilities
and obligations, howsoever arising, owed or owing by the Borrower of every kind
and description (whether or not evidenced by any note or instrument and whether
or not for the payment of money), direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising pursuant to the terms of
this Agreement or any of the other Credit Documents, including without
limitation all interest (including interest that accrues after the commencement
of any bankruptcy or other insolvency proceeding by or against the Borrower,
whether or not allowed or allowable), fees, charges, expenses, attorneys’ fees
and accountants’ fees chargeable to and payable by the Borrower hereunder and
thereunder and (b) any and all obligations, howsoever arising, owed or owing by
any Loan Party to any Lender Party under or in connection with any Lender Rate
Contract or Lender Bank Product (provided that if any such Lender Party ceases
to be a Lender or an Affiliate of a Lender hereunder, such obligations under
this clause (b) shall be limited to those that relate to any transaction entered
into under any such Lender Rate Contract or any Lender Bank Product extended or
provided prior to the date such party ceased to be a Lender or an Affiliate of a
Lender); provided that “Obligations” shall exclude all Excluded Swap
Obligations.
“Organizational Documents” shall mean, with respect to any Person, collectively,
(a) such Person’s articles or certificate of incorporation, articles or
certificate of organization, certificate of limited partnership, certificate of
formation, or comparable documents filed or recorded with the applicable
Governmental Authority of such Person’s jurisdiction of formation and (b) such
Person’s, bylaws, limited liability company agreement, partnership agreement or
other comparable organizational or governing documents, in each case, after
giving effect to any restatements thereof through the December 2019 Amendment
Effective Date, and as may be amended, restated,


-31-

--------------------------------------------------------------------------------





supplemented or modified from time to time after the December 2019 Amendment
Effective Date to the extent permitted by this Agreement.
“Participant” shall have the meaning given to that term in Section 8.05(b).
“Participant Register” shall have the meaning given to that term in
Section 8.05(b).
“Participation Seller” shall have the meaning given to that term in
Section 8.05(h).
“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 (commonly known as the USA Patriot Act).
“PBGC” shall mean the Pension Benefit Guaranty Corporation.
“Pension Plan” shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan and a Foreign
Plan, that is subject to Title IV of ERISA or the minimum funding standards
under Section 412 of the IRC and is sponsored or maintained by a Loan Party or
any ERISA Affiliate or to which a Loan Party or any ERISA Affiliate contributes
or has any obligation under or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time.
“Permitted Acquisition” shall mean any acquisition permitted under
Section 5.02(d)(ii).
“Permitted Indebtedness” shall have the meaning given to that term in
Section 5.02(a).
“Permitted Liens” shall have the meaning given to that term in Section 5.02(b).
“Permitted Stock Repurchase” shall mean any repurchase, redemption or other
acquisition of the Equity Securities of Holdings permitted under
Section 5.02(f)(iii).
“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, an unincorporated
association, a limited liability company, a joint venture, a trust or other
entity or a Governmental Authority.
“Plan of Division” shall mean (a) any division or plan of division adopted
pursuant to the Delaware Limited Liability Company Act by a Delaware limited
liability company whereby such limited liability company is divided into two or
more limited liability companies and the assets, property, rights, series,
debts, liabilities and duties of such limited liability company are allocated
among the resulting limited liability companies or (b) any analogous plan or
scheme adopted pursuant to the applicable laws of another jurisdiction by a
Person organized under the applicable laws of such other jurisdiction.
“Pledged Foreign Subsidiary” shall mean each First-Tier Foreign Subsidiary that
is a wholly-owned subsidiary so long as the Equity Securities of such Foreign
Subsidiary have been pledged by the Borrower and/or the applicable Guarantor(s)
pursuant to a pledge agreement (or foreign equivalent thereof) governed by the
laws of the jurisdiction of formation of such Foreign Subsidiary


-32-

--------------------------------------------------------------------------------





in form and substance reasonably acceptable to the Administrative Agent as
contemplated by Section 5.01(i) and the other requirements of Section 5.01(i)
have been satisfied in respect thereof.
“Pledged Intercompany Notes” shall mean original demand promissory notes in
favor of one or more of the Borrower and the Guarantors evidencing intercompany
advances pledged to the Administrative Agent pursuant to the Security Agreement.
“PTE” shall mean, solely for purposes of Section 8.19, a prohibited transaction
class exemption issued by the U.S. Department of Labor, as any such exemption
may be amended from time to time.
“Portion” shall mean a portion of the principal amount of a Term Loan Borrowing
or a Term Loan, as applicable. A Term Loan Borrowing shall consist of one or
more Portions, and each Term Loan comprising such Term Loan Borrowing shall
consist of the same number of Portions, with each such Term Loan Portion
corresponding pro rata to a Term Loan Borrowing Portion. Any reference to a
Portion of a Term Loan Borrowing shall include the corresponding Portion of each
Term Loan comprising such Term Loan Borrowing.
“Prime Rate” shall mean the per annum rate of interest most recently announced
within Wells Fargo at its principal office in San Francisco, California as its
Prime Rate (rounded upwards to the nearest 1/100 of one percent), with the
understanding that Wells Fargo’s Prime Rate is one of its base rates and serves
as the basis upon which effective rates of interest are calculated for those
loans making reference thereto, and is evidenced by the recording thereof after
its announcement in such internal publication or publications as Wells Fargo may
designate. Any change in the Base Rate resulting from a change in the Prime Rate
shall become effective on the Business Day on which each such change in the
Prime Rate occurs.
“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
“Proportionate Share” shall mean a Revolving Proportionate Share or a Term
Proportionate Share, as the context may require.
“Proposed Target” shall have the meaning given to that term in
Section 5.02(d)(ii).
“Public Lender” shall have the meaning given to that term in Section 5.01(a).
“Rate Contract” shall mean any agreement with respect to any swap, cap, collar,
hedge, forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions.
“Receipt Date” shall have the meaning given to that term in Section 2.06(c)(vi).
“Reduction Notice” shall have the meaning given to that term in Section 2.04(a).


-33-

--------------------------------------------------------------------------------





“Register” shall have the meaning given to that term in Section 8.05(d).
“Relevant Governmental Body” shall mean the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Relevant Sale” shall have the meaning given to that term in
Section 2.06(c)(iii).
“Replacement Lender” shall have the meaning given to that term in Section 2.15.
“Replacement Rate” has the meaning assigned thereto in Section 2.11(e).
“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA and applicable regulations thereunder (other than events for which the
thirty (30) day notice period has been waived).
“Requested Maturity Date” shall have the meaning given to that term in
Section 2.18(a).
“Required Lenders” shall mean, at any time, the Lenders whose aggregate
Proportionate Shares then exceed fifty percent (50%) of the total aggregate
amount of the Proportionate Shares of all Lenders; provided that at any time any
Lender is a Defaulting Lender, such Defaulting Lender shall be excluded in
determining “Required Lenders”, and “Required Lenders” shall mean at such time
Non-Defaulting Lenders having total Proportionate Shares exceeding fifty percent
(50%) of the total Proportionate Shares of all Non-Defaulting Lenders.
Notwithstanding the foregoing, in no event shall Required Lenders consist of
fewer than two Non-Defaulting Lenders at any time at which there shall be at
least two Non-Defaulting Lenders party to this Agreement, and for purposes of
the foregoing, Lenders that are Affiliates (and Approved Funds of such Lender or
an Affiliate thereof) of one another shall be treated as a single Lender.
“Required Revolving Lenders” shall mean, at any time, the Revolving Lenders
whose aggregate Revolving Proportionate Share then exceed fifty percent (50%) of
the total aggregate amount of the Revolving Proportionate Shares of all
Revolving Lenders; provided that at any time any Revolving Lender is a
Defaulting Lender, such Defaulting Lender shall be excluded in determining
“Required Revolving Lenders”, and “Required Revolving Lenders” shall mean at
such time Non-Defaulting Lenders having total Revolving Proportionate Shares
exceeding fifty percent (50%) of the total Revolving Proportionate Shares of all
Non-Defaulting Lenders. Notwithstanding the foregoing, in no event shall
Required Revolving Lenders consist of fewer than two Non-Defaulting Lenders at
any time at which there shall be at least two Revolving Lenders that are not
Non-Defaulting Lenders party to this Agreement, and for purposes of the
foregoing, Revolving Lenders that are Affiliates (and Approved Funds of such
Lender or an Affiliate thereof) of one another shall be treated as a single
Lender.
“Requirement of Law” applicable to any Person shall mean (a) such Person’s
Organizational Documents, (b) any Governmental Rule applicable to such Person,
(c) any Governmental Authorization granted by or obtained from any Governmental
Authority or under any Governmental Rule for the benefit of such Person or
(d) any judgment, decision, award, decree, writ or


-34-

--------------------------------------------------------------------------------





determination of any Governmental Authority or arbitrator, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
“Reserve Requirement” shall mean, with respect to any day in an Interest Period
for a LIBOR Loan or LIBOR Portion and for any calculation of the One Month LIBOR
Rate, the aggregate of the maximum of the reserve requirement rates (expressed
as a decimal) in effect on such day for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D of the Federal Reserve Board)
maintained by a member bank of the Federal Reserve System. As used herein, the
term “reserve requirement” shall include, without limitation, any basic,
supplemental or emergency reserve requirements imposed on any Lender by any
Governmental Authority.
“Responsible Officer” shall mean, with respect to a Loan Party, the chief
executive officer, president, chief operating officer, chief financial officer,
vice president of finance, treasurer or assistant treasurer, or assistant
secretary, of such Loan Party. Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party and any request or other communication
conveyed telephonically or otherwise by a Responsible Officer of a Loan Party
(or any Person reasonably believed by the Administrative Agent to be a
Responsible Officer of a Loan Party) shall be conclusively presumed to have been
authorized by all necessary corporate, company, partnership and/or other action
on the part of such Loan Party and such Responsible Officer (or such Person
reasonably believed by the Administrative Agent to be a Responsible Officer)
shall be conclusively presumed to have acted on behalf of such Loan Party.
“Restricted Amount” shall have the meaning given to that term in
Section 2.06(d).
“Restricted Payment” shall mean a Distribution.
“Revolving Loan” shall have the meaning given to that term in Section 2.01(a).
“Revolving Loan Availability” shall mean, at any time, the remainder of (a) the
Total Revolving Loan Commitment at such time minus (b) the sum of the Effective
Amount of all Revolving Loans and Swing Line Loans and the Effective Amount of
all L/C Obligations outstanding at such time.
“Revolving Loan Borrowing” shall mean a borrowing by the Borrower consisting of
the Revolving Loans made by each of the Revolving Lenders to the Borrower on the
same date and of the same Type pursuant to a single Notice of Loan Borrowing for
Revolving Loans.
“Revolving Loan Commitment” shall mean, with respect to each Lender, the Dollar
amount set forth under the caption “Revolving Loan Commitment” opposite such
Lender’s name on Part A of Schedule I, or, if changed, such Dollar amount as may
be set forth for such Lender in the Register.
“Revolving Loan Maturity Date” shall mean, with respect to a Revolving Lender,
July 14, 2022, as such date may be extended with respect to such Lender pursuant
to Section 2.18.
“Revolving Loan Note” shall have the meaning given to that term in
Section 2.08(b).


-35-

--------------------------------------------------------------------------------





“Revolving Proportionate Share” shall mean:
(a)    With respect to any Lender so long as the Revolving Loan Commitments are
in effect, the ratio (expressed as a percentage rounded to the eighth digit to
the right of the decimal point) of (i) such Lender’s Revolving Loan Commitment
at such time to (ii) the Total Revolving Loan Commitment at such time; and
(b)    With respect to any Lender at any other time, the ratio (expressed as a
percentage rounded to the eighth digit to the right of the decimal point) of
(i) the sum of (A) the aggregate Effective Amount of such Lender’s Revolving
Loans, (B) such Lender’s pro rata share of the Effective Amount of all
L/C Obligations, and (C) such Lender’s pro rata share of the aggregate Effective
Amount of all Swing Line Loans to (ii) the sum of (A) the aggregate Effective
Amount of all Revolving Loans and Swing Line Loans and (B) the Effective Amount
of all L/C Obligations.
The Revolving Proportionate Share of each Lender as of the December 2019
Amendment Effective Date is set forth under the caption “Revolving Proportionate
Share” opposite such Lender’s name on Schedule I.
“Sale and Leaseback” shall mean, with respect to any Person, the sale of
Property owned by such Person (the “Seller”) to another Person (the “Buyer”),
together with the substantially concurrent leasing of such Property by the Buyer
to the Seller.
“SEC” shall mean the U.S. Securities and Exchange Commission or any successor
thereto.
“Security Agreement” shall mean that certain Security Agreement, dated as of the
Closing Date, among each Credit Party that is party thereto and the
Administrative Agent.
“Security Documents” shall mean and include the Security Agreement, each Control
Agreement, each other pledge agreement or security agreement from time to time
delivered in accordance with Section 5.01(i), and all other instruments,
agreements, certificates, and documents (including Uniform Commercial Code
financing statements and fixture filings) delivered to the Administrative Agent
or any Lender in connection with any Collateral or to secure the Obligations or
the obligation of a Guarantor under the Credit Documents.
“Seller Subordinated Notes” means, collectively, the unsecured promissory notes
issued by any Loan Party to any seller in connection with a Permitted
Acquisition which are expressly subordinated and made junior to the payment and
performance in full of all the Obligations in accordance with a subordination
agreement substantially in the form of Exhibit O.
“Solvent” shall mean, with respect to any Person on any date, that on such date
(a) the fair value of the Property of such Person is greater than the fair value
of the liabilities (including contingent, subordinated, matured and unliquidated
liabilities) of such Person, (b) the present fair saleable value of the assets
of such Person is greater than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature and (d) such Person is not engaged in or


-36-

--------------------------------------------------------------------------------





about to engage in business or transactions for which such Person’s Property
would constitute an unreasonably small capital.
“Subordinated Obligations” shall mean, as of any date of determination, (a)
Earn-Outs arising from and after the Closing Date, and (b) any other
Indebtedness of the Loan Parties (including seller notes) on that date which has
been subordinated in right of payment to the Obligations in a manner reasonably
satisfactory to the Required Lenders and contains such other protective terms
with respect to senior debt (such as amount, maturity, amortization, interest
rate, covenants, defaults, remedies, payment blockage and terms of
subordination) as the Required Lenders may reasonably require.
“Subsidiary” of any Person shall mean (a) any corporation of which more than 50%
of the issued and outstanding Equity Securities having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries, (b) any partnership, joint venture,
limited liability company or other association of which more than 50% of the
Equity Securities having the power to vote, direct or control the management of
such partnership, joint venture or other association is at the time owned and
controlled by such Person, by such Person and one or more of the other
Subsidiaries or by one or more of such Person’s other Subsidiaries or (c) any
other Person included in the Financial Statements of such Person on a
consolidated basis. Unless otherwise indicated in this Agreement, “Subsidiary”
shall mean a Subsidiary of Holdings.
“Surety Instruments” shall mean all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.
“Swap Obligation” shall mean with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swing Line” shall mean the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.03.
“Swing Line Borrowing” shall mean a borrowing of a Swing Line Loan.
“Swing Line Lender” shall mean Wells Fargo in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” shall have the meaning specified in Section 2.03(a).
“Swing Line Note” shall have the meaning given to that term in Section 2.08(d).
“Swing Line Risk Participation” shall mean, with respect to any Lender and any
Swing Line Loan as of any date of determination, the sum of (a) such Lender’s
Revolving Proportionate Share


-37-

--------------------------------------------------------------------------------





of the Effective Amount of such Swing Line Loan outstanding at such time plus
(b) the aggregate amount of all Defaulting Lenders’ Revolving Proportionate
Shares of the Effective Amount of such Swing Line Loan outstanding at such time
that have been reallocated to such Lender pursuant to Section 2.16(a)(iv).
“Swing Line Settlement Date” shall mean the fifteenth day of each month and the
last Business Day of each month.
“Swing Line Sublimit” shall mean an amount equal to the lesser of (a) $5,000,000
and (b) the Total Revolving Loan Commitment. The Swing Line Sublimit is part of,
and not in addition to, the Total Revolving Loan Commitment.
“Taxes” shall mean all taxes, assessments, charges, duties, fees, levies or
other governmental charges, including, without limitation, all U.S. federal,
state, local, foreign and other income, franchise, profits, gross receipts,
capital gains, capital stock, transfer, property, sales, use, value-added,
occupation, property, excise, severance, windfall profits, stamp, license,
payroll, social security, withholding and other taxes, assessments, charges,
duties, fees, levies or other governmental charges of any kind whatsoever
(whether payable directly or by withholding and whether or not requiring the
filing of a Tax Return), all estimated taxes, deficiency assessments, additions
to tax, penalties and interest and shall include any liability for such amounts
as a result either of being a member of a combined, consolidated, unitary or
affiliated group or of a contractual obligation to indemnify any person or other
entity.
“Tax Return” shall mean all tax returns, statements, forms and reports
(including elections, declarations, disclosures, schedules, estimates and
information returns) for Taxes.
“Terminating Lender” shall have the meaning given to that term in
Section 2.18(a).
“Term Lender” shall mean a Closing Date Term Lender or a Lender that has made or
is an assignee of an Incremental Term Loan.
“Term Loan” shall mean a Closing Date Term Loan or an Incremental Term Loan.
“Term Loan Borrowing” shall mean the Closing Date Term Loan Borrowing or an
Incremental Term Loan Borrowing.
“Term Loan Commitment” shall mean a Closing Date Term Loan Commitment or an
Incremental Term Loan Commitment.
“Term Loan Installment Date” shall mean the last Business Day in March, June,
September and December of each year.
“Term Loan Maturity Date” shall mean, with respect to a Closing Date Term
Lender, July 14, 2022, as such date may be extended with respect to such Lender
pursuant to Section 2.18.
“Term Loan Note” shall mean a Closing Date Term Loan Note or an Incremental Term
Loan Note.


-38-

--------------------------------------------------------------------------------





“Term Proportionate Share” shall mean a Closing Date Term Proportionate Share or
an Incremental Term Proportionate Share, as the context may require.
“Termination Value” shall mean, in respect of any one or more Rate Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Rate Contracts, (a) for any date on or after the date
such Rate Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Rate Contracts, as determined by the Administrative Agent
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Rate Contracts which may include any Lender.
“Total Closing Date Term Loan Commitment” shall mean, as of the Closing Date,
One Hundred Seventy Five Million Dollars ($175,000,000) and, after the Closing
Date, zero.
“Total Lender Risk Participation” shall mean, with respect to any Lender as of
any date of determination, the sum of (a) such Lender’s L/C Risk Participations
in all Letters of Credit outstanding at such time plus (b) such Lender’s Swing
Line Risk Participations in all Swing Line Loans outstanding at such time.
“Total Leverage Ratio” shall mean, as of any date of determination, the ratio of
(a) (i) all Funded Indebtedness of Holdings and its Subsidiaries (determined on
a consolidated basis without duplication in accordance with GAAP) as of such
date, minus (ii) all Unrestricted, Unencumbered Liquid Assets of the Credit
Parties maintained in accounts located in the United States as of such date to
(b) Consolidated Adjusted EBITDA for the four consecutive fiscal quarter period
most recently ended for which Financial Statements of Holdings and its
Subsidiaries are available.
“Total Revolving Loan Commitment” shall mean, at any time from and after the
December 2019 Amendment Effective Date, Eighty Million Dollars ($80,000,000) or,
if such amount is reduced pursuant to Section 2.04(a) or (b), the amount to
which so reduced and in effect at such time.
“Type” shall mean, with respect to any Loan, Borrowing or Portion at any time,
the classification of such Loan, Borrowing or Portion by the type of interest
rate it then bears, whether an interest rate based upon the Base Rate or the
LIBOR Rate.
“UCP” shall have the meaning given to that term in Section 2.02(h).
“Unfunded Pension Liability” shall mean the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the IRC for the applicable
plan year.
“Unreimbursed Amount” shall have the meaning given to that term in
Section 2.02(c)(i).


-39-

--------------------------------------------------------------------------------





“Unused Revolving Commitment” shall mean, at any time, the remainder of (a) the
Total Revolving Loan Commitment at such time minus (b) the sum of the Effective
Amount of all Revolving Loans and the Effective Amount of all L/C Obligations
outstanding at such time. For the avoidance of doubt, Swing Line Loans shall not
be counted as Revolving Loans for purposes of determining the amount of Unused
Revolving Commitment.
“United States” and “U.S.” shall mean the United States of America.
“Unrestricted, Unencumbered Liquid Assets” shall mean cash and Cash Equivalents
owned directly by the Credit Parties and, solely for purposes of the test set
forth in Section 5.02(f)(iii)(H), such other Domestic Subsidiaries, in each
case, which are unrestricted and unencumbered (other than Liens on such cash and
Cash Equivalents in favor of the Administrative Agent under the Credit Documents
or bankers liens and rights of setoff or offset with respect to customary
depository arrangements entered into in the ordinary course of business).
“Wells Fargo” shall have the meaning given to that term in clause (3) of the
introductory paragraph hereof.
“WFS” shall have the meaning given to that term in the introductory paragraph
hereof.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02.        GAAP. Unless otherwise indicated in this Agreement or any other
Credit Document, all accounting terms used in this Agreement or any other Credit
Document shall be construed, and all accounting and financial computations
hereunder or thereunder shall be computed, in accordance with GAAP applied in a
consistent manner with the principles used in the preparation of the Financial
Statements of Holdings referred to in Section 4.01(i). Notwithstanding the other
provisions of this Section 1.02, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness and other liabilities of Holdings and the other Loan Parties shall
be deemed to be carried at 100% of the outstanding principal amount thereof,
and, to the extent applicable, the effects of FASB ASC 825 (and FASB ASC 470-20,
if applicable) on financial liabilities shall be disregarded. If GAAP changes,
as applicable, during the term of this Agreement such that any covenants
contained herein would then be required or permitted to be calculated in a
different manner or with different components, other than changes in GAAP that
require items to be included in the definition of Indebtedness that were not so
required before such change in GAAP, the Borrower, the Lenders and the
Administrative Agent agree to negotiate in good faith to amend this Agreement in
such respects as are necessary to conform those covenants as criteria for
evaluating the Loan Parties’ financial condition to substantially the same
criteria as were effective prior to such change in GAAP; provided, however,
that, until the Borrower, the Lenders and the Administrative Agent so amend this
Agreement, all such covenants shall be calculated in accordance with GAAP, as in
effect immediately prior to such change in GAAP. Notwithstanding any other
provision contained herein or in the definition of “Capital Lease”, any lease
that is treated as an operating lease for purposes of GAAP as of the date


-40-

--------------------------------------------------------------------------------





hereof shall not be treated as Indebtedness, Attributable Debt or as a capital
lease and shall continue to be treated as an operating lease (and any future
lease, if it were in effect on the date hereof, that would be treated as an
operating lease for purposes of GAAP as of the date hereof shall be treated as
an operating lease), in each case for purposes of this Agreement,
notwithstanding any actual or proposed change in GAAP or in the application
thereof (including through conforming changes made with IFRS) after the date
hereof.
1.03.        Headings. The table of contents, captions and section headings
appearing in this Agreement are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this
Agreement.
1.04.        Plural Terms. All terms defined in this Agreement or any other
Credit Document in the singular form shall have comparable meanings when used in
the plural form and vice versa.
1.05.        Time. All references in this Agreement and each of the other Credit
Documents to a time of day shall mean San Francisco, California time, unless
otherwise indicated.
1.06.        Governing Law. This Agreement and, unless otherwise expressly
provided in any such Credit Document, each of the other Credit Documents shall
be governed by and construed in accordance with the laws of the State of New
York without reference to conflicts of law rules other than Section 5-1401 of
the General Obligations Law of the State of New York. The scope of the foregoing
governing law provision is intended to be all-encompassing of any and all
disputes that may be brought in any court or any mediation or arbitration
proceeding and that relate to the subject matter of the Credit Documents,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims.
1.07.        Construction. This Agreement is the result of negotiations among,
and has been reviewed by, the Borrower, the Lenders, the Administrative Agent
and their respective counsel. Accordingly, this Agreement shall be deemed to be
the product of all parties hereto, and no ambiguity shall be construed in favor
of or against the Borrower, any Lender or the Administrative Agent.
1.08.        Entire Agreement. This Agreement and each of the other Credit
Documents, taken together, constitute and contain the entire agreement of the
Borrower, the Lenders and the Administrative Agent and supersede any and all
prior agreements, negotiations, correspondence, understandings and
communications among the parties, whether written or oral, respecting the
subject matter hereof (including, except to the extent expressly set forth
therein, the commitment letter dated as of October 23, 2014 among Holdings, the
Borrower, Wells Fargo and WFS), excluding the Fee Letters.
1.09.        Calculation of Interest and Fees. All calculations of interest and
fees under this Agreement and the other Credit Documents for any period
(a) shall include the first day of such period and exclude the last day of such
period; provided that any Loan, Portion or other Obligation that is repaid on
the same day on which it is made shall bear interest for one day and (b) shall
be calculated on the basis of a year of 360 days for actual days elapsed, except
that during any period


-41-

--------------------------------------------------------------------------------





any Loan or Portion bears interest based upon the Prime Rate, such interest
shall be calculated on the basis of a year of 365 or 366 days, as appropriate,
for actual days elapsed.
1.10.        References.
(a)        References in this Agreement to “Recitals,” “Sections,” “Paragraphs,”
“Exhibits” and “Schedules” are to recitals, sections, paragraphs, exhibits and
schedules herein and hereto unless otherwise indicated.
(b)        References in this Agreement or any other Credit Document to any
document, instrument or agreement (i) shall include all exhibits, schedules and
other attachments hereto or thereto, (ii) shall include all documents,
instruments or agreements issued or executed in replacement thereof if such
replacement is permitted hereby or thereby, and (iii) shall mean such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
restated, modified and supplemented from time to time and in effect at any given
time if such amendment, restatement, modification or supplement is permitted
hereby or thereby.
(c)        References in this Agreement or any other Credit Document to any
Governmental Rule (i) shall include any successor Governmental Rule, (ii) shall
include all rules and regulations promulgated under such Governmental Rule (or
any successor Governmental Rule), and (iii) shall mean such Governmental Rule
(or successor Governmental Rule) and such rules and regulations, as amended,
restated, modified, codified or reenacted from time to time and in effect at any
given time.
(d)        References in this Agreement or any other Credit Document to any
Person in a particular capacity (i) shall include any successors to and
permitted assigns of such Person in that capacity and (ii) shall exclude such
Person individually or in any other capacity.
1.11.        Other Interpretive Provisions. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement or any other
Credit Document shall refer to this Agreement or such other Credit Document, as
the case may be, as a whole and not to any particular provision of this
Agreement or such other Credit Document, as the case may be. The words “include”
and “including” and words of similar import when used in this Agreement or any
other Credit Document shall not be construed to be limiting or exclusive and
shall be deemed to be followed by the phrase “without limitation.” In the event
of any inconsistency between the terms of this Agreement and the terms of any
other Credit Document, the terms of this Agreement shall govern.
1.12.         Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed in this
Agreement and rounding the result up or down to the nearest number (with a
round-up if there is no nearest number) to the number of places by which such
ratio is expressed in this Agreement.


-42-

--------------------------------------------------------------------------------





1.13.         Rates. Without limiting the generality of the Administrative
Agent’s duties and responsibilities that are expressly set forth in this
Agreement or in any other Credit Document, the Administrative Agent does not
warrant or accept responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
rates in the definition of LIBOR Rate that are published or quoted, or offered
to the Administrative Agent, by third parties that are not Affiliates of the
Administrative Agent.
1.14.         Divisions. For all purposes under the Credit Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Securities at such time.
ARTICLE II.    CREDIT FACILITIES.
2.01.        Loan Facility.
(a)        Revolving Loan Availability. On the terms and subject to the
conditions of this Agreement, each Revolving Lender severally agrees to advance
to the Borrower from time to time during the period beginning on the Closing
Date up to, but not including the Revolving Loan Maturity Date such loans in
Dollars as the Borrower may request under this Section 2.01(a) (individually, a
“Revolving Loan”); provided, however, that (i) the sum of (A) the Effective
Amount of all Revolving Loans made by such Revolving Lender at any time
outstanding and (B) such Revolving Lender’s Total Lender Risk Participation at
any time shall not exceed such Revolving Lender’s Revolving Loan Commitment at
such time and (ii) the sum of (A) the Effective Amount of all Revolving Loans
made by all the Revolving Lenders at any time outstanding and (B) the Effective
Amount of all L/C Obligations and Swing Line Loans at any time outstanding shall
not exceed the Total Revolving Loan Commitment at such time. All Revolving Loans
shall be made on a pro rata basis by the Revolving Lenders in accordance with
their respective Revolving Proportionate Shares, with each Revolving Loan
Borrowing to be comprised of a Revolving Loan by each Revolving Lender equal to
such Revolving Lender’s Revolving Proportionate Share of such Revolving Loan
Borrowing. Except as otherwise provided herein, the Borrower may borrow, repay
and reborrow Revolving Loans up to, but not including the Revolving Loan
Maturity Date.
(b)         Term Loan Availability.
(i)        Closing Date Term Loans. On the terms and subject to the conditions
of this Agreement, each Closing Date Term Lender severally agrees to advance to
the Borrower in a single advance on the Closing Date a loan in Dollars under
this Section 2.01(b) (individually, a “Closing Date Term Loan”); provided,
however, that (A) the principal amount of the Closing Date Term Loan made by
such Closing Date Term Lender shall not exceed such Closing Date Term Lender’s
Closing Date Term Loan Commitment on the Closing Date and (B) the aggregate
principal amount of all Closing Date Term Loans made by all Closing Date Term
Lenders shall not exceed the Total Closing Date Term Loan Commitment on the
Closing


-43-

--------------------------------------------------------------------------------





Date. The Closing Date Term Loans shall be made on a pro rata basis by the
Closing Date Term Lenders in accordance with their respective Closing Date Term
Proportionate Shares, with the Closing Date Term Loan Borrowing to be comprised
of a Closing Date Term Loan by each Closing Date Term Lender equal to such
Closing Date Term Lender’s Closing Date Term Proportionate Share of the Closing
Date Term Loan Borrowing. Upon making the Closing Date Term Loans on the Closing
Date, the Total Closing Date Term Loan Commitment was reduced to zero. As of the
December 2019 Amendment Effective Date, after giving effect to the payoff of the
outstanding principal amount of the Closing Date Term Loans and all accrued, but
unpaid interest thereon in full on the December 2019 Amendment Effective Date,
the aggregate outstanding principal amount of the Closing Date Term Loans is
Zero Dollars ($0). The Borrower may not reborrow the principal amount of any
Closing Date Term Loan after repayment or prepayment thereof. Notwithstanding
the prepayment of the outstanding principal amount of the Closing Date Term
Loans and all accrued, but unpaid interest thereon in full on the December 2019
Amendment Effective Date, certain provisions of this Agreement relating to the
Term Loans remain set forth herein to reflect the terms that were applicable
thereto prior to the prepayment thereof.
(ii)    Incremental Term Loans. On the terms and subject to the conditions of
this Agreement, if there is to be an Incremental Term Loan Borrowing pursuant to
Section 2.17, each Incremental Term Lender and New Lender that has an
Incremental Term Loan Commitment with respect to such Incremental Term Loan
Borrowing hereby severally agrees to advance to the Borrower in a single advance
on the Incremental Effective Date specified for such Incremental Term Loan
Borrowing pursuant to Section 2.17 an Incremental Term Loan in Dollars;
provided, however, that (A) the principal amount of the Incremental Term Loan
made by such Incremental Term Lender or New Lender shall not exceed the
Incremental Term Loan Commitment of such Incremental Term Lender or New Lender
with respect to such Incremental Term Loan Borrowing and (B) the aggregate
principal amount of all Incremental Term Loans made by all such Incremental Term
Lenders and New Lenders shall not exceed the aggregate amount of all Incremental
Term Loan Commitments with respect to such Incremental Term Loan Borrowing. The
Incremental Term Loans shall be made on a pro rata basis by the applicable
Incremental Term Lenders and New Lenders in accordance with their respective
Incremental Term Proportionate Shares of such Incremental Term Loan Borrowing,
with such Incremental Term Loan Borrowing to be comprised of an Incremental Term
Loan by each such Incremental Term Lender or New Lender equal to such
Incremental Term Lender’s or New Lender’s Incremental Term Proportionate Share
of such Incremental Term Loan Borrowing. The Borrower may not reborrow the
principal amount of an Incremental Term Loan after repayment or prepayment
thereof.
(c)     Notice of Loan Borrowing. The Borrower shall request each Revolving Loan
Borrowing and each Term Loan Borrowing by delivering to the Administrative Agent
an irrevocable written notice substantially in the form of Exhibit A (a “Notice
of Loan Borrowing”), duly executed by a Responsible Officer of the Borrower and
appropriately completed which specifies, among other things:
(i)    Whether the applicable Borrowing is a Revolving Loan Borrowing, the
Closing Date Term Loan Borrowing or an Incremental Term Loan Borrowing;


-44-

--------------------------------------------------------------------------------





(ii)     In the case of a Revolving Loan Borrowing or a Term Loan Borrowing, the
principal amount of the requested Revolving Loan Borrowing or Incremental Term
Loan Borrowing, which, in the case of a Revolving Loan Borrowing, shall (except
as expressly set forth herein) be in the amount of (A) $1,000,000 or an integral
multiple of $100,000 in excess thereof in the case of a Borrowing consisting of
Base Rate Loans; or (B) $1,000,000 or an integral multiple of $500,000 in excess
thereof in the case of a Borrowing consisting of LIBOR Loans;
(iii)    Whether the requested Borrowing is to consist of Base Rate Loans or
LIBOR Loans (in the case of a Revolving Loan Borrowing) or Base Rate Portions or
LIBOR Portions (in the case of a Term Loan Borrowing);
(iv)    If the requested Borrowing is to consist of LIBOR Loans or LIBOR
Portions, the initial Interest Periods selected by the Borrower for such LIBOR
Loans or LIBOR Portions in accordance with Section 2.01(f); and
(v)    The date of the requested Revolving Loan Borrowing or Incremental Term
Loan Borrowing, which shall be a Business Day.
The Borrower shall give (x) each Notice of Loan Borrowing for Revolving Loans to
the Administrative Agent not later than 11:00 a.m. at least three (3) Business
Days before the date of the requested Revolving Loan Borrowing in the case of a
Revolving Loan Borrowing consisting of LIBOR Loans and not later than 11:00 a.m.
at least one (1) Business Day before the date of the requested Revolving Loan
Borrowing in the case of a Revolving Loan Borrowing consisting of Base Rate
Loans, (y) the Notice of Loan Borrowing for the Closing Date Term Loan Borrowing
to the Administrative Agent no later than 11:00 a.m. at least three (3) Business
Days before the Closing Date and (z) the Notice of Loan Borrowing for an
Incremental Term Loan Borrowing to the Administrative Agent not later than 11:00
a.m. at least three (3) Business Days before the date of the requested
Incremental Term Loan Borrowing in the case of an Incremental Term Loan
Borrowing consisting of LIBOR Portions and not later than 11:00 a.m. at least
one (1) Business Day before the date of the requested Incremental Term Loan
Borrowing in the case of an Incremental Term Loan Borrowing consisting of Base
Rate Portions. Each Notice of Loan Borrowing shall be delivered by first-class
mail or facsimile (or by e-mail containing a PDF of such signed and completed
Notice of Loan Borrowing) to the Administrative Agent at the office or facsimile
number (or e-mail address, as the case may be) and during the hours specified in
Section 8.01; provided, however, that, if requested by the Administrative Agent,
the Borrower shall promptly deliver to the Administrative Agent the original of
any Notice of Loan Borrowing initially delivered by facsimile or e-mail. The
Administrative Agent shall promptly notify (x) each Revolving Lender of the
contents of each Notice of Loan Borrowing for Revolving Loans and of the amount
and Type of (and, if applicable, the Interest Period for) the Revolving Loan to
be made by such Revolving Lender as part of the requested Revolving Loan
Borrowing and (y) each Term Lender of the contents of the Notice of Loan
Borrowing for the Term Loan Borrowing and of the amount of the Term Loan to be
made by such Term Lender as part of the requested Term Loan Borrowing. Unless
the Borrower delivers a customary LIBOR indemnity letter to the Administrative
Agent at least four (4) Business Days prior to the Closing Date, the Revolving
Loan Borrowing and the Closing Date Term Loan Borrowing advanced on the Closing
Date shall consist of Base Rate Loans.


-45-

--------------------------------------------------------------------------------





(d)    Interest Rates. The Borrower shall pay interest on the unpaid principal
amount of each Revolving Loan and each Term Loan from the date of such Revolving
Loan and such Term Loan, as applicable, until paid in full, at one of the
following rates per annum:
(i)    During such periods as such Loan is a Base Rate Loan or Base Rate
Portion, at a rate per annum equal to the Base Rate plus the Applicable Margin
therefor, such rate to change from time to time as the Applicable Margin or Base
Rate shall change; and
(ii)    During such periods as such Loan is a LIBOR Loan or LIBOR Portion, at a
rate per annum equal at all times during each Interest Period for such LIBOR
Loan or LIBOR Portion to the LIBOR Rate for such Interest Period plus the
Applicable Margin therefor, such rate to change from time to time during such
Interest Period as the Applicable Margin shall change.
The number of Borrowings consisting of LIBOR Loans and LIBOR Portions shall not
exceed ten (10) in the aggregate at any time.
(e)    Conversion of Loans. Subject to Section 2.13, the Borrower may convert
any Revolving Loan Borrowing or any Portion of a Term Loan Borrowing from one
Type of Revolving Loan Borrowing or Portion of a Term Loan Borrowing,
respectively, to the other Type; provided, however, that any conversion of (i) a
Revolving Loan Borrowing consisting of Base Rate Loans into a Revolving Loan
Borrowing consisting of LIBOR Loans shall be in the amount of $1,000,000 or an
integral multiple of $500,000 in excess thereof,(ii) a Revolving Loan Borrowing
consisting of LIBOR Loans into a Revolving Loan Borrowing consisting of Base
Rate Loans shall be in the amount of $1,000,000 or an integral multiple of
$100,000 in excess thereof, (iii) a Base Rate Portion of a Term Loan Borrowing
into a LIBOR Portion of a Term Loan Borrowing shall be in the amount of
$1,000,000 or an integral multiple of $500,000 in excess thereof and (iv) a
LIBOR Portion of a Term Loan Borrowing into a Base Rate Portion of a Term Loan
Borrowing shall be in the amount of $1,000,000 or an integral multiple of
$100,000 in excess thereof; provided, further, that no Base Rate Loan or Base
Rate Portion may be converted into a LIBOR Loan or LIBOR Portion, respectively,
after the occurrence and during the continuance of an Event of Default and
provided, further, that any conversion of a LIBOR Loan or LIBOR Portion on any
day other than the last day of the Interest Period therefor shall be subject to
the payments required under Section 2.13. The Borrower shall request such a
conversion by delivering to the Administrative Agent an irrevocable written
notice to the Administrative Agent substantially in the form of Exhibit B (a
“Notice of Conversion”), duly executed by a Responsible Officer of the Borrower
and appropriately completed, which specifies, among other things:
(i)    The Revolving Loan Borrowing or the Portion of a Term Loan Borrowing
which is to be converted, as applicable;
(ii)    The amount and Type of Revolving Loan Borrowing into which such
Revolving Loan Borrowing is to be converted or the amount and Type of each
Portion of a Term Loan Borrowing into which it is to be converted, as
applicable;


-46-

--------------------------------------------------------------------------------





(iii)    If such Revolving Loan Borrowing is to be converted into a Revolving
Loan Borrowing consisting of LIBOR Loans or if any Portion of a Term Loan
Borrowing is to be converted into a LIBOR Portion, the initial Interest Period
selected by the Borrower for such LIBOR Loans or LIBOR Portion in accordance
with Section 2.01(f), as applicable; and
(iv)    The date of the requested conversion, which shall be a Business Day.
The Borrower shall give each Notice of Conversion to the Administrative Agent
not later than 11:00 a.m. at least three (3) Business Days before the date of
the requested conversion of a Base Rate Loan into a LIBOR Loan (or Base Rate
Portion into a LIBOR Portion) or at least one (1) Business Day before the date
of the requested conversion of a LIBOR Loan into a Base Rate Loan (or a LIBOR
Portion into a Base Rate Portion). Each Notice of Conversion shall be delivered
by first-class mail or facsimile or by e-mail containing a PDF of such signed
and completed Notice of Conversion to the Administrative Agent at the office or
to the facsimile number or e-mail address and during the hours specified in
Section 8.01; provided, however, that, if requested by the Administrative Agent,
the Borrower shall promptly deliver to the Administrative Agent the original of
any Notice of Conversion initially delivered by facsimile or e-mail. The
Administrative Agent shall promptly notify (x) each Revolving Lender of the
contents of each Notice of Conversion relating to Revolving Loans and (y) each
Term Lender of the contents of each Notice of Conversion relating to Term Loans
or Portions thereof. For the avoidance of doubt, the provisions of this
Section 2.01(e) relate to the conversion of the type of interest rate (LIBOR or
Base Rate) applicable to the applicable Loans or Portions and do not permit the
conversion of a Revolving Loan, Term Loan or Portion into any other kind of Loan
provided hereunder.
(f)        LIBOR Loan Interest Periods.
(i)    The initial and each subsequent Interest Period selected by the Borrower
for a Revolving Loan Borrowing consisting of LIBOR Loans, or a LIBOR Portion of
a Term Loan Borrowing, as applicable, shall be one (1), two (2), three (3) or
six (6) months; provided, however, that (A) any Interest Period which would
otherwise end on a day which is not a Business Day shall be extended to the next
succeeding Business Day unless such next Business Day falls in another calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day; (B) any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; (C) no Interest Period shall end after the
Maturity Date for the applicable Loan; (D) no LIBOR Loan or LIBOR Portion shall
be made or continued for an additional Interest Period after the occurrence and
during the continuance of an Event of Default (unless otherwise consented to by
the Required Lenders); and (E) no Interest Period for any LIBOR Portion of a
Term Loan Borrowing shall end after a Term Loan Installment Date unless, after
giving effect to such Interest Period, the aggregate principal amount of the
Base Rate Portion and all LIBOR Portions of such Term Loan Borrowing having
Interest Periods ending on or prior to such Term Loan Installment Date equals or
exceeds the principal payment on such Term Loan Borrowing due on such Term Loan
Installment Date.
(ii)    The Borrower shall notify the Administrative Agent of the Borrower’s
selection of a new Interest Period for a Revolving Loan Borrowing consisting of
LIBOR Loans or


-47-

--------------------------------------------------------------------------------





a LIBOR Portion of a Term Loan Borrowing, as applicable, by an irrevocable
written notice substantially in the form of Exhibit C (a “Notice of Interest
Period Selection”), duly executed by a Responsible Officer of the Borrower and
appropriately completed, not later than 11:00 a.m. at least three (3) Business
Days prior to the last day of each Interest Period for (x) a Revolving Loan
Borrowing consisting of LIBOR Loans or (y) a LIBOR Portion of a Term Loan
Borrowing, as applicable, of the Interest Period selected by the Borrower for
the next succeeding Interest Period for such LIBOR Loans or LIBOR Portion;
provided, however, that no LIBOR Loan or LIBOR Portion shall be continued for an
additional Interest Period after the occurrence and during the continuance of an
Event of Default. Each Notice of Interest Period Selection shall be given by
first-class mail or facsimile or by e-mail containing a PDF of such signed and
completed Notice of Interest Period Selection to the Administrative Agent at the
office or to the facsimile number or e-mail address and during the hours
specified in Section 8.01; provided, however, that, if requested by the
Administrative Agent, the Borrower shall promptly deliver to the Administrative
Agent the original of any Notice of Interest Period Selection initially
delivered by facsimile or e-mail. If (A) the Borrower shall fail to notify the
Administrative Agent of the next Interest Period for a Revolving Loan Borrowing
consisting of LIBOR Loans or a LIBOR Portion of a Term Loan Borrowing, as
applicable, in accordance with this Section 2.01(f) or (B) an Event of Default
has occurred and is continuing on the last date of an Interest Period for any
LIBOR Loan or LIBOR Portion, such LIBOR Loan(s) and LIBOR Portion(s) shall
automatically convert to Base Rate Loan(s) and Base Rate Portion(s), as
applicable, on the last day of the current Interest Period therefor. The
Administrative Agent shall promptly notify (x) each Revolving Lender of the
contents of each Notice of Interest Period Selection for the Revolving Loans and
(y) each Term Lender of the contents of each Notice of Interest Period Selection
for a Term Loan Borrowing and Portions thereof.
(g)     Scheduled Payments.
(i)     Interest – All Loan and Portions. The Borrower shall pay accrued
interest on the unpaid principal amount of each Revolving Loan Borrowing, each
Swing Line Loan, each Term Loan Borrowing and each Portion thereof in arrears
(i) in the case of a Base Rate Loan or Base Rate Portion, on the last Business
Day of each March, June, September and December, (ii) in the case of a LIBOR
Loan or LIBOR Portion, on the last day of each Interest Period therefor (and, if
any such Interest Period is longer than three (3) months, every three (3) months
after the first day of such Interest Period); (iii) in the case of all Loans
(other than Incremental Term Loans), on the Revolving Loan Maturity Date and the
Term Loan Maturity Date, and (iv) in the case of an Incremental Term Loan, on
the Incremental Term Loan Maturity Date applicable to such Incremental Term
Loan. All interest that is not paid when due shall be due on demand.
(ii)     Scheduled Principal Payments – Revolving Loans and Unreimbursed
Amounts. The Borrower shall repay the principal amount of the Revolving Loans
and Unreimbursed Amounts on the Revolving Loan Maturity Date. The Borrower shall
also make the mandatory prepayments if and when required by Section 2.06(c).
(iii)    Scheduled Principal Payments – Closing Date Term Loans. The Borrower
shall repay the principal amount of the Closing Date Term Loans on each Term
Loan


-48-

--------------------------------------------------------------------------------





Installment Date set forth below by the principal amount set forth opposite the
period during which such Term Loan Installment Date occurs below:




Period
Closing Date Term Loan
Principal Payment
Each Term Loan Installment Date beginning on September 29, 2017 through and
including June 28, 2019
$1,125,000
Each Term Loan Installment Date occurring on September 30, 2019 through and
including June 30, 2022
$1,500,000
Term Loan Maturity Date
The aggregate remaining outstanding principal amount of
all Closing Date Term Loans



provided, that (A) such scheduled installments of principal of the Closing Date
Term Loans set forth above shall be reduced by any optional or mandatory
prepayments of the Closing Date Term Loans applied to such installments in
accordance with Section 2.06 and (B) the Borrower shall pay all outstanding
principal on the Closing Date Term Loans, together with all accrued and unpaid
interest thereon, on the Term Loan Maturity Date.
(iv)    Scheduled Principal Payments – Incremental Term Loans. In the event any
Incremental Term Loans are made, such Incremental Term Loans shall be repaid in
amounts and on dates as agreed between the Borrower and the Incremental Term
Lenders of such Incremental Term Loans in the Incremental Term Loan Amendment
for such Incremental Term Loans, in each case, subject to the requirements and
limitations set forth in Section 2.17(a)(ii).
(v)    Mandatory Prepayments. The Borrower shall also make the mandatory
prepayments if and when required by Section 2.06(c), which shall be applied to
the Loans in the manner set forth in Section 2.06(d).
2.02.    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    On the terms and subject to the conditions set forth herein, (A) the
L/C Issuer (1) shall, from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, issue Letters
of Credit in Dollars for the account of the Borrower in support of the
obligations of the Borrower or any other Loan Party, and amend or renew Letters
of Credit previously issued by it, in accordance with Section 2.02(b) below, and
(2) shall honor drafts under the Letters of Credit; and (B) the Revolving
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower in support of the obligations


-49-

--------------------------------------------------------------------------------





of the Borrower or any other Loan Party; provided that the L/C Issuer shall not
be obligated to make any L/C Credit Extension with respect to any Letter of
Credit, and no Revolving Lender shall be obligated to participate in, any Letter
of Credit if as of the date of such L/C Credit Extension, (x) the Effective
Amount of all Revolving Loans, Swing Line Loans and L/C Obligations would exceed
the Total Revolving Loan Commitment at such time, (y) the aggregate Effective
Amount of the Revolving Loans of any Revolving Lender, plus such Revolving
Lender’s Total Lender Risk Participation would exceed such Revolving Lender’s
Revolving Loan Commitment, or (z) the Effective Amount of the L/C Obligations
would exceed the Letter of Credit Sublimit. Each Letter of Credit shall be in a
form reasonably acceptable to the L/C Issuer. Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. Nothing
herein limits the Borrower’s obligations under Section 2.06(c)(i). All Existing
Letters of Credit shall be deemed to have been issued pursuant hereto, and from
and after the Closing Date shall be subject to and governed by the terms and
conditions hereof.
(ii)    The L/C Issuer shall be under no obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Requirement of Law applicable to the L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
L/C Issuer with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the L/C Issuer is not otherwise compensated
hereunder) not in effect on the July 2017 Amendment Effective Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the July 2017 Amendment Effective Date and which the L/C Issuer in
good faith deems material to it;
(B)    subject to Section 2.02(b)(iii), (1) in the case of any Standby Letter of
Credit, the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance or last renewal or (2) in the case of
any Commercial Letter of Credit, the expiry date of such requested Letter of
Credit would occur more than 180 days after the date of issuance or last
renewal, in either case unless the Required Revolving Lenders have approved such
expiry date;
(C)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date;
(D)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer or the terms and conditions of the applicable Letter of Credit
Application;


-50-

--------------------------------------------------------------------------------





(E)    such Letter of Credit is in a face amount less than $25,000, in the case
of a Commercial Letter of Credit or $100,000 (or such lesser amount agreed upon
by the L/C Issuer) in the case of any other type of Letter of Credit or
denominated in a currency other than Dollars;
(F)    such Letter of Credit is in violation of the ISP, the UCP or other
applicable Governmental Rule; or
(G)    any Lender is at such time a Defaulting Lender hereunder, unless such
Lender’s Fronting Exposure has been reallocated to other Lenders in accordance
with Section 2.16(a) or the L/C Issuer has entered into arrangements
satisfactory to the L/C Issuer with the Borrower or such Defaulting Lender to
eliminate the L/C Issuer’s Fronting Exposure.
(iii)    The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation under the terms hereof to
issue such Letter of Credit as amended or (B) the beneficiary does not accept
the proposed amendment to such Letter of Credit.
(b)    Procedures for Issuance and Amendment of Letters of Credit; Evergreen
Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m., at least four (4) Business Days
(or such later date and time as the L/C Issuer may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail reasonably satisfactory to the L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which date shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the account
party thereunder, and (H) such other matters as the L/C Issuer may reasonably
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which date shall be a
Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or


-51-

--------------------------------------------------------------------------------





amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
participation in such Letter of Credit in an amount equal to the product of such
Revolving Lender’s Revolving Proportionate Share times the amount of such Letter
of Credit; provided, however, that the amount of such Lender’s participation
shall be adjusted in the manner set forth in Section 2.16(a)(iv). The
Administrative Agent shall promptly notify each Revolving Lender upon the
issuance of a Letter of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Evergreen Letter of Credit”); provided that any such Evergreen Letter of Credit
must permit the L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such renewal. Once an Evergreen Letter of Credit has been
issued, the Revolving Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the renewal of such Letter of Credit at any
time to a date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such renewal if (A) the
L/C Issuer would have no obligation at such time to issue such Letter of Credit
in its renewed form under the terms hereof, or (B) it has received notice (which
may be by telephone or in writing) on or before the Business Day immediately
preceding the Nonrenewal Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such renewal or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 3.02 is not then satisfied.
Notwithstanding anything to the contrary contained herein, the L/C Issuer shall
have no obligation to permit the renewal of any Evergreen Letter of Credit at
any time.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon any drawing under any Letter of Credit, the L/C Issuer shall notify
the Borrower and the Administrative Agent of the amount to be paid by the
L/C Issuer as a result of such drawing and the date on which payment is to be
made by the L/C Issuer to the beneficiary of such Letter of Credit in respect of
such drawing; provided, however, that in the case of Commercial Letters of
Credit, subsequent notification by routine methods shall be deemed


-52-

--------------------------------------------------------------------------------





sufficient notice. Not later than 11:00 a.m., on the date of any payment by the
L/C Issuer under a Letter of Credit (each such date of payment, an “Honor
Date”), the Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing, which may be effected
through the debiting of one or more deposit accounts maintained with the
Administrative Agent. If the Borrower fails to so reimburse the L/C Issuer by
such time, the Administrative Agent shall promptly notify each Revolving Lender
of the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Revolving Lender’s L/C Risk Participation with
respect thereto. In such event, the Borrower shall be deemed to have requested a
Revolving Loan Borrowing of Base Rate Loans to be disbursed on the Business Day
following the Honor Date in an amount equal to the Unreimbursed Amount, without
regard to the minimum and multiples specified in Section 2.01 for the principal
amount of Base Rate Loans, but subject to the amount of the unutilized portion
of the Total Revolving Loan Commitment and the conditions set forth in
Section 3.02 (other than the delivery of a Notice of Loan Borrowing for
Revolving Loans). Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.02(c)(i) may be given by telephone if immediately
confirmed in writing; provided, that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
(ii)    Each Revolving Lender (including the Revolving Lender acting as
L/C Issuer) shall upon any notice pursuant to Section 2.02(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent’s office in an amount equal to its L/C Risk Participation
with respect to the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.02(c)(iii), each Revolving Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Loan Borrowing because the conditions set forth in Section 3.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
rate applicable to Revolving Loans upon the occurrence and during the
continuance of an Event of Default. In such event, each Revolving Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.02(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.02.
(iv)    Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.02(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Lender’s
L/C Risk Participation with respect thereto shall be solely for the account of
the L/C Issuer. For the avoidance of doubt, interest shall accrue beginning on
the Honor Date for any such draw under a Letter of Credit.


-53-

--------------------------------------------------------------------------------





(v)    Each Revolving Lender’s obligation to make Revolving Loans or
L/C Advances to reimburse the L/C Issuer for, or participate in, amounts drawn
under Letters of Credit, as contemplated by this Section 2.02(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, offset, counterclaim, recoupment, defense or other
right which such Revolving Lender may have against the L/C Issuer, the Borrower
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of a Default or Event of Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing. Any such
reimbursement shall not relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.
(vi)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.02(c) by
the time specified in Section 2.02(c)(ii), the L/C Issuer shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the Federal Funds Rate from time
to time in effect. A certificate of the L/C Issuer submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.02(c)(vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender’s
L/C Advance in respect of such payment in accordance with Section 2.02(c), if
the Administrative Agent receives for the account of the L/C Issuer any payment
related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), or any payment of interest thereon, the Administrative
Agent will distribute to such Revolving Lender a portion of such payment
allocable to such Revolving Lender’s L/C Risk Participation with respect to such
Letter of Credit in the same funds as those received by the Administrative
Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.02(c)(i) is required to be returned, each
Revolving Lender shall pay to the Administrative Agent for the account of the
L/C Issuer a portion of such payment allocable to such Revolving Lender’s
L/C Risk Participation with respect to such Letter of Credit on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Lender, at a rate per annum equal
to the daily Federal Funds Rate from time to time in effect.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit, and to repay each
L/C Borrowing and each drawing under a Letter of Credit that is refinanced by a
Borrowing of Revolving Loans, shall be


-54-

--------------------------------------------------------------------------------





absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement and the other Credit Documents under
all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
(ii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of the Borrower in respect of any Letter
of Credit or any other amendment or waiver of, or any consent to departure from,
all or any of the Credit Documents;
(iii)     the existence of any claim, counterclaim, setoff, offset, defense or
other right that the Borrower or any other Loan Party may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
(iv)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(v)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(vi)    the existence, character, quality, quantity, condition, packing, value
or delivery of any Property purported to be represented by documents presented
in connection with any Letter of Credit or any difference between any such
Property and the character, quality, quantity, condition, or value of such
Property as described in such documents;
(vii)    the time, place, manner, order or contents of shipments or deliveries
of Property as described in documents presented in connection with any Letter of
Credit or the existence, nature and extent of any insurance relative thereto;
(viii)    the solvency or financial responsibility of any party issuing any
documents in connection with a Letter of Credit;
(ix)    any failure or delay in notice of shipments or arrival of any Property;
(x)    any error in the transmission of any message relating to a Letter of
Credit not caused by the L/C Issuer, or any delay or interruption in any such
message;


-55-

--------------------------------------------------------------------------------





(xi)    any error, neglect or default of any correspondent of the L/C Issuer in
connection with a Letter of Credit;
(xii)    any consequence arising from acts of God, war, insurrection, civil
unrest, disturbances, labor disputes, emergency conditions or other causes
beyond the control of the L/C Issuer;
(xiii)    the form, accuracy, genuineness or legal effect of any contract or
document referred to in any document submitted to the L/C Issuer in connection
with a Letter of Credit; and
(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)        Role of L/C Issuer. Each of the Borrower and the Lenders agrees that,
in paying any drawing under a Letter of Credit, the L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. Neither the
Administrative Agent nor the L/C Issuer nor any of their respective affiliates,
directors, officers, employees, agents or advisors nor any of the
correspondents, participants or assignees of the L/C Issuer shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of such Lender or the Required Lenders; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower from pursuing such rights and remedies as
it may have against the beneficiary or transferee at law or under any other
agreement. Neither the Administrative Agent nor the L/C Issuer nor any of their
respective affiliates, directors, officers, employees, agents or advisors nor
any of the correspondents, participants or assignees of the L/C Issuer shall be
liable or responsible for any of the matters described in Section 2.02(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which are determined by a final, non-appealable judgment of a court of
competent jurisdiction to have arisen from the L/C Issuer’s willful misconduct
or gross negligence or the L/C Issuer’s willful failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a


-56-

--------------------------------------------------------------------------------





Letter of Credit. In furtherance and not in limitation of the foregoing, the
L/C Issuer may accept documents that appear on their face to be in substantial
compliance with the terms of a Letter of Credit, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
(g)        Cash Collateral. Upon the request of the Administrative Agent, (A) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing or (B) if, as of the
Letter of Credit Expiration Date, any Letter of Credit may for any reason remain
outstanding and partially or wholly undrawn, the Borrower shall immediately Cash
Collateralize the Obligations in an amount equal to 105% of the then Effective
Amount of the L/C Obligations. The Borrower hereby grants the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, a Lien on all such
cash and deposit account balances described in the definition of “Cash
Collateralize” as security for the Obligations. The Lien held by the
Administrative Agent in such cash collateral to secure the Obligations shall be
released upon the satisfaction of each of the following conditions: (1) no
Letters of Credit shall be outstanding, (2) all L/C Obligations shall have been
repaid in full and (3) no Default shall have occurred and be continuing. Cash
Collateral shall be maintained in blocked, non-interest bearing deposit accounts
at Wells Fargo and may be invested in Cash Equivalents reasonably acceptable to
the Administrative Agent. Such accounts must be subject to control agreements
pursuant to which the Administrative Agent has “control,” as such term is used
in the Uniform Commercial Code, sufficient to perfect on a first priority basis
a security interest in such cash collateral. Upon the drawing of any for which
funds are on deposit as Cash Collateral, such funds shall be applied, to the
extent permitted under applicable Governmental Rules, to reimburse the
L/C Issuer.
(h)        Applicability of ISP and UCP. Unless otherwise expressly agreed by
the L/C Issuer and the Borrower when a Letter of Credit is issued, (i) the rules
of the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) (the “ISP”) shall apply to each Standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance (the “UCP”), shall apply to each Commercial
Letter of Credit.
(i)        Letter of Credit Fees. The Borrower shall pay, to the Administrative
Agent for the account of each Revolving Lender in accordance with its L/C Risk
Participation in each Letter of Credit, a Letter of Credit fee for each such
Letter of Credit for the period from the date of issuance of such Letter of
Credit until the expiry thereof, at a per annum rate equal to the Applicable
Margin for LIBOR Loans (plus two percent (2.00%) during such time that the
Default Rate is in effect with respect to the Obligations pursuant to
Section 2.07(c)) applicable from time to time during such period multiplied by
the actual daily maximum amount available to be drawn under such Letter of
Credit; provided, however, that any fees payable for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Cash Collateral satisfactory to the L/C Issuer pursuant to
Section 2.16(c) shall be payable, to the


-57-

--------------------------------------------------------------------------------





maximum extent permitted by applicable Governmental Rules, to the other
Revolving Lenders in accordance with the upward adjustments of their respective
participations in such Letter of Credit pursuant to Section 2.16(a)(iv), with
the balance of such fee, if any, payable to the L/C Issuer for its own account;
provided, however, that if the Borrower has provided Cash Collateral
satisfactory to the L/C Issuer in respect of such Defaulting Lender’s
obligations in respect of such Letter of Credit, the balance of such fee, if
any, shall be payable to the Borrower. Such fee for each Letter of Credit shall
be due and payable quarterly in arrears on the last Business Day of each
calendar quarter, commencing with the first such day to occur after the issuance
of such Letter of Credit and on the Letter of Credit Expiration Date. Each such
fee, when due, shall be fully earned and when paid, shall be non-refundable. If
there is any change in the Applicable Margin for LIBOR Loans during any fiscal
quarter, the Applicable Margin used for the calculation of the Letter of Credit
fee shall be the Applicable Margin for LIBOR Loans on each day during such
quarter.
(j)         Documentary and Processing Charges Payable to L/C Issuer. The
Borrower shall pay directly to the L/C Issuer for its own account the customary
presentation, transfer, amendment, modification, extension, renewal, draw,
negotiation and other processing fees, and other stand costs and charges, of the
L/C Issuer relating to Letters of Credit as from time to time in effect;
provided that the fees described in this Section 2.02(j) shall not include any
fronting fee, issuing fee or other similar fee. Such fees and charges are due
and payable on demand, fully earned when due and are nonrefundable.
(k)        Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.
2.03.        Swing Line.
(a)        The Swing Line. On the terms and subject to the conditions set forth
herein, the Swing Line Lender shall make loans (each such loan, a “Swing Line
Loan”) in Dollars to the Borrower from time to time on any Business Day during
the period from the Closing Date up to but not including the Revolving Loan
Maturity Date in an aggregate amount not to exceed at any time outstanding the
amount of the Swing Line Sublimit, notwithstanding the fact that such Swing Line
Loans, when aggregated with the Effective Amount of Revolving Loans of the Swing
Line Lender in its capacity as a Revolving Lender of Revolving Loans, may exceed
the amount of such Revolving Lender’s Revolving Loan Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the aggregate
Effective Amount of all Revolving Loans, Swing Line Loans and L/C Obligations
shall not exceed the Total Revolving Loan Commitment at such time, and (ii) the
aggregate Effective Amount of the Revolving Loans of any Revolving Lender (other
than the Swing Line Lender), plus such Revolving Lender’s Total Lender Risk
Participation shall not exceed such Revolving Lender’s Revolving Loan
Commitment, and provided, further, that the Swing Line Lender shall not make any
Swing Line Loan to refinance an outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.03, prepay under Section 2.06, and
reborrow under this Section 2.03. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Revolving Lender
shall be deemed to, and hereby irrevocably and


-58-

--------------------------------------------------------------------------------





unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Lender’s Revolving Proportionate Share times the amount of such Swing
Line Loan. Furthermore, if there at any time exists a Defaulting Lender, unless
such Lender’s Fronting Exposure has been reallocated to other Lenders in
accordance with Section 2.16(a), before making any Swing Line Loans, the Swing
Line Lender may condition the provision of such Swing Line Loans on its entering
into arrangements satisfactory to the Swing Line Lender with the Borrower or
such Defaulting Lender to eliminate the Swing Line Lender’s Fronting Exposure.
(b)        Borrowing Procedures. Each Swing Line Borrowing shall be requested
pursuant to the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
11:00 a.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which amount shall be a minimum amount of $100,000 or an integral
multiple of $25,000 in excess thereof, and (ii) the requested borrowing date,
which shall be a Business Day. Each such telephonic notice must be confirmed
promptly by the delivery to the Swing Line Lender and the Administrative Agent
of a written Notice of Swing Line Borrowing, appropriately completed and signed
by a Responsible Officer of the Borrower, which notice may be delivered by
facsimile. Promptly after receipt by the Swing Line Lender of any telephonic
Notice of Swing Line Borrowing, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Notice of Swing Line Borrowing and, if not, the Swing
Line Lender will notify the Administrative Agent (by telephone or in writing) of
the contents thereof. Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Revolving Lender) prior to 1:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.03(a), or (B) that one or more of the applicable
conditions specified in Section 3.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 4:00
p.m., on the borrowing date specified in such Notice of Swing Line Borrowing,
make the amount of its Swing Line Loan available to the Borrower at its office
by crediting the account of the Borrower on the books of the Swing Line Lender
in immediately available funds.
(c)        Refinancing of Swing Line Loans.
(i)        The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably requests the
Swing Line Lender to act on its behalf), that each Revolving Lender make a Base
Rate Loan in an amount equal to the amount of such Revolving Lender’s Swing Line
Risk Participation with respect to the Swing Line Loans then outstanding. Such
request shall be made in accordance with the requirements of Section 2.01,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the Total
Revolving Loan Commitment and the conditions set forth in Section 3.02. The
Swing Line Lender shall furnish the Borrower with a copy of the applicable
Notice of Loan Borrowing for Revolving Loans promptly after delivering such
notice to the Administrative Agent. Each Revolving Lender


-59-

--------------------------------------------------------------------------------





shall make an amount equal to its Swing Line Risk Participation in the amount
specified in such Notice of Loan Borrowing for Revolving Loans available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s office not later than 1:00 p.m., on
the day specified in such Notice of Loan Borrowing for Revolving Loans,
whereupon, subject to Section 2.03(c)(ii), each Revolving Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.
(ii)        If for any reason any Revolving Loan Borrowing cannot be requested
in accordance with Section 2.03(c)(i) or any Swing Line Loan cannot be
refinanced by such a Revolving Loan Borrowing, the Notice of Loan Borrowing for
Revolving Loans submitted by the Swing Line Lender shall be deemed to be a
request by the Swing Line Lender that each of the Revolving Lenders fund the
amount of its Swing Line Risk Participation in the relevant Swing Line Loan and
each Revolving Lender’s payment to the Administrative Agent for the account of
the Swing Line Lender pursuant to Section 2.03(c)(i) shall be deemed payment in
respect of such Swing Line Risk Participation.
(iii)        If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swing Line Lender at a rate
per annum equal to the daily Federal Funds Rate from time to time in effect. A
certificate of the Swing Line Lender submitted to any Revolving Lender (through
the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(iii) shall be conclusive absent manifest error.
(iv)        Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund Swing Line Risk Participations in Swing Line Loans pursuant to
this Section 2.03(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, offset, counterclaim,
recoupment, defense or other right which such Revolving Lender may have against
the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing. Any such purchase of participations shall not relieve or
otherwise impair the obligation of the Borrower to repay Swing Line Loans,
together with interest as provided herein.
(d)        Repayment of Participations.
(i)        At any time after any Revolving Lender has purchased and funded a
Swing Line Risk Participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Revolving Lender an amount equal to such Revolving
Lender’s Swing Line Risk Participation with respect thereto (appropriately
adjusted, in the case of interest payments, to reflect the period


-60-

--------------------------------------------------------------------------------





of time during which such Revolving Lender’s Swing Line Risk Participation was
outstanding and funded) in the same funds as those received by the Swing Line
Lender.
(ii)        If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender, each Revolving Lender shall pay to the Swing Line Lender the
amount of such Revolving Lender’s Swing Line Risk Participation with respect
thereto on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the daily Federal Funds Rate from time to time in effect. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.
(e)        Interest for Account of Swing Line Lender. Subject to
Section 2.07(c), each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin for Base Rate Loans. The Swing
Line Lender shall be responsible for invoicing the Borrower for interest on the
Swing Line Loans. Until each Revolving Lender funds its Base Rate Loan or Swing
Line Risk Participation pursuant to this Section 2.03 to refinance such
Revolving Lender’s Swing Line Risk Participation of any Swing Line Loan,
interest in respect of such Swing Line Risk Participation shall be solely for
the account of the Swing Line Lender.
(f)        Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.04.        Amount Limitations, Commitment Reductions, Etc.
(a)        Optional Reduction or Cancellation of Commitments. The Borrower may,
upon three (3) Business Days written notice to the Administrative Agent (each a
“Reduction Notice”), permanently reduce the Total Revolving Loan Commitment by
the amount of $1,000,000 or an integral multiple of $500,000 in excess thereof
or cancel the Total Revolving Loan Commitment in its entirety; provided,
however, that:
(i)        The Borrower may not reduce the Total Revolving Loan Commitment prior
to the Revolving Loan Maturity Date, if, after giving effect to such reduction,
the Effective Amount of all Revolving Loans, L/C Obligations and Swing Line
Loans then outstanding would exceed the Total Revolving Loan Commitment; and
(ii)        The Borrower may not cancel the Total Revolving Loan Commitment
prior to the Revolving Loan Maturity Date, if, after giving effect to such
cancellation, any Revolving Loan, L/C Obligation or Swing Line Loan would then
remain outstanding.
Any Reduction Notice shall be irrevocable; provided that any Reduction Notice
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked or the date set forth
therein may be extended by the Borrower (by written notice to the Administrative
Agent on or prior to the specified effective date previously provided in the
applicable Reduction Notice) if such condition is not satisfied.


-61-

--------------------------------------------------------------------------------





(b)        Mandatory and Scheduled Reduction of Commitments.
(i)        The Total Revolving Loan Commitment shall be automatically and
permanently reduced by an amount equal to the maximum amount that would be
required to be applied as a mandatory prepayment of the Swing Line Loans and
Revolving Loans (and, if applicable, any required Cash Collateralization of the
Obligations pursuant to Section 2.06(c)(iii)-(vi) or Section 2.06(d) as if the
Effective Amount of the Swing Line Loans, Revolving Loans and L/C Obligations
was then equal to the amount of the Total Revolving Loan Commitment (but without
regard to the actual usage of the Total Revolving Loan Commitment), such
reduction to be effective on the date of the required prepayment; provided that
on the first date that the Total Revolving Loan Commitment would be reduced to
less than $10,000,000, the Total Revolving Loan Commitment shall not be reduced
pursuant to this Section 2.04(b)(i) from and after such date to less than
(x) $10,000,000, plus (y) the aggregate outstanding amount of Letters of Credit
existing on such date, unless the Total Revolving Loan Commitment has been
reduced to $10,000,000 or less prior to such date, in which case the amount
under this clause (y) shall be zero, provided further that after such date the
Total Revolving Loan Commitment shall be further reduced by the amount by which
the aggregate outstanding amount in clause (y) is reduced from and after such
date until such aggregate outstanding amount is zero (whether by termination,
cancellation, expiration or a draw under the applicable Letter of Credit(s) or
otherwise).
(ii)        The Total Revolving Loan Commitment shall be automatically and
permanently reduced to zero on the Revolving Loan Maturity Date.
(iii)         The Total Closing Date Term Loan Commitment shall be automatically
and permanently reduced to zero at the close of business on the Closing Date.
(iv)        The Incremental Term Loan Commitments with respect to any
Incremental Term Loan Borrowing shall be automatically and permanently reduced
to zero at the close of business on the Incremental Effective Date.
(c)        Effect of Revolving Loan Commitment Adjustments. From the effective
date of any reduction or increase of the Total Revolving Loan Commitment, the
Commitment Fees payable pursuant to Section 2.05(b) shall be computed on the
basis of the Total Revolving Loan Commitment as so reduced or increased. Once
reduced or cancelled, the Total Revolving Loan Commitment may not be increased
or reinstated without the prior written consent of all Lenders (except as
permitted under Section 2.17). Any reduction of the Total Revolving Loan
Commitment pursuant to Section 2.04(a) or Section 2.04(b) shall be applied
ratably to reduce each Lender’s Revolving Loan Commitment in accordance with
Section 2.10(a)(i).
2.05.        Fees.
(a)        Fee Letters. The Borrower shall pay to the applicable parties under
each of the Fee Letters, for their own account, the fees and other compensation
in the amounts and at the times set forth in such Fee Letters.


-62-

--------------------------------------------------------------------------------





(b)        Commitment Fees. The Borrower shall pay to the Administrative Agent,
for the ratable benefit of the Revolving Lenders (other than any Defaulting
Lender with respect to the period during which it is a Defaulting Lender) as
provided in Sections 2.10(a)(v), commitment fees (collectively, the “Commitment
Fees”) equal to the Commitment Fee Percentage of the daily average Unused
Revolving Commitment, for the period beginning on the date of this Agreement and
ending on the Revolving Loan Maturity Date. The Borrower shall pay the
Commitment Fees in arrears on the last Business Day of each calendar quarter and
on the Revolving Loan Maturity Date (or if the Total Revolving Loan Commitment
is cancelled on a date prior to the Revolving Loan Maturity Date, on such prior
date).
2.06.        Prepayments.
(a)        Terms of All Prepayments. Upon the prepayment of any Loan (whether
such prepayment is an optional prepayment under Section 2.06(b), a mandatory
prepayment required by Section 2.06(c) or a mandatory prepayment required by any
other provision of this Agreement or the other Credit Documents, including a
prepayment upon acceleration), the Borrower shall pay (i) if a LIBOR Loan or
LIBOR Portion is being prepaid under Section 2.06(b) or Section 2.06(c), to the
Administrative Agent for the account of the Lender that made such LIBOR Loan or
LIBOR Portion all accrued interest to the date of such prepayment on the amount
prepaid, (ii) if a prepayment is made upon acceleration, to the Administrative
Agent for the account of the Lender that made such Loan all accrued interest and
fees to the date of such prepayment on the amount prepaid and (iii) to such
Lender if such prepayment is the prepayment of a LIBOR Loan or of a LIBOR
Portion on a day other than the last day of an Interest Period for such LIBOR
Loan or such LIBOR Portion, all amounts payable to such Lender pursuant to
Section 2.13. Any prepayment shall be without prejudice to the Borrower’s
obligations under any Rate Contract, which shall remain in full force and effect
subject to the terms of such Rate Contract (including provisions that may
require a reduction, modification or early termination of a swap transaction, in
whole or in part, in the event of such prepayment, and may require the Borrower
to pay any fees or other amounts for such reduction, modification or early
termination), and no such fees or amounts shall be deemed a penalty hereunder or
otherwise. Any prepayment shall be without prejudice to the Borrower’s
obligations under any Rate Contract, which shall remain in full force and effect
subject to the terms of such Rate Contract (including provisions that may
require a reduction, modification or early termination of a swap transaction, in
whole or in part, in the event of such prepayment, and may require the Borrower
to pay any fees or other amounts for such reduction, modification or early
termination), and no such fees or amounts shall be deemed a penalty hereunder or
otherwise.
(b)        Optional Prepayments.
(i)        At its option, the Borrower may, upon notice from the Borrower to the
Swing Line Lender (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided, that (A) such notice must be received by the Swing
Line Lender and the Administrative Agent not later than 10:00 am on the Business
Day prior to the date of the prepayment, and (B) any such prepayment shall be in
a minimum principal amount of $100,000 or an integral multiple of $25,000 in
excess thereof. Each such notice shall specify the date and specify a minimum
amount


-63-

--------------------------------------------------------------------------------





of such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.
(ii)        At any time there are no Swing Line Loans outstanding, at its
option, the Borrower may, without premium or penalty but subject to Section 2.13
in the case of LIBOR Loans, upon notice from the Borrower to the Administrative
Agent no later than 10:00 a.m., in the case of Base Rate Loans, one Business Day
prior to the date of the prepayment and, in the case of LIBOR Loans, three
Business Days prior to the date of the prepayment, at any time or from time to
time, voluntarily prepay the Revolving Loans in any Revolving Loan Borrowing and
all accrued but unpaid interest thereon in part, in a minimum principal amount
of $1,000,000 or an integral multiple of $500,000 in excess thereof, or in
whole; provided that if such prepayment is on any day other than on the last day
of the Interest Period applicable to such LIBOR Loans, the Borrower shall be
subject to the payments required by Section 2.13. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
(iii)        At its option, the Borrower may, without premium or penalty but
subject to Section 2.13 in the case of LIBOR Portions, upon notice from the
Borrower to the Administrative Agent no later than 10:00 a.m., in the case of
Base Rate Portions, one Business Day prior to the date of the prepayment and, in
the case of LIBOR Portions, three Business Days prior to the date of the
prepayment, at any time or from time to time, voluntarily prepay any Portion of
a Term Loan Borrowing and all accrued but unpaid interest thereon in part, in a
minimum principal amount of $1,000,000 or an integral multiple of $500,000 in
excess thereof, or in whole; provided that if such prepayment is on any day
other than on the last day of the Interest Period applicable to such LIBOR
Portion, the Borrower shall be subject to the payments required by Section 2.13.
If such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any optional prepayment of the Term Loans shall be
applied as directed by the Borrower (or, in the absence of direction from the
Borrower, on a pro rata basis among the remaining scheduled Term Loan
amortization payments).
(iv)         Any optional prepayments of any Incremental Term Loans shall be as
provided in the Incremental Term Loan Amendment for such Incremental Term Loans.
(c)        Mandatory Prepayments. The Borrower shall prepay (or Cash
Collateralize, as applicable) the Obligations as follows:
(i)        If, at any time, the Effective Amount of all Revolving Loans, Swing
Line Loans and L/C Obligations then outstanding exceeds the Total Revolving Loan
Commitment at such time, the Borrower shall immediately (A) prepay the Swing
Line Loans to the extent Swing Line Loans in a sufficient amount are then
outstanding, (B) then prepay the Revolving Loans to the extent Revolving Loans
in a sufficient amount are then outstanding and (C) otherwise, if an Event of
Default has occurred and is continuing, Cash Collateralize the Obligations in an
amount equal to 105% of the then Effective Amount of the L/C Obligations, in an
aggregate principal amount equal to such excess.


-64-

--------------------------------------------------------------------------------





(ii)        The Borrower shall repay each Swing Line Loan on the earlier to
occur of (A) the second Swing Line Settlement Date occurring after such Swing
Line Loan is made and (B) the Revolving Loan Maturity Date.
(iii)        If, at any time after the Closing Date, any Loan Party sells or
otherwise disposes of any assets (other than (x) sales made in the ordinary
course of business and (y) other sales permitted under Section 5.02(c)
(excluding Section 5.02(c)(v)(I) with respect to the asset sales only and
Section 5.02(c)(xiii) thereof)) in any single transaction or series of related
transactions and the Net Proceeds from such sale or disposition exceed
$2,500,000, the Borrower shall, not later than thirty (30) days after the
completion of each such sale or other disposition, prepay (or Cash
Collateralize, as applicable) the outstanding Loans and other Obligations in the
manner set forth in Section 2.06(d), in each case, in an aggregate principal
amount equal to one hundred percent (100%) of the Net Proceeds from any such
sale or disposition. Notwithstanding the foregoing, the Borrower shall not be
required to make a prepayment pursuant to this Section 2.06(c)(iii) with respect
to any sale or other disposition (a “Relevant Sale”) if the Borrower advises the
Administrative Agent in writing within thirty (30) days after the completion of
each such Relevant Sale that the applicable Loan Party intends to reinvest all
or any portion of such Net Proceeds in productive assets used in the business of
the Loan Parties to the extent the reinvestment in such productive assets occurs
within twelve (12) months after the date of such Relevant Sale, or, if the
applicable Loan Party enters into a binding commitment during such twelve (12)
month period, within 180 days after the expiration of such twelve (12) month
period. If, at any time after the occurrence of a Relevant Sale and prior to the
acquisition of the related replacement assets, the periods provided in the
preceding sentence shall elapse or an Event of Default described in
Section 6.01(a), (f) or (g) shall occur, then the Borrower shall immediately
prepay (or Cash Collateralize, as applicable), the outstanding Loans and other
Obligations in the amount and in the manner described in the first sentence of
this Section 2.06(c)(iii).
(iv)        If, at any time after the Closing Date, any Loan Party issues or
incurs any Indebtedness for borrowed money, including Indebtedness evidenced by
notes, bonds, debentures or other similar instruments but excluding Permitted
Indebtedness, the Borrower shall, immediately after such issuance or incurrence,
prepay (or Cash Collateralize, as applicable) the outstanding Loans and other
Obligations in the manner set forth in Section 2.06(d), in each case, in an
aggregate principal amount equal to one hundred percent (100%) of the Net
Proceeds of such Indebtedness.
(v)        If, at any time after the Closing Date, any Loan Party issues or
sells any Equity Securities or receives any equity capital contribution from any
other Person (other than through the issuance of (x) Equity Securities by any
Loan Party to another Loan Party, (y) the contribution of capital by any Loan
Party to another Loan Party or (z) any Equity Interest of any Person (A)
pursuant to any employee stock or stock option compensation plan, (B) to the
management of the target of a Permitted Acquisition by way of “roll-over” equity
or pursuant to new subscription by such management or (C) the proceeds of such
issuance are used to pay the purchase price of a pending Permitted Acquisition;
provided that if (a) such Net Proceeds are not used to pay the purchase price of
such Permitted Acquisition and (b) such Net Proceeds are not used to pay the
purchase price of one or more other Permitted Acquisitions or used to make


-65-

--------------------------------------------------------------------------------





Investments permitted by this Agreement, in each case, within one (1) year after
such Net Proceeds arise, such Net Proceeds shall be used to make prepayments
subject to this Section 2.06(c)(v) without giving effect to this parenthetical)
and receives aggregate Net Proceeds from all such issuances and sales of Equity
Securities and such equity capital contributions in excess of $35,000,000, the
Borrower shall, within (5) Business Days receipt of such Net Proceeds, prepay
(or Cash Collateralize, as applicable) the outstanding Loans and other
Obligations in the manner set forth in Section 2.06(d), in each case, in an
aggregate principal amount equal to the following applicable percentage of such
aggregate Net Proceeds in excess of $35,000,000: (I) twenty five percent (25%)
(if the Borrower was not in compliance with the Total Leverage Ratio as of the
last day of the most recent fiscal quarter for which the Borrower has delivered
Holdings’ Financial Statements) and (II) at all other times, zero percent (0%).
(vi)        Not later than thirty (30) days after the date of receipt (the
“Receipt Date”) by a Loan Party (or the Administrative Agent) of any Net
Insurance Proceeds or Net Condemnation Proceeds which exceed $2,500,000 in
connection with a particular circumstance or event, the Borrower shall prepay
(or Cash Collateralize, as applicable) the outstanding Loans and other
Obligations in the manner set forth in Section 2.06(d) in an amount equal to
such Net Insurance Proceeds or Net Condemnation Proceeds. Notwithstanding the
foregoing, the Borrower shall not be required to make a prepayment pursuant to
this Section 2.06(c)(vi) with respect to any particular Net Insurance Proceeds
or Net Condemnation Proceeds if the Borrower advises the Administrative Agent in
writing within 30 days after the related Receipt Date that it or another Loan
Party intends to (x) repair, restore or replace the assets from which such Net
Insurance Proceeds or Net Condemnation Proceeds were derived or (y) invest in
productive assets used in the business of the Loan Parties, to the extent such
repair, restoration, replacement or investment is completed within twelve (12)
months after the related Receipt Date or, if the applicable Loan Party enters
into a binding commitment during such twelve (12) month period, within one
hundred and eighty (180) days after the expiration of such twelve (12) month
period. If, at any time after the occurrence of a Receipt Date and prior to the
completion of the corresponding repair, restoration or replacement, the
applicable periods provided in the preceding sentence shall elapse without the
completion of the related repair, restoration or replacement, or an Event of
Default described in Section 6.01(a), (f) or (g) shall occur, then the Borrower
shall immediately prepay (or Cash Collateralize, as applicable) the outstanding
Loans and other Obligations in the amount and in the manner described in the
first sentence of this Section 2.06(c)(vi).
(vii)        The Borrower shall deliver to the Administrative Agent, at the time
of each prepayment (or Cash Collateralization, as applicable) required under
this Section 2.06(c), (A) a certificate signed by a Responsible Officer of the
Borrower setting forth in reasonable detail the calculation of the amount of
such prepayment (or Cash Collateralization, as applicable) and (B) to the extent
practicable, at least three days prior written notice of such prepayment (or
Cash Collateralization, as applicable). Each notice of prepayment (or Cash
Collateralization, as applicable) shall specify the prepayment (or Cash
Collateralization, as applicable) date and the Type and principal amount of each
Loan (or portion thereof) to be prepaid. In the event that the Borrower shall
subsequently determine that the actual amount required to be prepaid (or Cash
Collateralized, as applicable) was greater than the amount set forth in such


-66-

--------------------------------------------------------------------------------





certificate, the Borrower shall promptly make an additional prepayment of the
Loans (and/or, if applicable, the Revolving Loan Commitments shall be
permanently reduced) and/or deliver additional Cash Collateral in an amount
equal to the amount of such excess, and the Borrower shall concurrently
therewith deliver to the Administrative Agent a certificate signed by a
Responsible Officer of the Borrower demonstrating the derivation of the
additional amount resulting in such excess.
(d)        Application of Loan Prepayments. All prepayments required under
Sections 2.06(c)(iii)-(vi) shall be applied first, to prepay the Term Loans and
Incremental Term Loans on a pro rata basis to the extent Term Loans and
Incremental Term Loans are then outstanding, second, to prepay the Swingline
Loans to the extent Swing Line Loans are then outstanding, third, to prepay the
Revolving Loans to the extent Revolving Loans are then outstanding and fourth,
following the occurrence and during the continuance of any Event of Default, to
Cash Collateralize the Obligations in an amount equal to 105% of the then
Effective Amount of the L/C Obligations (in each case with a permanent reduction
in the Total Revolving Loan Commitment to the extent required by
Section 2.04(b)(i)). Without modifying the order of application of prepayments
set forth in the preceding or succeeding sentence, all such prepayments shall,
to the extent possible, be first applied to prepay Base Rate Loans and Base Rate
Portions and then if any funds remain, to prepay LIBOR Loans and LIBOR Portions.
All such mandatory prepayments of the Term Loans and Incremental Term Loans will
be applied to the remaining scheduled amortization payments in the inverse order
of maturity.
Notwithstanding anything to the contrary in this Section 2.06, all mandatory
prepayments required under Sections 2.06(c)(iii)-(vi), to the extent
attributable to Foreign Subsidiaries, are subject to permissibility under local
law (e.g., financial assistance, corporate benefit, thin capitalization, capital
maintenance and similar legal principles, restrictions on up-streaming of cash
intra group and the fiduciary and statutory duties of the directors of the
relevant subsidiaries) such that if such Foreign Subsidiary would be in
violation of applicable local law by virtue of repatriation, the portion of the
funds so affected will not be required to be prepaid and may be retained by the
applicable Foreign Subsidiary (provided that the Borrower shall use commercially
reasonable efforts to take all actions required by applicable local law to
permit such repatriation) until such time the applicable local law permits
repatriation to the United Sates whereupon such funds shall be repatriated and
promptly applied to the repayment of the Loans pursuant to
Section 2.06(c)(iii)-(vi). Further, if Holdings or any of its Subsidiaries
determine in good faith that they would incur a material adverse tax liability
(including any withholding tax) if all or a portion of the funds required to
make a mandatory prepayment were up-streamed, transferred as a Distribution or
otherwise repatriated (a “Restricted Amount”), the amount the Borrower will be
required to mandatorily prepay shall be reduced by the Restricted Amount until
such time as it may upstream, transfer or repatriate such Restricted Amount
without incurring such material adverse tax liability, whereupon such Restricted
Amount will be repatriated and promptly applied to the repayment of the Loans
pursuant to Section 2.06(c)(iii)-(vi).


-67-

--------------------------------------------------------------------------------





2.07.        Other Payment Terms.
(a)        Place and Manner. All payments to be made by the Borrower under this
Agreement or any other Credit Document shall be made without condition or
deduction for any counterclaim, defense, recoupment, setoff or offset. The
Borrower shall make all payments due to each Lender or the Administrative Agent
under this Agreement or any other Credit Document by payments to the
Administrative Agent at the Administrative Agent’s office located at the address
specified in Section 8.01, with each payment due to a Lender to be for the
account of such Lender and such Lender’s Applicable Lending Office. The Borrower
shall make all payments under this Agreement or any other Credit Document in
lawful money of the United States and in same day or immediately available funds
not later than 12:00 noon on the date due. The Administrative Agent shall
promptly disburse to each Lender each payment received by the Administrative
Agent for the account of such Lender.
(b)        Date. Whenever any payment due hereunder shall fall due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall be included in the computation of
interest or fees, as the case may be.
(c)        Default Rate. Upon the occurrence and during the continuation of any
Event of Default other than an Event of Default described in Section 6.01(a),
(f) or (g), at the option of the Required Lenders, from and after the date of
such Event of Default until the time when such Event of Default shall have been
cured or waived in writing by the Required Lenders or all the Lenders (as may be
required by this Agreement), the Borrower shall pay interest on the aggregate,
outstanding principal amount of all Obligations hereunder (excluding Obligations
in respect of Lender Rate Contracts and Lender Bank Products) at a per annum
rate equal to the otherwise applicable interest rate plus two percent (2.00%)
or, if no such per annum rate is applicable to any such Obligations, at a per
annum rate equal to the Base Rate, plus the Applicable Margin for Base Rate
Loans, plus two percent (2.00%) (the “Default Rate”) payable on demand. Upon the
occurrence and during the continuation of an Event of Default described in
Section 6.01(a), (f) or (g) until the time when such Event of Default shall have
been cured or waived in writing by the Required Lenders or all the Lenders (as
may be required by this Agreement), the Borrower shall pay interest on the
aggregate, outstanding principal amount of all Obligations hereunder at a per
annum rate equal to the Default Rate (such Default Rate becoming effective on
such date of occurrence of such Event of Default without notice and shall be
immediately due and payable without notice or demand). Overdue interest shall
itself bear interest at the Default Rate, and shall be compounded with the
principal Obligations daily, to the fullest extent permitted by applicable
Governmental Rules.
(d)        Application of Payments. All payments hereunder shall be applied
first to unpaid fees, costs and expenses then due and payable under this
Agreement or the other Credit Documents, second to accrued interest then due and
payable under this Agreement or the other Credit Documents and finally to reduce
the principal amount of outstanding Loans and L/C Borrowings. The proceeds of
the Collateral will be applied as set forth in Section 6.02.
(e)        Failure to Pay the Administrative Agent. Unless the Administrative
Agent shall have received notice from the Borrower at least one (1) Business Day
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment


-68-

--------------------------------------------------------------------------------





in full, the Administrative Agent shall be entitled to assume that the Borrower
has made or will make such payment in full to the Administrative Agent on such
date and the Administrative Agent may, in reliance upon such assumption, cause
to be paid to the Lenders on such due date an amount equal to the amount then
due such Lenders. If and to the extent the Borrower shall not have so made such
payment in full to the Administrative Agent, each such Lender shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent, at a per annum rate equal to the daily Federal Funds Rate
from time to time in effect. A certificate of the Administrative Agent submitted
to any Lender with respect to any amount owing by such Lender under this
Section 2.07(e) shall be conclusive absent manifest error.
2.08.        Loan Accounts; Notes.
(a)        Loan Accounts. The obligation of the Borrower to repay the Loans made
to it by each Lender and to pay interest thereon at the rates provided herein
shall be evidenced by an account or accounts maintained by such Lender on its
books (individually, a “Loan Account”), except that any Lender may request that
its Loans be evidenced by a note or notes pursuant to Section 2.08(b),
Section 2.08(c), and Section 2.08(d). Each Lender shall record in its Loan
Accounts (i) the date and amount of each Loan made by such Lender, (ii) the
interest rates applicable to each such Loan and each Portion thereof and the
effective dates of all changes thereto, (iii) the Interest Period for each LIBOR
Loan and LIBOR Portion, (iv) the date and amount of each principal and interest
payment on each Loan and Portion and (v) such other information as such Lender
may determine is necessary for the computation of principal and interest payable
to it by the Borrower hereunder; provided, however, that any failure by a Lender
to make, or any error by any Lender in making, any such notation shall not
affect the Borrower’s Obligations. The Loan Accounts shall be conclusive absent
manifest error as to the matters noted therein. In addition to the Loan
Accounts, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall
control.
(b)        Revolving Loan Notes. Upon request by any Revolving Lender, each
Revolving Lender’s Revolving Loans shall be evidenced by a promissory note
substantially in the form of Exhibit D (individually, a “Revolving Loan Note”)
which note shall be (i) payable to such Revolving Lender, (ii) in the amount of
such Revolving Lender’s Revolving Loan Commitment, (iii) dated the Closing Date
or the July 2017 Amendment Effective Date or the December 2019 Amendment
Effective Date (or such other date acceptable to the applicable Lender) and
(iv) otherwise appropriately completed. The Borrower authorizes each Revolving
Lender to record on the schedule annexed to such Revolving Lender’s Revolving
Loan Note the date and amount of each Revolving Loan made by such Revolving
Lender and of each payment or prepayment of principal thereon made by the
Borrower, and agrees that all such notations shall be conclusive absent manifest
error with respect to the matters noted; provided, however, that any failure by
a Revolving


-69-

--------------------------------------------------------------------------------





Lender to make, or any error by any Revolving Lender in making, any such
notation shall not affect the Borrower’s Obligations. The Borrower further
authorizes each Revolving Lender to attach to and make a part of such Revolving
Lender’s Revolving Loan Note continuations of the schedule attached thereto as
necessary. If, because any Revolving Lender designates separate Applicable
Lending Offices for Base Rate Loans and LIBOR Loans, such Revolving Lender
requests that separate promissory notes be executed to evidence separately such
Revolving Loans, then each such note shall be substantially in the form of
Exhibit D, mutatis mutandis to reflect such division, and shall be (w) payable
to such Revolving Lender, (x) in the amount of such Revolving Lender’s Revolving
Loan Commitment, (y) dated the Closing Date or the July 2017 Amendment Effective
Date or the December 2019 Amendment Effective Date (or such other date
acceptable to the applicable Lender) and (z) otherwise appropriately completed.
Such notes shall, collectively, constitute a Revolving Loan Note.
(c)        Term Loan Notes.
(i)        Upon request by any Closing Date Term Lender, each Closing Date Term
Lender’s Closing Date Term Loan shall be evidenced by a promissory note
substantially in the form of Exhibit E (individually, a “Closing Date Term Loan
Note”) which note shall be (i) payable to such Closing Date Term Lender, (ii) in
the amount of such Closing Date Term Lender’s Closing Date Term Loan,
(iii) dated the Closing Date or the July 2017 Amendment Effective Date (or such
other date acceptable to the applicable Lender) and (iv) otherwise appropriately
completed. If, because any Closing Date Term Lender designates separate
Applicable Lending Offices for Base Rate Portions and LIBOR Portions, such
Closing Date Term Lender requests that separate promissory notes be executed to
evidence separately such Portions, then each such note shall be substantially in
the form of Exhibit E, mutatis mutandis to reflect such division, and shall be
(w) payable to such Closing Date Term Lender, (x) in the amount of such Closing
Date Term Lender’s Closing Date Term Loan, (y) dated the Closing Date or the
July 2017 Amendment Effective Date (or such other date acceptable to the
applicable Lender) and (z) otherwise appropriately completed. Such notes shall,
collectively, constitute a Closing Date Term Loan Note.
(ii)        Upon request by any Incremental Term Lender, each Incremental Term
Lender’s Incremental Date Term Loan shall be evidenced by a promissory note
substantially in the form of Exhibit F (individually, an “Incremental Term Loan
Note”) which note shall be (i) payable to such Incremental Term Lender, (ii) in
the amount of such Incremental Term Lender’s Incremental Term Loan, (iii) dated
the Incremental Effective Date for the applicable Incremental Term Loan
Borrowing and (iv) otherwise appropriately completed. If, because any
Incremental Term Lender designates separate Applicable Lending Offices for Base
Rate Portions and LIBOR Portions, such Incremental Term Lender requests that
separate Incremental Term Loan Note be executed to evidence separately such
Portions, then each such note shall be substantially in the form of Exhibit F,
mutatis mutandis to reflect such division, and shall be (w) payable to such
Incremental Term Lender, (x) in the amount of such Incremental Term Lender’s
Incremental Term Loan, (y) dated the Incremental Effective Date for the
applicable Incremental Term Loan Borrowing and (z) otherwise appropriately
completed. Such notes shall, collectively, constitute an Incremental Term Loan
Note.


-70-

--------------------------------------------------------------------------------





(d)        Swing Line Notes. Upon request by the Swing Line Lender, the Swing
Line Lender’s Swing Line Loans shall be evidenced by a promissory note
substantially in the form of Exhibit M (individually, a “Swing Line Note”) which
note shall be (i) payable to the Swing Line Lender, (ii) in the amount of the
Swing Line Lender’s Swing Line Loans, (iii) dated the Closing Date or the July
2017 Amendment Effective Date (or such other date acceptable to the applicable
Lender) and (iv) otherwise appropriately completed.
2.09.        Loan Funding.
(a)        Lender Funding and Disbursement to the Borrower. Each Lender shall,
before 11:00 a.m. on the date of each Borrowing, make available to the
Administrative Agent at the Administrative Agent’s office specified in
Section 8.01, in same day or immediately available funds, such Lender’s
Revolving Proportionate Share or Term Proportionate Share of such Borrowing.
After the Administrative Agent’s receipt of such funds and upon satisfaction of
the applicable conditions set forth in Section 3.02 (and, if such Borrowing
consists of the initial Loans, Section 3.01), the Administrative Agent shall
promptly make all funds so received available to the Borrower in like funds as
received by the Administrative Agent by (i) crediting the account of the
Borrower maintained by the Borrower on the books of Wells Fargo with the amount
of such funds or (ii) wire transfer of such funds, in each case in accordance
with instructions provided to the Administrative Agent by the Borrower;
provided, however, that if, on the date of the Borrowing there are Swing Line
Loans and/or L/C Borrowings outstanding, then the proceeds of such Borrowing
shall be applied, first, to the payment in full of any such L/C Borrowings,
second, to the payment in full of any such Swing Line Loans, and third, to the
Borrower as provided above.
(b)        Lender Failure to Fund. Unless the Administrative Agent shall have
received notice from a Lender prior to the date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s
Revolving Proportionate Share or Term Proportionate Share, as the case may be,
of such Borrowing, the Administrative Agent shall be entitled to assume that
such Lender has made or will make such portion available to the Administrative
Agent on the date of such Borrowing in accordance with Section 2.09(a), and the
Administrative Agent may on such date, in reliance upon such assumption,
disburse or otherwise credit to the Borrower a corresponding amount. If any
Lender does not make the amount of such Lender’s Revolving Proportionate Share
or Term Proportionate Share, as the case may be, of any Borrowing available to
the Administrative Agent on or prior to the date of such Borrowing, such Lender
shall pay to the Administrative Agent, on demand, interest which shall accrue on
such amount from the date of such Borrowing until such amount is paid to the
Administrative Agent at per annum rates equal to the daily Federal Funds Rate
from time to time in effect. A certificate of the Administrative Agent submitted
to any Lender with respect to any amount owing by such Lender under this
Section 2.09(b) shall be conclusive absent manifest error with respect to such
amount. If the amount of any Lender’s Revolving Proportionate Share or Term
Proportionate Share, as the case may be, of any Borrowing is not paid to the
Administrative Agent by such Lender within three (3) Business Days after the
date of such Borrowing, the Borrower shall repay such amount to the
Administrative Agent, on demand, together with interest thereon, for each day
from the date such amount was disbursed to the Borrower until the date such
amount is repaid to the Administrative Agent, at the interest rate applicable at
the time to the Loans comprising such Borrowing.


-71-

--------------------------------------------------------------------------------





(c)        Lenders’ Obligations Several. The failure of any Lender to make the
Loan to be made by it as part of any Borrowing or to fund participations in
Letters of Credit and Swing Line Loans to be funded by it shall not relieve any
other Lender of its obligation hereunder to make its Loan as part of such
Borrowing or fund its participations in Letters of Credit and Swing Line Loans,
but, except as a result of a reallocation of a Defaulting Lender’s Revolving
Proportionate Share of the Effective Amount of L/C Obligations and Swing Line
Loans pursuant to Section 2.16(a)(iv), no Lender shall be obligated in any way
to make any Loan or fund any participation in Letters of Credit or Swing Line
Loans which another Lender has failed or refused to make or otherwise be in any
way responsible for the failure or refusal of any other Lender to make any Loan
required to be made by such other Lender on the date of any Borrowing or to fund
any participation required to be funded by such other Lender.
2.10.        Pro Rata Treatment.
(a)        Borrowings, Commitment Reductions, Etc. Except as otherwise
provided herein (including the application of funds provided for under
Section 2.16(a)(ii) arising from the existence of a Defaulting Lender and the
termination of the unused Commitment of a Defaulting Lender provided for under
Section 2.16(a)(vi)):
(i)        Each Revolving Loan Borrowing and reduction of the Total Revolving
Loan Commitment shall be made or shared among the Lenders pro rata according to
their respective Revolving Proportionate Shares;
(ii)         (A) The Closing Date Term Loan Borrowing shall be made or shared
among the Closing Date Term Lenders pro rata according to their respective
Closing Date Term Proportionate Shares and (B) each Incremental Term Loan
Borrowing shall be made or shared among the Incremental Term Lenders and New
Lenders with Incremental Term Loan Commitments with respect thereto pro rata
according to their respective Incremental Term Proportionate Shares;
(iii)         Each payment of principal on Loans in any Borrowing or on any
L/C Advances in any L/C Borrowing shall be shared among the Lenders which hold
the Loans in such Borrowing or the L/C Advances in such L/C Borrowing pro rata
according to the respective unpaid principal amounts of such Loans or
L/C Advances then owed to such Lenders; provided, however, during any time there
is a Defaulting Lender, each payment of principal on Loans or L/C Advances shall
be shared by only the Non-Defaulting Lenders that made such Loans or
L/C Advances pro rata according to the respective unpaid principal amounts of
such Loans or L/C Advances then owed to such Non-Defaulting Lenders until the
unpaid principal amounts of all Loans or L/C Advances, as applicable, are held
by all Lenders according to their respective Proportionate Shares;
(iv)        Each payment of interest on Loans in any Borrowing shall be shared
among the Lenders which hold the Loans in such Borrowing pro rata according to
(A) the respective unpaid principal amounts of such Loans of such Lenders and
(B) the dates on which such Loans became owing to such Lenders;


-72-

--------------------------------------------------------------------------------





(v)        Each payment of Commitment Fees shall be shared among the Lenders
with Revolving Loan Commitments (other than Defaulting Lenders) pro rata
according to (A) their respective Revolving Proportionate Shares and (B) in the
case of each Lender which becomes a Lender hereunder after the December 2019
Amendment Effective Date, the date upon which such Lender so became a Lender;
(vi)         Letter of Credit fees payable under Section 2.02(i) shall be shared
among the Lenders with Revolving Loan Commitments (other than Defaulting
Lenders) and the L/C Issuer pro rata according to (A) their respective L/C Risk
Participations and Fronting Exposure with respect to the applicable Letters of
Credit and (B) in the case of each Lender which becomes a Lender hereunder after
the December 2019 Amendment Effective Date, the date upon which such Lender so
became a Lender;
(vii)         Each payment of interest (other than interest on Loans or interest
in respect of Lender Rate Contracts or Lender Bank Products) shall be shared
among the Lenders and the Administrative Agent owed the amount upon which such
interest accrues pro rata according to (A) the respective amounts so owed such
Lenders and the Administrative Agent and (B) the dates on which such amounts
became owing to such Lenders and the Administrative Agent;
(viii)        Each payment of any fees due in connection with any amendment
hereto or any waiver of or forbearance from any Event of Default existing
hereunder shall be shared among those Lenders consenting to such amendment,
waiver or forbearance or as otherwise agreed to by such Lenders; and
(ix)     All other payments under this Agreement and the other Credit Documents
(including, without limitation, fees paid in connection with any amendment,
consent, waiver or the like) shall be for the benefit of the Person or Persons
specified.
(b)        Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of setoff,
offset, or otherwise) on account of the Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it, in excess of its ratable
share of payments on account of the Loans and the L/C Obligations obtained by
all Lenders entitled to such payments, such Lender shall forthwith purchase from
the other Lenders such participations in the Loans and/or participations in
L/C Obligations or in Swing Line Loans as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase shall be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such other Lender’s ratable share (according to the proportion of (i) the amount
of such other Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered without right
to payment of interest. The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.10(b) may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of


-73-

--------------------------------------------------------------------------------





setoff or offset) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
Notwithstanding the foregoing, the provisions of this Section 2.10(b) shall not
be construed to apply to (x) any payment made by the Borrower pursuant to and
applied in accordance with the express terms of this Agreement (including (1)
the sharing of principal payments among Non-Defaulting Lenders pursuant to the
proviso to Section 2.10(a)(iii) and (2) the application of funds provided for
under Section 2.16(a)(ii) arising from the existence of a Defaulting Lender) or
(y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in L/C Obligations
or in Swing Line Loans to any assignee or participant.
2.11.        Change of Circumstances.
(a)        Inability to Determine Rates. Unless and until a Replacement Rate is
implemented in accordance with clause (e) below, if, on or before the first day
of any Interest Period for any LIBOR Loan or LIBOR Portion, (i) the
Administrative Agent shall have determined (which determination shall be
conclusive and binding absent manifest error) in connection with a request for a
LIBOR Loan, a request for an Base Rate Loan to bear interest with reference to
the LIBOR Rate, or a conversion to or a continuation of either of the foregoing
that the LIBOR Rate for such Interest Period cannot be adequately and reasonably
determined due to the unavailability of funds in or other circumstances
affecting the London interbank market or (ii) the Administrative Agent shall
have determined, or the Required Lenders shall have determined and advised the
Administrative Agent (in each case, which determination shall be conclusive and
binding absent manifest error) that the rate of interest for such Loan or
Portion, as the case may be, does not adequately and fairly reflect the cost to
such Lenders of making or maintaining such LIBOR Loan or LIBOR Portion, the
Administrative Agent shall immediately give notice of such condition to the
Borrower and the other Lenders. After the giving of any such notice and until
the Administrative Agent shall otherwise notify the Borrower that the
circumstances giving rise to such condition no longer exist, the Borrower’s
right to request the making of, conversion to or a new Interest Period for LIBOR
Loans or LIBOR Portions shall be suspended. Any LIBOR Loans or LIBOR Portions
outstanding at the commencement of any such suspension shall be converted at the
end of the then current Interest Period for such LIBOR Loans or LIBOR Portions
into Base Rate Loans or Base Rate Portions, as the case may be, unless such
suspension has then ended.
(b)        Illegality. If any Change of Law shall make it unlawful or impossible
for any Lender to make or maintain any LIBOR Loan or LIBOR Portion, such Lender
shall immediately notify the Administrative Agent and the Borrower in writing of
such Change of Law. Upon receipt of such notice, (i) the Borrower’s right to
request the making of, conversion to or a new Interest Period for LIBOR Loans or
LIBOR Portions with respect to such Lender shall be terminated, and (ii) the
Borrower shall, at the request of such Lender, either (A) pursuant to
Section 2.01(e), convert any such then outstanding LIBOR Loans or LIBOR Portions
of such Lender into Base Rate Loans or Base Rate Portions, as the case may be,
at the end of the current Interest Period for such LIBOR Loans or LIBOR Portions
or (B) immediately repay or convert any such LIBOR Loans or LIBOR Portions of
such Lender if such Lender shall notify the Borrower that such Lender may not
lawfully continue to fund and maintain such LIBOR Loans or LIBOR Portions.


-74-

--------------------------------------------------------------------------------





Any conversion or prepayment of LIBOR Loans or LIBOR Portions made pursuant to
the preceding sentence prior to the last day of an Interest Period for such
LIBOR Loans or LIBOR Portions shall be deemed a prepayment thereof for purposes
of Section 2.13. After any Lender notifies the Administrative Agent and the
Borrower of such a Change of Law and until such Lender notifies the
Administrative Agent and the Borrower that it is no longer unlawful or
impossible for such Lender to make or maintain a LIBOR Loan or a LIBOR Portion,
all Revolving Loans and all Portions of the Term Loan of such Lender shall be
Base Rate Loans and Base Rate Portions, respectively.
(c)        Increased Costs. If, any Change of Law:
(i)        Shall subject any Lender to any tax, duty or other charge with
respect to any Loan or Letter of Credit, or shall change the basis of taxation
of payments by the Borrower to any Lender under this Agreement (except for
Indemnifiable Taxes, Other Taxes and Taxes excluded from indemnification under
Section 2.12); or
(ii)        Shall impose, modify or hold applicable any reserve (excluding any
Reserve Requirement or other reserve to the extent included in the calculation
of the LIBOR Rate for any Loans or Portions), special deposit, liquidity or
similar requirement against assets held by, deposits or other liabilities in or
for the account of, advances or loans by, or any other acquisition of funds by
any Lender for any LIBOR Loan or LIBOR Portion; or
(iii)        Shall impose on any Lender any other condition related to any LIBOR
Loan or LIBOR Portion or such Lender’s Commitments;
and the effect of any of the foregoing is to increase the cost to such Lender of
making, renewing, or maintaining any such LIBOR Loan or LIBOR Portion or its
Commitments or to reduce any amount receivable by such Lender hereunder; then
the Borrower shall from time to time, subject to such Lender’s compliance with
its obligations under Section 2.15(a), within five (5) Business Days after
demand by the Administrative Agent (accompanied by the certificate referred to
in the next sentence), pay to such Lender additional amounts sufficient to
reimburse such Lender for such increased costs or to compensate such Lender for
such reduced amounts; provided that the Borrower shall not be obligated to pay
any such amount which arose prior to the date which is 270 days preceding the
date of such demand or is attributable to periods prior to the date which is 270
days preceding the date of such demand (except that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 270-day
period referred to above shall be extended to include the period of retroactive
effect thereof). A certificate setting forth in reasonable detail the amount of
such increased costs or reduced amounts, submitted by such Lender to the
Administrative Agent for delivery to the Borrower shall be conclusive absent
manifest error. The obligations of the Borrower under this Section 2.11(c) shall
survive the payment and performance of the Obligations and the termination of
this Agreement.
(d)        Capital Requirements. If any Lender determines that any Change of Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or


-75-

--------------------------------------------------------------------------------





participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by any L/C Issuer, to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
of Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered. A certificate setting forth in
reasonable detail the amount of such increased costs, submitted by any Lender to
the Administrative Agent for delivery to the Borrower shall be conclusive absent
manifest error. The obligations of the Borrower under this Section 2.11(d) shall
survive the payment and performance of the Obligations and the termination of
this Agreement.
(e)         Alternative Rate of Interest. Notwithstanding anything to the
contrary in Section 2.11(a) above, if the Administrative Agent has made the
determination (such determination to be conclusive absent manifest error) that
(i) the circumstances described in Section 2.11(a)(i) have arisen and that such
circumstances are unlikely to be temporary, (ii) any applicable interest rate
specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the U.S. syndicated loan market in the applicable currency
or (iii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having, or
purporting to have, jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which any applicable interest rate
specified herein shall no longer be used for determining interest rates for
loans in the U.S. syndicated loan market in the applicable currency, then the
Administrative Agent and the Borrower shall endeavor to establish a replacement
interest rate that gives due consideration to (x) any selection or
recommendation of a replacement rate or mechanism for determining such a rate by
the Relevant Governmental Body at such time or (y) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to LIBOR for U.S. dollar-denominated syndicated credit facilities at
such time (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Credit Documents unless and until (A) an event described in
Section 2.11(e)(i), (e)(ii) or (e)(iii) occurs with respect to the Replacement
Rate in which case the provisions of this Section 2.11(e) shall apply to the
determination of a new Replacement Rate or (B) an event described in
Section 2.11(a)(i) occurs with respect to the Replacement Rate or the
Administrative Agent (or the Required Lenders through the Administrative Agent)
notifies the Borrower that the Replacement Rate does not adequately and fairly
reflect the cost to the Lenders of funding the Loans bearing interest at the
Replacement Rate, in which case Section 2.11(a) shall apply as if references
therein to LIBOR or the LIBOR Rate shall be deemed to be the Replacement Rate.
In connection with the establishment and application of the Replacement Rate,
this Agreement and the other Credit Documents shall be amended solely with the
consent of the Administrative Agent and the Borrower, as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.11(e). Notwithstanding anything to the contrary in
this Agreement or the other Credit Documents (including Section 8.04), in
connection with the establishment and application of the Replacement Rate, any
such amendment to this Agreement or any other Credit Document shall become
effective solely with the consent of the Administrative Agent and the Borrower,
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five (5)
Business Days of the delivery of such


-76-

--------------------------------------------------------------------------------





amendment to the Lenders, written notices from such Lenders that in the
aggregate constitute Required Lenders, with each such notice stating that such
Lender objects to such amendment. To the extent the Replacement Rate is approved
by the Administrative Agent in connection with this clause (e), the Replacement
Rate shall be applied in a manner consistent with market practice; provided
that, in each case, to the extent such market practice is not administratively
feasible for the Administrative Agent, such Replacement Rate shall be applied as
otherwise reasonably determined by the Administrative Agent (it being understood
that any such modification by the Administrative Agent shall not require the
consent of, or consultation with, any of the Lenders).
2.12.        Taxes on Payments.
(a)        Except as otherwise expressly provided in this Section 2.12, all
payments by the Borrower under this Agreement or any other Credit Document shall
be made free and clear of, and without deduction for, any and all present or
future federal, state, local and foreign taxes, levies, imposts, duties,
deductions, fees, assessments, withholdings, or other charges of whatever nature
and all interest, penalties and other liabilities with respect thereto,
including withholding taxes imposed by any jurisdiction or any political
subdivision thereof, but excluding (i) taxes imposed on a Lender’s overall net
income and franchise taxes imposed on such Lender, in each case, by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof and (ii) any taxes imposed on any “withholdable payment”
payable to such recipient as a result of the failure of such recipient to
satisfy the applicable requirements of FATCA (all such nonexcluded taxes,
levies, imposts, duties, deductions, fees, assessments, withholdings, or other
charges of whatever nature and all interest, penalties and other liabilities
being referred to herein as “Indemnifiable Taxes”). If Indemnifiable Taxes are
imposed in respect of any sum payable hereunder to any Lender, then (i) subject
to the penultimate sentence of Section 2.12(e), the sum payable shall be
increased by the amount necessary so that after making all required deductions
such Lender shall receive an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make all required
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant taxing authority or other Governmental Authority in accordance with
applicable law. For the avoidance of doubt, for purposes of this Section 2.12,
“applicable law” includes FATCA.
(b)         Other Taxes. In addition, the Borrower agrees to pay any present or
future stamp or documentary taxes and any excise, transfer, sales and use, value
added or property taxes, charges or similar levies that arise from any payment
made hereunder or from the execution, delivery or registration of, or otherwise
with respect to, this Agreement or any other Credit Document (hereinafter
referred to as “Other Taxes”).
(c)        Tax Indemnification. Subject to the penultimate sentence of
Section 2.12(e), the Borrower agrees to indemnify the Administrative Agent and
each Lender for the full amount of all Indemnifiable Taxes and Other Taxes
(including any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.12) paid by such Lender, and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. Such indemnification


-77-

--------------------------------------------------------------------------------





shall be made within 30 days following the date the Administrative Agent or such
Lender makes written demand therefor.
(d)        Evidence of Payment. Within 30 days after the date of any payment of
Taxes or Other Taxes withheld hereunder (and, with respect to any Taxes or Other
Taxes not so withheld, to the extent available), the Borrower will furnish to
the Administrative Agent, at the Administrative Agent’s office, the original or
a certified copy of a receipt evidencing payment thereof.
(e)        Withholding Exemption Certificates. On or prior to the date of the
initial Loans or, if such date does not occur within thirty (30) days after the
date of this Agreement, by the end of such 30-day period, each Lender which is
not organized under the laws of the United States or a state thereof shall
deliver to the Borrower and the Administrative Agent (A) two duly completed
copies of United States Internal Revenue Service Form W-8BEN, Form W-8BEN-E or
Form W-8ECI (or successor applicable form), as the case may be, certifying in
each case that such Lender is entitled to receive payments of interest under
this Agreement without deduction or withholding of any United States federal
income taxes, or (B) if the Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the IRC and cannot deliver either United States Internal
Revenue Service Form W-8BEN, FormW-8BEN-E or Form W-8ECI (with respect to a
complete exemption under an income tax treaty) pursuant to clause (A) above (any
such lender, a “Non-Bank Lender”), (x) a certificate substantially in the form
of Exhibit K (any such certificate, a “Non-Bank Certificate”) and (y) two
accurate and complete original signed copies of United States Internal Revenue
Service Form W-8BEN or Form W-8BEN-E (with respect to the portfolio interest
exemption) (or successor form) certifying to such Lender’s entitlement as of
such date to a complete exemption from United States withholding tax with
respect to payments of interest to be made under this Agreement. Each such
Lender further agrees (i) promptly to notify the Borrower and the Administrative
Agent of any change of circumstances which would prevent such Lender from
receiving payments hereunder without any deduction or withholding of
Indemnifiable Taxes and (ii) if such Lender has not so notified the Borrower and
the Administrative Agent of any change of circumstances which would prevent such
Lender from receiving payments hereunder without any deduction or withholding of
Indemnifiable Taxes, then upon the reasonable request of the Borrower or the
Administrative Agent, to deliver to the Borrower and the Administrative Agent a
new certificate or form, certifying that such Lender is entitled to receive
payments under this Agreement without deduction of Indemnifiable Taxes, but only
if and to the extent such Lender is legally entitled to do so. If a Lender
(other than an assignee pursuant to a request by the Borrower under
Section 2.15) fails to provide to the Borrower or the Administrative Agent
pursuant to the first sentence of this Section 2.12(e) (or, in the case of an
Assignee Lender, Section 8.05(c)) any certificates or other evidence required by
such provision to establish that such Lender is, at the time it becomes a Lender
hereunder, entitled to receive payments under this Agreement without deduction
or withholding of any United States federal income taxes, such Lender shall not
be entitled to any indemnification under Section 2.12(a) for any such Taxes
imposed on such Lender primarily as a result of such failure, except to the
extent that such Lender (or its assignor, if any) was entitled, at the time such
Lender became a Lender hereunder, to receive additional amounts from the
Borrower with respect to such Tax pursuant to Section 2.12(a). Notwithstanding
anything to the contrary contained in this Section 2.12, the Borrower agrees to
pay additional amounts and to indemnify each Lender in the


-78-

--------------------------------------------------------------------------------





manner set forth in Section 2.12(a) and Section 2.12(c) (without regard to the
identity of the jurisdiction requiring the deduction or withholding) in respect
of any amounts deducted or withheld by it as described in the immediately
preceding sentence as a result of any changes after the Closing Date (or, in the
case of any Lender becoming a Lender more than 30 days following the July 2017
Amendment Effective Date, after the date such Lender becomes a Lender) in any
applicable law, treaty, governmental rule, regulation, guideline or order, or in
the interpretation thereof, relating to Taxes other than FATCA, and, in the case
of FATCA, any such change that is not substantially comparable or materially
more onerous to comply with than FATCA.
(f)        Lender to Use Reasonable Efforts. Any Lender claiming any additional
amounts in respect of Indemnifiable Taxes payable pursuant to this Section 2.12
shall use reasonable efforts (consistent with legal and regulatory restrictions
and such Lender’s internal policies) to file any certificate or document
reasonably requested by the Borrower, if the making of such a filing would avoid
the need for or reduce the amount of any such Indemnifiable Taxes attributable
to the Loans and would not, in the sole determination of such Lender, result in
any unreimbursed loss, cost or expense or otherwise be disadvantageous to such
Lender.
(g)         Survival. Without prejudice to the survival of any other agreement
contained herein, the agreements and obligations contained in this Section 2.12
shall survive the payment in full of principal, interest and all other
Obligations hereunder.
(h)        Tax Returns. Nothing contained in this Section 2.12 shall require the
Administrative Agent or any Lender to make available any of its Tax Returns or
any other information that it deems to be confidential or proprietary.
(i)        FATCA. If a payment made to a Lender under any Credit Document would
be subject to U.S. federal withholding tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA, such
Lender shall use reasonable efforts to deliver to the Borrower and the
Administrative Agent such documentation as is required by FATCA. Solely for
purposes of this clause (i), FATCA shall include any amendments made to FATCA
after the date of this Agreement.
2.13.        Funding Loss Indemnification. If the Borrower shall (a) repay,
prepay or convert any LIBOR Loan or LIBOR Portion on any day other than the last
day of an Interest Period therefor (whether a scheduled payment, an optional
prepayment or conversion, a mandatory prepayment or conversion, a payment upon
acceleration or otherwise), (b) fail to borrow any LIBOR Loan or LIBOR Portion
for which a Notice of Loan Borrowing has been delivered to the Administrative
Agent (whether as a result of the failure to satisfy any applicable conditions
or otherwise), (c) fail to convert any Revolving Loans into LIBOR Loans or any
Portion of a Term Loan Borrowing into a LIBOR Portion in accordance with a
Notice of Conversion delivered to the Administrative Agent (whether as a result
of the failure to satisfy any applicable conditions or otherwise), or (d) fail
to continue a LIBOR Loan or a LIBOR Portion for which a Notice of Interest
Period Selection has been delivered to the Administrative Agent, the Borrower
shall pay to the appropriate Lender within five (5) Business Days after demand a
prepayment fee, failure to borrow fee, failure to convert fee or failure to
continue fee, as the case may be (determined as though 100%


-79-

--------------------------------------------------------------------------------





of the LIBOR Loan or LIBOR Portion had been funded in the London interbank
eurodollar currency market), equal to the sum of:
(a)        the amount, if any, by which (i) the additional interest would have
accrued on the amount prepaid or not borrowed at the LIBOR Rate plus the
Applicable Margin for LIBOR Loans and LIBOR Portions if that amount had remained
or been outstanding through the last day of the applicable Interest Period
exceeds (ii) the interest that such Lender could recover by placing such amount
on deposit in the London interbank eurodollar currency market for a period
beginning on the date of the prepayment or failure to borrow and ending on the
last day of the applicable Interest Period (or, if no deposit rate quotation is
available for such period, for the most comparable period for which a deposit
rate quotation may be obtained); plus
(b)        all reasonable out-of-pocket expenses incurred by such Lender
reasonably attributable to such payment, prepayment or failure to borrow.
Each Lender’s determination of the amount of any prepayment fee payable under
this Section 2.13 shall be conclusive in the absence of manifest error. The
obligations of the Borrower under this Section 2.13 shall survive the payment
and performance of the Obligations and the termination of this Agreement.
2.14.        Security.
(a)        Security Documents. The Loans, together with all other Obligations,
shall be secured by the Liens granted by the Borrower under the Security
Documents. All obligations of a Guarantor under the Credit Documents shall be
secured by the Liens granted by such Guarantor under the Security Documents. So
long as the terms thereof are in compliance with this Agreement, each Lender
Rate Contract and Lender Bank Product shall be secured by the Lien of the
Security Documents with the priority set forth in Section 6.02.
(b)        Further Assurances. Subject to the limitations set forth in
Section 5.01(i) and the Security Documents, the Borrower shall deliver, and
shall cause each Guarantor to deliver, to the Administrative Agent such security
agreements, pledge agreements, control agreements, and other instruments,
agreements, certificates, opinions and documents (including Uniform Commercial
Code financing statements) as the Administrative Agent may reasonably request
to:
(i)        grant, perfect, maintain, protect and evidence security interests in
favor of the Administrative Agent, for the benefit of the Lender Parties, in the
Collateral prior to the Liens or other interests of any Person, except for
Permitted Liens; and
(ii)        otherwise establish, maintain, protect and evidence the rights
provided to the Administrative Agent, for the benefit of the Lender Parties,
pursuant to the Security Documents.


-80-

--------------------------------------------------------------------------------





The Borrower shall fully cooperate with the Administrative Agent and the Lenders
and perform all additional acts requested by the Administrative Agent or any
Lender to effect the purposes of this Section 2.14.
2.15.        Mitigation Obligations; Replacement of the Lenders.
(a)        If any Lender shall demand any payment under Section 2.11(c),
Section 2.11(d) or Section 2.12(a), then such Lender shall (at the request of
the Borrower) use its commercially reasonable efforts to designate a different
Applicable Lending Office for the funding or booking of its Loans hereunder or
to assign its rights and obligation hereunder to another of its offices,
branches or Affiliates, if such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.11(c), Section 2.11(d) or
Section 2.12(a), as the case may be, in the future, and (ii) would not subject
such Lender to any unreimbursed cost or expense or would not otherwise be
disadvantageous to such Lender. The Borrower shall pay all reasonable costs and
expenses incurred by such Lender in connection with any such designation or
assignment.
(b)        If (a) any Lender shall become a Defaulting Lender, (b) any Lender
shall suspend its obligation to make or maintain LIBOR Loans or LIBOR Portions
pursuant to Section 2.11(b) for a reason which is not applicable to any other
Lender, (c) any Lender shall demand any payment under Sections 2.11(c), 2.11(d)
or 2.12(a) and such Lender has declined or is unable to designate a different
Applicable Lending Office pursuant to Section 2.15(a), or (d) any Lender has not
consented to a proposed change, waiver, discharge or termination of the
provisions of this Agreement as contemplated by Section 8.04 that requires the
consent of all Lenders or each Lender affected thereby and which has been
approved by the Required Lenders as provided in Section 8.04, then the
Administrative Agent may (or upon the written request of the Borrower if the
Borrower has located or identified a Replacement Lender that is an Eligible
Assignee and is reasonably acceptable to the Administrative Agent as
contemplated below, shall use commercially reasonable efforts to) replace such
Lender (the “Affected Lender”), or cause such Affected Lender to be replaced,
with another lender (the “Replacement Lender”) satisfying the requirements of an
Assignee Lender under Section 8.05(c), by having the Affected Lender sell and
assign all of its rights and obligations under this Agreement and the other
Credit Documents (including for purposes of this Section 2.15, participations in
L/C Obligations and in Swing Line Loans) to the Replacement Lender pursuant to
Section 8.05(c); provided, however, that neither the Administrative Agent nor
any Lender shall have any obligation to identify or locate a Replacement Lender
for the Borrower (it being expressly agreed that in such circumstances it is the
Borrower’s obligation to identify or locate a Replacement Lender that is an
Eligible Assignee and is acceptable to the Administrative Agent). Upon receipt
by any Affected Lender of a written notice from the Administrative Agent stating
that the Administrative Agent is exercising the replacement right set forth in
this Section 2.15, such Affected Lender shall sell and assign all of its rights
and obligations under this Agreement and the other Credit Documents (including
for purposes of this Section 2.15, participations in L/C Obligations and in
Swing Line Loans) to the Replacement Lender pursuant to an Assignment Agreement
and Section 8.05(c) for a purchase price equal to the sum of the principal
amount of the Affected Lender’s Loans so sold and assigned or such other amount
is agreed to by such Affected Lender and such Replacement Lender), all accrued
and unpaid interest thereon and its ratable share of all fees and other amounts
to which it is entitled. Notwithstanding the foregoing, a Lender that is an
Affected


-81-

--------------------------------------------------------------------------------





Lender shall not be required to make an assignment as described in this
Section 2.15(b), if prior to the effectiveness of the applicable assignment, the
circumstances which made such Lender an Affected Lender cease to apply, whether
as a result of a waiver by the applicable Lender or otherwise.
2.16.        Defaulting Lenders.
(a)         Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)         Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, modification, supplement, extension, termination,
waiver or consent with respect to this Agreement or any other Credit Document
shall be restricted as set forth in the definition of Required Lenders and in
the Defaulting Lender Amendment Paragraph.
(ii)        Reallocation of Payments. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 6.02, received by the Administrative Agent from a Defaulting Lender
pursuant to Section 8.06(a) or otherwise), subject to the proviso in
Section 2.10(a)(iii), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the L/C Issuer or Swing Line Lender; third, if so
determined by the Administrative Agent or requested by the L/C Issuer, to Cash
Collateralize the L/C Issuer’s Fronting Exposures with respect to such
Defaulting Lender in accordance with Section 2.16(c); fourth, if so requested by
the Borrower (so long as no Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so agreed by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the L/C Issuer’s future Fronting
Exposures with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.16(c);
sixth, to the payment of any amounts owing to the Lenders or the L/C Issuer or
the Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the L/C Issuer or the Swing Line Lender
against that Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowing
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in


-82-

--------------------------------------------------------------------------------





Section 3.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or
L/C Borrowings owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Borrowings and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments without giving
effect to Section 2.16(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)         Certain Fees. Any Defaulting Lender (A) shall not be entitled to
receive any Commitment Fee under Section 2.05(b) for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fees that otherwise would have been required to have been paid to
that Defaulting Lender) and (B) shall be limited in its right to receive Letter
of Credit fees as provided in Section 2.02(i).
(iv)         Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s Revolving Proportionate Share of the
Effective Amount of L/C Obligations and Swing Line Loans shall automatically
(effective on the day such Lender becomes a Defaulting Lender) be reallocated
among the Non-Defaulting Lenders in accordance with their respective Revolving
Proportionate Shares (calculated without regard to such Defaulting Lender’s
Revolving Loan Commitment) but only to the extent that such reallocation does
not cause the sum of (I) the Effective Amount of all Revolving Loans made by
such Non-Defaulting Lender outstanding at such time and (II) such Non-Defaulting
Lender’s Total Lender Risk Participation at such time to exceed such
Non-Defaulting Lender’s Revolving Loan Commitment at such time. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.
(v)        Cash Collateral; Prepayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, immediately following notice by the Administrative
Agent, (x) first, prepay Swing Line Loans in an amount equal to the Swing Line
Lenders’ Fronting Exposure and (y) second, Cash Collateralize such Defaulting
Lender’s Revolving Proportionate Share of the Effective Amount of
L/C Obligations (after giving effect to any partial reallocation pursuant to
clause (iv) above) in accordance with Section 2.16(c).
(vi)         Termination of Revolving Loan Commitment. The Borrower may
terminate the unused amount of the Revolving Loan Commitment of a Defaulting
Lender upon not less than three (3) Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of clause (ii) above will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts);


-83-

--------------------------------------------------------------------------------





provided that (i) no Event of Default shall have occurred and be continuing and
(ii) such termination will not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent, the L/C Issuer, the Swing Line Lender or
any Lender may have against such Defaulting Lender.
(b)         Defaulting Lender Cure. If the Borrower, the Administrative Agent
and the L/C Issuer and the Swing Line Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Revolving Proportionate Shares (without giving effect to Section 2.16(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender.
(c)         Cash Collateral Provisions.
(i)         At any time that there shall exist a Defaulting Lender, within one
(1) Business Day after the request of the Administrative Agent or the
L/C Issuer, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure of the
L/C Issuer (after giving effect to Section 2.16(a)(iv) and any Cash Collateral
provided by the Defaulting Lender). In addition, as a condition to issuing any
Letter of Credit, the L/C Issuer may require that the Borrower deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.16(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).
(ii)         All Cash Collateral shall be maintained in blocked, non-interest
bearing deposit accounts with the Administrative Agent. The Borrower, and to the
extent provided by any Defaulting Lender, such Defaulting Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent and the L/C Issuer, and agrees to maintain, a first
priority security interest in all such Cash Collateral, all as security for the
Defaulting Lender’s obligations to which such Cash Collateral may be applied
pursuant to clause (iii) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure, the
Borrower or the relevant Defaulting Lender will, within one (1) Business Day
after the request of the Administrative Agent, pay or provide to the
Administrative Agent additional


-84-

--------------------------------------------------------------------------------





Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).
(iii)         Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.16 in respect of
Letters of Credit, shall be held and applied to the satisfaction of the
Defaulting Lender’s obligations to fund participations in respect of
L/C Obligations (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
(iv)         Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure shall be released promptly following (A) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee)), or (B) the Administrative Agent’s good faith determination that
there exists excess Cash Collateral; provided, however, (x) that Cash Collateral
furnished by or on behalf of a Loan Party shall not be released during the
continuance of a Default (and, following the application as provided in clause
(iii) above, may be otherwise applied in accordance with Section 6.02), and (y)
the Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.
2.17.         Incremental Term Loans; Increases in the Total Revolving Loan
Commitment
Notwithstanding anything to the contrary in this Agreement or any other Credit
Document and notwithstanding the references to this Section 2.17, Incremental
Term Loans and increases in the Total Revolving Loan Commitment in the Credit
Documents, as of the December 2019 Amendment Effective Date, the right of the
Borrower to request Incremental Term Loans and increases in the Total Revolving
Loan Commitment under this Section 2.17 shall be terminated and the Borrower may
no longer request Incremental Term Loans and increases in the Total Revolving
Loan Commitment under this Section 2.17.
(a)         Incremental Term Loans.
(i)        The Borrower may at any time prior to the Term Loan Maturity Date
request one or more Borrowings of additional Term Loans (each, an “Incremental
Term Loan”); provided, however, that the Borrower shall not make such a request
if the conditions set forth in Section 2.17(i) are not satisfied. Any such
request shall be submitted by the Borrower to the Administrative Agent (which
shall promptly forward copies to the existing Term Lenders), specify the
proposed Incremental Effective Date (as defined below) and amount of such
proposed Incremental Term Loan Borrowing and be accompanied by a certificate of
a Responsible Officer of the Borrower certifying that no Event of Default exists
or will occur as a result of such Incremental Term Loan Borrowing. Only those
existing Term Lenders that agree to extend an Incremental Term Loan as part of
such Incremental Term Loan Borrowing (each, an “Incremental Term Lender”) and
those New Lenders that agree to extend an Incremental Term Loan as part of such
Incremental Term Loan Borrowing that shall be entitled to receive any fees in
connection with such Incremental Term Loan Borrowing. No Term Lender shall have
any obligation, express or implied, to offer any


-85-

--------------------------------------------------------------------------------





Incremental Term Loan. Only the consent of each Incremental Term Lender shall be
required for an advance of an Incremental Term Loan pursuant to this
Section 2.17(a). No Term Lender that elects not to advance an Incremental Term
Loan may be replaced in respect of its existing Term Loan as a result thereof
without such Term Lender’s written consent.
(ii)        Any Incremental Term Loans will be made subject to this Agreement
pursuant to an amendment (an “Incremental Term Loan Amendment”) to this
Agreement and, as appropriate, the other Credit Documents, executed (in the case
of such amendment to this Agreement) by the Borrower, each Incremental Term
Lender, if any, each New Lender, if any, and the Administrative Agent. The
Incremental Term Loans shall have terms and conditions substantially identical
to those applicable to the Closing Date Term Loans (other than with respect to
pricing (provided that the pricing for the Incremental Term Loans shall be based
on the same “Tiers” and corresponding Total Leverage Ratios (but not necessarily
the same Applicable Margins) as is set forth in the then effective definition of
Applicable Margin), arrangement fees, upfront fees and additional fees,
amortization, maturity and any different drawing conditions that are agreed to
in the applicable Incremental Term Loan Amendment) and will be otherwise on
terms and subject to conditions reasonably satisfactory to the Administrative
Agent. Each Incremental Term Loan Amendment shall, without the consent of any
other Lenders, amend the provisions of this Agreement and the other Credit
Documents to set forth the terms of the Incremental Term Loans, including the
amount and final maturity thereof (which shall not be earlier than the Revolving
Loan Maturity Date or the Term Loan Maturity Date), any provisions relating to
amortization (it being agreed that the weighted average life of such loans may
be no less than the then current weighted average life of the Closing Date Term
Loans and that there shall be no provisions for mandatory prepayments of and
offers to prepay the Incremental Term Loans (other than on a ratable basis with
the Closing Date Term Loans)) and the interest to accrue and be payable thereon
and any fees to be payable in respect thereof, and to effect such other changes
as the Borrower and the Administrative Agent shall deem reasonably necessary or
advisable in connection with such Incremental Term Loans. If the Applicable
Margin for any Incremental Term Loans payable to the Lenders in respect of such
Incremental Term Loans exceeds the Applicable Margin for the Closing Date Term
Loans (determined as of the July 2017 Amendment Effective Date) by more than
1.00%, then (x) the Applicable Margins for the Closing Date Term Loans shall be
increased so that the Applicable Margin for the Closing Date Term Loans
(determined as of the July 2017 Amendment Effective Date, but giving effect to
such increase in the Applicable Margins) is no more than 1.00% less than the
Applicable Margin for such Incremental Term Loans and (y) the Applicable Margins
for the Revolving Loans shall be increased by a corresponding amount. For
purposes of comparing the Applicable Margins of the Incremental Term Loans and
the Closing Date Term Loans, such Applicable Margins shall be calculated in the
manner described in the foregoing sentence for each “Tier” of the definition of
Applicable Margin (assuming such “Tier” were in effect for the entire term of
the Incremental Term Loans and Closing Date Term Loans), and any increase to the
Applicable Margins for the Closing Date Term Loans and Revolving Loans shall be
made pursuant to the foregoing sentence only with respect to those “Tiers” of
the definition of Applicable Margin for which the Applicable Margin for the
Closing Date Term Loans is more than 0.50% less than the interest at the
corresponding pricing tiers applicable to such Incremental Term Loans. All
Incremental Term Loans shall rank pari passu in right of payment with the other
Loans and shall benefit equally and ratably from the Security Documents.


-86-

--------------------------------------------------------------------------------





(b)        Increases in the Total Revolving Loan Commitment. The Borrower may,
at any time prior to the Revolving Loan Maturity Date, request to increase the
Total Revolving Loan Commitment provided, however, that the Borrower shall not
make such a request if the conditions set forth in Section 2.17(i) are not
satisfied. Any such request shall be submitted by the Borrower to the
Administrative Agent (which shall promptly forward copies to the existing
Revolving Lenders), specify the proposed Incremental Revolving Effective Date
(as defined below) and amount of such proposed increase in the Total Revolving
Loan Commitment and be accompanied by a certificate of a Responsible Officer of
the Borrower certifying that no Event of Default exists or will occur as a
result of such increase in the Total Revolving Loan Commitment. Only those
existing Revolving Lenders that agree to increase the Total Revolving Loan
Commitment (each, an “Incremental Revolving Lender”) and those New Lenders that
agree to commit to increase the Total Revolving Loan Commitment shall be
entitled to receive any fees in connection with such increase in the Total
Revolving Loan Commitment. No Revolving Lender shall have any obligation,
express or implied, to offer an increase in its Revolving Loan Commitment. Only
the consent of each Incremental Revolving Lender shall be required for an
increase in the respective Revolving Loan Commitment pursuant to this
Section 2.17(b). No Revolving Lender that elects not to increase the amount of
its Revolving Loan Commitment may be replaced in respect of its existing
Revolving Loan Commitment as a result thereof without such Revolving Lender’s
written consent.
(c)        Identification of Lenders. Each existing Term Lender (for an
Incremental Term Loan Borrowing) or existing Revolving Lender (for an increase
in the Total Revolving Loan Commitment) shall, within ten (10) Business Days
after the Borrower have submitted their request under Section 2.17(a) or
Section 2.17(b), as applicable, specify the amount of the proposed Incremental
Term Loan or increase in its Revolving Loan Commitment which it is willing to
offer. To the extent the Incremental Term Loan Commitments of the existing Term
Lenders or increased Revolving Loan Commitments of the existing Revolving
Lenders, as applicable, are insufficient or at an earlier time agreed to by the
Borrower and the Administrative Agent, the Borrower may designate new lenders
who qualify as Eligible Assignees and which are reasonably acceptable to the
Administrative Agent as additional Lenders hereunder in accordance with this
Section 2.17(c) (each such new Lender being a “New Lender”), which New Lender
may advance all or a portion of an Incremental Term Loan Borrowing or provide
all or a portion of the increase in the amount of the Total Revolving Loan
Commitment. The Administrative Agent may agree to assist the Borrower in
identifying new lenders who qualify as Eligible Assignees, and if the
Administrative Agent so agrees, the Borrower may pay a fee to the Administrative
Agent solely for the account of the Administrative Agent in connection with such
services. The Borrower and the Administrative Agent shall have discretion
jointly to adjust the allocation of an increased aggregate principal amount of
Incremental Term Loans among Incremental Term Lenders and New Lenders. The
Borrower and the Administrative Agent shall have discretion jointly to adjust
the allocation of an increased aggregate principal amount of the Total Revolving
Loan Commitment among Incremental Revolving Lenders and New Lenders.
(d)        Joinder of New Lenders. Each New Lender shall become an additional
party hereto as a New Lender concurrently with the effectiveness of the proposed
Incremental Term Loan Borrowing or increase in the Total Revolving Loan
Commitment upon its execution of an instrument of joinder (which may contain
such modifications to this Agreement


-87-

--------------------------------------------------------------------------------





and terms and conditions relating thereto as may be necessary solely to ensure
that the Incremental Term Loans made by such New Lenders as part of such
Incremental Term Loan Borrowings or the Revolving Loans made by such New Lender
under the increased Total Revolving Loan Commitment are treated as Obligations
for all purposes under the Credit Documents), in each case in form and substance
reasonably satisfactory to the Administrative Agent. Each New Lender shall
provide the documentation required by Section 2.12.
(e)        Conditions to Incremental Effective Date. The obligation of the
applicable Incremental Term Lenders and New Lenders to make an Incremental Term
Loan is subject to compliance with the terms of this Section 2.17 and the
satisfaction of the conditions set forth in Section 2.17(i), in each case to the
reasonable satisfaction of the Administrative Agent. The obligation of the
applicable Incremental Revolving Lenders and New Lenders to increase the Total
Revolving Loan Commitment is subject to compliance by the Borrower with the
terms set forth in this Section 2.17 and the reasonable satisfaction of the
conditions set forth in Section 2.17(i), in case to the satisfaction of the
Administrative Agent. Any increase in the Total Revolving Loan Commitment and/or
Incremental Term Loan requested by Borrower shall occur on the date proposed by
the Borrower if the conditions identified above are complied with (the
“Incremental Effective Date”) in the principal amount equal to (i) the amount to
which the Incremental Revolving Lenders are willing to commit as an increase in
the Total Revolving Loan Commitment or the aggregate amount which the
Incremental Term Lenders are willing to advance as an Incremental Term Loan plus
(ii) the aggregate amount offered by the New Lenders with respect to the Total
Revolving Loan Commitment or an Incremental Term Loan, in either case as
adjusted by the Borrower and the Administrative Agent pursuant to the last
sentence of Section 2.17(c).
(f)        Funding of Incremental Term Loans; Rebalancing of Revolving Loan
Commitments. On or prior to the Incremental Effective Date, with respect to any
Incremental Term Loan, the Administrative Agent shall notify each applicable
Incremental Term Lender and New Lender of the amount required to be funded by
such Incremental Term Lender or New Lender. On or prior to the Incremental
Effective Date, with respect to any increase in the Total Revolving Loan
Commitment, the Administrative Agent shall notify each Incremental Revolving
Lender and New Lender of the amount required to be paid by or to such Lender so
that the Revolving Loans held by the Revolving Lenders on the Incremental
Effective Date (before giving effect to any new Revolving Loans made on such
date) shall be held by each Revolving Lender pro rata in accordance with the
Revolving Loan Commitments of the Revolving Lenders as adjusted pursuant to the
last sentence of Section 2.17(c). Each Revolving Lender which is required to
reduce the amount of Revolving Loans held by it (each such Revolving Lender, a
“Decreasing Lender”) shall irrevocably assign, without recourse or warranty of
any kind whatsoever (except that each Decreasing Lender warrants that it is the
legal and beneficial owner of the Revolving Loans assigned by it under this
Section 2.17(f) and that such Revolving Loans are held by such Decreasing Lender
free and clear of adverse claims created by it), to each Incremental Revolving
Lender and New Lender participating in the applicable increase in the Total
Revolving Loan Commitment, and each applicable Incremental Revolving Lender and
New Lender shall irrevocably acquire from the Decreasing Lenders, a portion of
the principal amount of the Revolving Loans of each Decreasing Lender
(collectively, the “Acquired Portion”) outstanding on the Incremental Effective
Date (before giving effect to any new Revolving Loans made on such date) in an
amount such that the principal amount of the Revolving


-88-

--------------------------------------------------------------------------------





Loans held by each applicable Incremental Revolving Lender, New Lender and
Decreasing Lender as of the Incremental Effective Date shall be held in
accordance with each such Revolving Lender’s Revolving Proportionate Share (if
any) as of such date. Such assignment and acquisition shall be effective on the
Incremental Effective Date automatically and without any action required on the
part of any party other than the payment by the applicable Incremental Revolving
Lenders and New Lenders to the Administrative Agent for the account of the
Decreasing Lenders of an aggregate amount equal to the Acquired Portion, which
amount shall be allocated and paid by the Administrative Agent promptly after
receipt in the type of funds received and to the extent practicable on the
Incremental Effective Date to the Decreasing Lenders pro rata based upon the
respective reductions in the principal amount of the Revolving Loans held by
such Revolving Lenders on the Incremental Effective Date (before giving effect
to any new Revolving Loans made on such date). Each of the Administrative Agent
and the Revolving Lenders shall adjust its records accordingly to reflect the
payment of the Acquired Portion. The payments to be made in respect of the
Acquired Portion shall be made by the applicable Incremental Revolving Lenders
and New Lenders to the Administrative Agent in Dollars in immediately available
funds at or before 12:00 p.m. on the Incremental Effective Date, such payments
to be made by the applicable Incremental Revolving Lenders and New Lenders pro
rata based upon the respective increases in the amount of the Revolving Loan
Commitments held by such Revolving Lenders on the Incremental Effective Date.
(g)        Required Documentation. In connection with any Incremental Term Loan
Borrowing or increase the Total Revolving Loan Commitment, the Borrower shall
execute and deliver such documentation relating to such Incremental Term Loan
Borrowing or increase in the Total Revolving Loan Commitment as the
Administrative Agent may reasonably request, including new or amended
Incremental Term Loan Notes or Revolving Loan Notes, any joinder agreements
related to a New Lender, reaffirmations of the Guaranty executed by the
Guarantors, copies of resolutions regarding any Incremental Term Loan Borrowing
or increase in the Total Revolving Loan Commitment certified as true and correct
by a Responsible Officer of the Borrower, amendments and legal opinions.
(h)        Prepayments of LIBOR Loans. To the extent any of the Revolving Loans
acquired by the applicable Incremental Revolving Lenders and New Lenders from
the Decreasing Lenders pursuant to Section 2.17(f) above are LIBOR Loans and the
Incremental Effective Date is not the last day of an Interest Period for such
LIBOR Loans, the Decreasing Lenders shall be entitled to compensation from the
Borrower as provided in Section 2.13 (as if Borrower had prepaid such Revolving
Loans in an amount equal to the Acquired Portion on the Incremental Effective
Date).
(i)        Conditions to All Incremental Term Loans and Increases in Total
Revolving Loan Commitments. No Incremental Term Borrowing or increase in the
Total Revolving Loan Commitment may be made under this Agreement unless, after
giving effect to such Incremental Term Loan Borrowing or increase in the Total
Revolving Loan Commitment, each of the following conditions is satisfied:
(i)        The aggregate principal amount of all Incremental Term Loan
Borrowings made during the term of this Agreement, together with the aggregate
amount of all


-89-

--------------------------------------------------------------------------------





increases in the Total Revolving Loan Commitment pursuant to this Section 2.17
during the term of this Agreement, does not exceed $0;
(ii)        The proposed Incremental Term Loan Borrowing or increase in the
Total Revolving Loan Commitments shall be equal to $5,000,000 or a multiple of
$1,000,000 in excess thereof;
(iii)        The aggregate number of Incremental Term Loan Borrowings made
during the term of this Agreement, together with the aggregate number of all
increases in the Total Revolving Loan Commitment during the term of this
Agreement, does not exceed three (3);
(iv)        The Borrower shall not have previously reduced or cancelled the
Total Revolving Loan Commitment pursuant to Section 2.04(a); and
(v)         No Event of Default has occurred and is continuing or shall occur as
a result of such Incremental Term Loan Borrowing or increase in the Total
Revolving Loan Commitment.
2.18.        One-Time Extension Option.
(a)         The Borrower may make a one-time request, by written notice to the
Administrative Agent and each of the Lenders not less than 30 days prior to the
earliest Maturity Date, that the Revolving Loan Maturity Date, the Term Loan
Maturity Date and the Incremental Term Loan Maturity Date (as to each tranche of
Loans, the “Existing Maturity Date”) be extended for one year (the “Requested
Maturity Date”). Each Lender, acting in its sole discretion, shall, not later
than the date which is 10 days after the receipt by the Lenders of any such
notice from the Borrower, notify the Borrower and the Administrative Agent in
writing of its election to extend or not to extend the Maturity Date with
respect to its Commitments and Loans. Any Lender that does not timely notify the
Borrower and the Administrative Agent of its election to extend the Maturity
Date shall be deemed to have elected not to extend the Maturity Date with
respect to its Commitments and Loans (any Lender that timely notifies the
Borrower and the Administrative Agent of an election not to extend its
Commitments and Loans and any Lender so deemed to have elected not to extend its
Revolving Loan Commitment, Revolving Loans and Term Loans being referred to as a
“Terminating Lender”). The election of any Lender to agree to a requested
extension shall not obligate any other Lender so to agree. For the avoidance of
doubt, each Lender shall only have the option to either elect to or decline to
extend its Maturity Date for all of its Commitments and Loans.
(b)         If and only if Lenders holding at least 35% of the aggregate amount
of Revolving Loan Commitments and Term Loans on the date of the notice delivered
by the Borrower pursuant to Section 2.18(a) above (including Revolving Loan
Commitments and Term Loans of all Terminating Lenders on such date) shall have
agreed during the period referred to in such Section 2.18(a) to extend the
Existing Maturity Date, then (A) the Maturity Date of the Lenders other than
Terminating Lenders (each, a “Continuing Lender” and collectively, the
“Continuing Lenders”) shall, subject to the other provisions of this Agreement,
be extended to the Requested Maturity Date, and as to such Lenders the term
“Maturity Date”, as used herein, shall on and after the date as of which the
requested extension is effective mean such Requested


-90-

--------------------------------------------------------------------------------





Maturity Date; provided that if such date is not a Business Day, then such
Requested Maturity Date shall be the next preceding Business Day, (B) the
Revolving Loan Commitments, Revolving Loans and Term Loans of the Terminating
Lenders shall continue until the Existing Maturity Date, and shall then
terminate (and the Total Revolving Loan Commitment shall be permanently reduced
by an amount equal to the aggregate Revolving Loan Commitments of the
Terminating Lenders on such date), and as to the Terminating Lenders, the term
“Maturity Date”, as used herein, shall continue to mean the Existing Maturity
Date and (C) on the Existing Maturity Date, the amount of the participations
held by each Revolving Lender in each Letter of Credit then outstanding shall be
adjusted automatically such that, after giving effect to such adjustments, the
Revolving Lenders that are Continuing Lenders shall hold participations in each
such Letter of Credit in proportion to their respective Revolving Proportionate
Shares.
(c)         In the event that the Existing Maturity Date shall have been
extended for the Continuing Lenders in accordance with Section 2.18(b) and, in
connection with such extension, there are Terminating Lenders, the Borrower may,
at its own expense, require any Terminating Lender to transfer and assign in
whole or in part, without recourse (in accordance with Section 8.05) all or part
of its interests, rights and obligations under this Agreement to an Assignee
Lender (which Assignee Lender may be another Lender, if another Lender accepts
such assignment) that shall assume such assigned obligations and that shall
agree that its Revolving Loan Commitment and Term Loans will have the Maturity
Date in effect for Continuing Lenders pursuant to Section 2.18(b); provided,
however, that (i) the Borrower shall have received a written consent of the
Administrative Agent, L/C Issuer and Swing Line Lender in the case of an
Assignee Lender that is not a Lender (which consent shall not unreasonably be
withheld) and (ii) the assigning Lender shall have received from the Borrower or
such Assignee Lender full payment in immediately available funds of the
principal of and interest accrued to the date of such payment on the Loans made
by it hereunder to the extent that such Loans are subject to such assignment,
any fees accrued on such Lender’s Revolving Loan Commitment to the date of such
payment and all other amounts owed to it hereunder (including any amounts that
would be payable to the assigning Lender pursuant to Section 2.13 if such
assignment were, instead, a prepayment of the Loans of such Lender). Any such
Assignee Lender’s Maturity Date shall be the Maturity Date in effect at the time
of such assignment for the Continuing Lenders. The Borrower shall not have any
right to require a Lender to assign any part of its interests, rights and
obligations under this Agreement pursuant to this Section 2.18(c) unless it has
notified such Lender in writing of its intention to require the assignment
thereof at least ten days prior to the proposed assignment date.
(d)         Conditions to Effectiveness of Extensions. Notwithstanding the
foregoing, the extension of the Maturity Date pursuant to this Section shall not
be effective with respect to any Lender unless:
(i)    no Default shall have occurred and be continuing on the date of such
extension and after giving effect thereto; and
(ii)         The representations and warranties of the Loan Parties set forth in
Article IV and in the other Credit Documents are true and correct in all
material respects (except to the extent that such representation and warranty is
qualified by materiality, in which


-91-

--------------------------------------------------------------------------------





case such representation and warranty must be true in all respects) on and as of
the extension date, or if such representation speaks as of an earlier date, as
of such earlier date.
(e)         Conflicting Provisions. To the extent inconsistent, this
Section shall supersede any provisions in Section 2.10 or Section 8.04 to the
contrary.
ARTICLE III.     CONDITIONS PRECEDENT.
3.01.        Initial Conditions Precedent. The Closing Date and the obligations
of the Lenders to make the Loans comprising the initial Borrowing are subject to
the satisfaction or waiver of the conditions set forth on Schedule 3.01 as in
effect on the Closing Date.
3.02.        Conditions Precedent to each Credit Event. The occurrence of each
Credit Event (including the initial Borrowings occurring on the Closing Date and
any Incremental Term Loan Borrowing) is subject to the further conditions that:
(a)        The Borrower shall have delivered to the Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender, the Notice of Borrowing or
Letter of Credit Application, as the case may be, for such Credit Event in
accordance with this Agreement; and
(b)        On the date such Credit Event is to occur and after giving effect to
such Credit Event, the following shall be true and correct:
(i)        The representations and warranties of the Loan Parties set forth in
Article IV and in the other Credit Documents are true and correct in all
material respects (except to the extent that such representation and warranty is
qualified by materiality, in which case such representation and warranty must be
true in all respects) as if made on such date, or if such representation speaks
as of an earlier date, as of such earlier date;
(ii)        No Default has occurred and is continuing or will result from such
Credit Event; and
(iii)        No material adverse change in the business, assets, liabilities,
operations, performance or condition (financial or otherwise) of the Borrower
individually or the Credit Parties (taken as a whole) has occurred since
December 31, 2016.
The submission by the Borrower to the Administrative Agent of each Notice of
Borrowing and each Letter of Credit Application shall be deemed to be a
representation and warranty by the Borrower that each of the statements set
forth above in this Section 3.02(b) is true and correct as of the date of such
notice.
ARTICLE IV.    REPRESENTATIONS AND WARRANTIES.
4.01.        Representations and Warranties. In order to induce the
Administrative Agent and the Lenders to enter into this Agreement, the Borrower
hereby represents and warrants to the Administrative Agent and the Lenders for
itself and each of the other Loan Parties as follows and


-92-

--------------------------------------------------------------------------------





agrees that each of such representations and warranties shall be deemed to
survive until full payment of the Obligations and shall apply anew to each
Credit Event.
(a)        Due Incorporation, Qualification, etc. Each Loan Party (i) is a
corporation, partnership, limited liability company or other business entity
duly organized, validly existing and, in the case of a Domestic Subsidiary, in
good standing under the laws of its jurisdiction of incorporation or formation,
as applicable; (ii) has the organizational power and authority to own, lease and
operate its Properties and carry on its business as now conducted in all
material respects; and (iii) is duly qualified, licensed to do business and in
good standing as a foreign corporation, partnership or limited liability
company, as applicable, under the laws of each jurisdiction where its ownership,
lease or operation of Property or the conduct of its business requires such
qualification or license except where the failure to be so qualified or licensed
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.
(b)        Authority. The execution, delivery and performance by each Credit
Party of each Credit Document executed, or to be executed, by such Credit Party
and the consummation of the transactions contemplated thereby (i) are within the
power of such Credit Party and (ii) have been duly authorized by all necessary
actions on the part of such Credit Party.
(c)        Enforceability. Each Credit Document executed, or to be executed, by
each Credit Party has been, or will be, duly executed and delivered by such
Credit Party and constitutes, or will constitute, a legal, valid and binding
obligation of such Credit Party, enforceable against such Credit Party in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity.
(d)        Non-Contravention. The execution and delivery by each Credit Party of
the Credit Documents executed by such Credit Party and the performance and
consummation of the transactions (including the use of Loan and Letter of Credit
proceeds) contemplated thereby do not (i) conflict with any Requirement of Law
applicable to such Credit Party; (ii) conflict with any provision of, or result
in the breach or the acceleration of, or entitle any other Person to accelerate
(whether after the giving of notice or lapse of time or both), any Contractual
Obligation of such Credit Party under Material Contracts; (iii) with respect to
the execution and delivery of the Credit Documents by any Credit Party, result
in the creation or imposition of any Lien (or the obligation to create or impose
any Lien) upon any Property, asset or revenue of such Credit Party (except such
Liens as may be created in favor of the Administrative Agent, for the benefit of
the Lender Parties, pursuant to this Agreement or the other Credit Documents),
(iv) result in a revocation, termination or other material restriction on any
Licenses material to the business, operations or properties of the Credit
Parties, or (v) conflict with any provision of any existing law, rule,
regulation, order, writ, injunction or decree of any court or Governmental
Authority to which it is subject, in each case, except where such action could
not reasonably be expected to have a Material Adverse Effect.
(e)        Approvals.
(i)        No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Authority or other Person
(including,


-93-

--------------------------------------------------------------------------------





without limitation, the equity holders of any Person) is required in connection
with the borrowing of the Loans, the granting of Liens under the Credit
Documents, the execution and delivery of the Credit Documents (or any documents
executed in connection therewith) executed by any Credit Party or the
performance or consummation of the transactions contemplated hereby and thereby,
except for those which have been made or obtained and are in full force and
effect and filings or recordings contemplated in connection with this Agreement
or any Security Document.
(ii)        All Governmental Authorizations required for the operations of the
Loan Parties have been duly obtained and are in full force and effect without
any known conflict with the rights of others and free from any unduly burdensome
restrictions, except where any such failure to obtain such Governmental
Authorizations or any such conflict or restriction could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. No Loan Party has received any written notice or other written
communications from any Governmental Authority regarding (A) any revocation,
withdrawal, suspension, termination or modification of, or the imposition of any
material conditions with respect to, any Governmental Authorization, or (B) any
other limitations on the conduct of business by any Loan Party, except where any
such revocation, withdrawal, suspension, termination, modification, imposition
or limitation could not reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect.
(iii)        No Governmental Authorization is required for either (x) the pledge
or grant by any Credit Party as applicable of the Liens purported to be created
in favor of the Administrative Agent in connection herewith or any other Credit
Document or (y) the exercise by the Administrative Agent of any rights or
remedies in respect of any Collateral (whether specifically granted or created
pursuant to any of the Security Documents or created or provided for by any
Governmental Rule), except for (1) such Governmental Authorizations that have
been obtained and are in full force and effect, and (2) filings or recordings
contemplated in connection with this Agreement or any Security Document.
(f)        No Violation or Default. No Loan Party is in violation of or in
default with respect to any Requirement of Law applicable to such Person
(including Regulations T, U and X, the Investment Company Act and Anti-Terrorism
Laws) where, in each case, such violation or default could reasonably be
expected to have a Material Adverse Effect. No Default has occurred and is
continuing.
(g)        Litigation. Except as set forth in Schedule 4.01(g) to the Disclosure
Letter, no actions (including derivative actions), suits, proceedings (including
arbitration proceedings or mediation proceedings) or investigations are pending
or threatened in writing against any Loan Party at law or in equity in any
court, arbitration proceeding or before any other Governmental Authority which
(i) could reasonably be expected to (alone or in the aggregate) have a Material
Adverse Effect or (ii) seek to enjoin, either directly or indirectly, the
execution, delivery or performance by any Loan Party of the Credit Documents or
the transactions contemplated thereby or any documents executed in connection
therewith.
(h)        Property, Etc.


-94-

--------------------------------------------------------------------------------





(i)         As of the July 2017 Amendment Effective Date, all real property
owned by the Credit Parties with a value in excess of $1,000,000 is described in
Schedule 4.01(h) to the Disclosure Letter. The Loan Parties own and have good
and marketable title, or a valid leasehold interest in, all their respective
material properties and assets as reflected in the most recent Financial
Statements of the Loan Parties delivered to the Administrative Agent (except
those assets and properties disposed of in the ordinary course of business or
otherwise in compliance with this Agreement since the date of such Financial
Statements) and all respective material assets and properties acquired by the
Loan Parties since such date (except those disposed of in the ordinary course of
business or otherwise in compliance with this Agreement), except, in each case,
such defects in title that, in the aggregate, could not reasonably be expected
to have a Material Adverse Effect. Such assets and properties are subject to no
Lien, except for Permitted Liens.
(ii)         No Loan Party (A) has violated any Environmental Laws, (B) has any
liability under any Environmental Laws or (C) has received notice or other
written communication of an investigation or is under investigation by any
Governmental Authority having authority to enforce Environmental Laws, where
such violation, liability or investigation could have, individually or in the
aggregate, a Material Adverse Effect. Each Loan Party’s use and operation of its
business properties are in compliance with all applicable Governmental Rules,
including all applicable land use and zoning laws, except to the extent that
non-compliance could not reasonably be expected to have a Material Adverse
Effect.
(i)        Financial Statements. The Financial Statements of Holdings and its
Subsidiaries which have been delivered to the Administrative Agent, (i) are in
accordance with the books and records of Holdings, which have been maintained in
accordance with good business practice; (ii) except as indicated in the
accountant’s report, have been prepared in conformity with GAAP; and
(iii) fairly present in all material respects the financial conditions and
results of operations of Holdings and its Subsidiaries as of the date thereof
and for the period covered thereby (except in the case of quarterly unaudited
Financial Statements, for the lack of footnotes and being subject to year-end
audit adjustments and in the case of consolidating Financial Statements for the
lack of any presentation of information other than statements of operations and
balance sheet). None of Holdings and its Subsidiaries has any Contingent
Obligations, liability for taxes or other outstanding obligations which, in any
such case, are material in the aggregate, except as disclosed in the Financial
Statements of the Loan Parties furnished to the Administrative Agent and the
Lenders pursuant to Section 3.01, or in the Financial Statements delivered to
the Administrative Agent pursuant to Section 5.01(a).
(j)        Creation, Perfection and Priority of Liens; Equity Securities.
(i)        As of the Closing Date (or as of the date any Loan Party becomes
party to the Credit Documents after the Closing Date, as to such Loan Party),
(x) the execution and delivery of the Security Documents by the Loan Parties,
together with the filing of any Uniform Commercial Code financing statements and
the recording of the U.S. Patent and Trademark Office filings and U.S. Copyright
Office filings delivered to the Administrative Agent for filing and recording,
are effective to create in favor of the Administrative Agent, as security


-95-

--------------------------------------------------------------------------------





for the Obligations or the obligations of a Guarantor under the Credit Documents
(as applicable), a valid and perfected (to the extent such security interest may
be perfected by the filing a Uniform Commercial Code financing statement) first
priority Lien on all of the Collateral as of the Closing Date (or as of the date
any Loan Party becomes party to the Credit Documents after the Closing Date, as
to such Loan Party) (subject only to Permitted Liens), and (y) all filings and
other actions necessary or desirable to perfect and maintain the perfection and
first priority status of such Liens have been duly made or taken and remain in
full force and effect. In the case of accounts subject to a Control Agreement,
when such Control Agreement has been duly executed and delivered by the Borrower
or applicable Guarantor, the Administrative Agent and the applicable holder of
such accounts, the Security Agreement (together with such Control Agreements)
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Borrower or Guarantor in such Collateral, as security
for the Obligations or the obligations of a Guarantor under the Credit Documents
(as applicable), in each case prior and superior to the Lien of any other
Person, except to the extent set forth in the applicable Control Agreement.
(ii)         All outstanding Equity Securities of the Loan Parties are duly
authorized, validly issued, fully paid and non-assessable. There are no
outstanding subscriptions, options, conversion rights, warrants or other
agreements or commitments of any nature whatsoever (firm or conditional)
obligating the Loan Parties (other than Holdings) to issue, deliver or sell, or
cause to be issued, delivered or sold, any additional Equity Securities of such
Loan Parties, or obligating the Loan Parties to grant, extend or enter into any
such agreement or commitment. All Equity Securities of the Loan Parties have
been offered and sold in compliance with all federal and state securities laws
and all other Requirements of Law, except where any failure to comply could not
reasonably be expected to have a Material Adverse Effect.
(k)        Employee Benefit Plans. Except as set forth on Schedule 4.01(k) to
the Disclosure Letter:
(i)        Based upon the actuarial assumptions specified for funding purposes
in the latest valuation of each Pension Plan that any Loan Party or any ERISA
Affiliate maintains or contributes to, or has any obligation under, no such
Pension Plan has any Unfunded Pension Liabilities. Neither any Loan Party nor
any ERISA Affiliate has any liability with respect to any post-retirement
benefit under any employee welfare plan (as defined in Section 3(1) of ERISA),
other than liability for health plan continuation coverage described in Part 6
of Title I(B) of ERISA or similar state law.
(ii)        Each Employee Benefit Plan complies, in both form and operation, in
all material respects, with its terms, ERISA and the IRC, and no condition
exists or event has occurred with respect to any such Employee Benefit Plan
which would result in the incurrence by any Loan Party or any ERISA Affiliate of
any material liability, fine or penalty. Each Employee Benefit Plan, related
trust agreement, arrangement and commitment of any Loan Party or any ERISA
Affiliate is legally valid and binding and in full force and effect. No Employee
Benefit Plan is being audited or investigated by any government agency or is
subject to any pending or threatened claim or suit. No Loan Party or ERISA
Affiliate has engaged in a prohibited transaction under Section 406 of ERISA or
Section 4975 of the IRC with respect to any Employee


-96-

--------------------------------------------------------------------------------





Benefit Plan which would result in the incurrence by any Loan Party or ERISA
Affiliate of any material liability.
(iii)        No Loan Party or ERISA Affiliate contributes to or has any material
contingent obligations to any Multiemployer Plan. No Loan Party or ERISA
Affiliate has incurred any material liability (including secondary liability) to
any Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan under Section 4201 of ERISA or as a result of a sale of
assets described in Section 4204 of ERISA. No Loan Party or ERISA Affiliate has
been notified that any Multiemployer Plan is in reorganization or insolvent
under and within the meaning of Section 4241 or Section 4245 of ERISA or that
any Multiemployer Plan intends to terminate or has been terminated under
Section 4041A of ERISA.
(iv)        No Loan Party has (A) engaged in any transaction prohibited by any
Governmental Rule applicable to any Foreign Plan; (B) failed to make full
payment when due of all amounts due as contributions to any Foreign Plan; or (C)
otherwise failed to comply with the requirements of any Governmental Rule
applicable to any Foreign Plan, where singly or cumulatively, the above could
have a Material Adverse Effect.
(l)        Margin Stock; Other Regulations. No Credit Party owns any Margin
Stock which, in the aggregate, would constitute a substantial part of the assets
of the Borrower or the Credit Parties (taken as a whole), and not more than 25%
of the value (as determined by any reasonable method) of the assets of any
Credit Party is represented by Margin Stock. No proceeds of any Loan or any
Letter of Credit will be used, whether directly or indirectly, to purchase,
acquire or carry any Margin Stock or to extend credit, directly or indirectly,
to any Person for the purpose of purchasing or carrying any Margin Stock (other
than for a Permitted Stock Repurchase consummated in compliance with this
Agreement and applicable Governmental Rules). No Credit Party is subject to
regulation under the Investment Company Act of 1940, the Federal Power Act, the
Interstate Commerce Act, any state public utilities code or to any other
Governmental Rule limiting its ability to incur indebtedness.
(m)        Trademarks, Patents, Copyrights and Licenses. The Loan Parties each
possess and either own, or have the right to use to the extent required, all
necessary trademarks, trade names, copyrights, patents, patent rights and
licenses which are material to the conduct of their respective businesses as now
operated. The Loan Parties each conduct their respective businesses without
infringement or, to the Borrower’s knowledge, claim of infringement of any
trademark, trade name, trade secret, service mark, patent, copyright, license or
other intellectual property rights of any other Person (which is not a Loan
Party), except where such infringement or claim of infringement could not have a
Material Adverse Effect. There is no infringement or, to the Borrower’s
knowledge, claim of infringement by others of any material trademark, trade
name, trade secret, service mark, patent, copyright, license or other
intellectual property right of the Borrower or any of the other Loan Parties,
except where such infringement or claim of infringement could not have a
Material Adverse Effect. Each of the patents, trademarks, trade names, service
marks and copyrights owned by any Credit Party which is registered with any
Governmental Authority is set forth on the schedules to the Security Agreement.


-97-

--------------------------------------------------------------------------------





(n)        Governmental Charges. The Loan Parties have filed or caused to be
filed with the appropriate taxing authorities all material Tax Returns which are
required to be filed by them. Such material Tax Returns accurately reflected all
liabilities for material Taxes of the Loan Parties for the periods covered
thereby. The Loan Parties have paid, or made provision for the payment of, all
material Taxes and other Governmental Charges which have or may have become due
pursuant to said Tax Returns or otherwise, except such Governmental Charges, if
any, which are being contested in good faith by appropriate proceedings and as
to which adequate reserves (determined in accordance with GAAP) have been
established. All material Taxes which any Loan Party was required by law to
withhold or collect in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder or other third party have been
duly withheld or collected, and have been timely paid over to the proper
authorities to the extent due and payable. No Loan Party has executed or filed
with the Internal Revenue Service or any other Governmental Authority any
agreement or other document extending, or having the effect of extending, the
period for assessment or collection of any taxes or Governmental Charges, if any
such extension is not otherwise permitted to be granted under applicable Law.
(o)        Subsidiaries, Etc. As of the July 2017 Amendment Effective Date,
Schedule 4.01(o) to the Disclosure Letter sets forth each of the Subsidiaries of
each Loan Party, its jurisdiction of organization, the classes of its Equity
Securities, the number of Equity Securities of each such class issued and
outstanding, the percentages of Equity Securities of each such class owned
directly or indirectly by each Loan Party and whether such Loan Party owns such
Equity Securities directly or, if not, the Subsidiary of such Loan Party that
owns such Equity Securities and the number of Equity Securities and percentages
of Equity Securities of each such class owned directly or indirectly by such
Loan Party. As of the July 2017 Amendment Effective Date, all of the outstanding
Equity Securities of each such Subsidiary indicated on Schedule 4.01(o) to the
Disclosure Letter as owned by each Loan Party are owned beneficially and of
record by such Loan Party free and clear of all adverse claims.
(p)        Solvency, Etc. Holdings and its Subsidiaries on a consolidated basis
are Solvent (before and after giving effect to any transactions on each date
this representation is made or deemed made).
(q)        Labor Matters. There are no disputes presently subject to grievance
procedure, arbitration or litigation under any of the collective bargaining
agreements, employment contracts or employee welfare or incentive plans to which
any Loan Party is a party, and there are no strikes, lockouts, work stoppages or
slowdowns, or, to the knowledge of the Borrower, jurisdictional disputes or
organizing activities occurring or threatened which alone or in the aggregate
could, in each of the foregoing cases, reasonably be expected to have a Material
Adverse Effect.
(r)        Accuracy of Information Furnished; Material Documents.
(i)         The Credit Documents and the other certificates, written statements
and information (excluding projections) furnished by the Loan Parties to the
Administrative Agent and the Lenders in connection with the Credit Documents and
the transactions contemplated thereby, taken as a whole, do not contain any
untrue statement of a


-98-

--------------------------------------------------------------------------------





material fact or omit to state a material fact necessary in order to make the
statements contained therein not misleading in light of the circumstances under
which they were made (after giving effect to all supplements and updates thereto
from time to time to the extent permitted by the Credit Documents and provided
prior to the date this representation and warranty is made, re-made, affirmed or
reaffirmed). All projections furnished by the Loan Parties to the Administrative
Agent, the Joint Lead Arrangers and the Lenders in connection with the Credit
Documents and the transactions contemplated thereby have been prepared on a
basis consistent with the historical Financial Statements described above, in
good faith based upon assumptions believed by the Loan Parties to be reasonable
at the time prepared and when delivered to the Administrative Agent, it being
understood that such projections are not to be viewed as facts and are subject
to significant uncertainties and contingencies many of which are beyond the
control of the Loan Parties, that no assurance can be given that any particular
financial projections will be realized, and that actual results may vary
materially from the projections made available in connection with the Credit
Documents. It is understood and agreed that for purposes of this Agreement and
the other Credit Documents, neither the Borrower nor any other Loan Party shall
have any liability under this Section 4.01(r) or any other provision of the
Credit Documents requiring the delivery of Confidential Information to any
“public-side” Lender who does not wish to receive Confidential Information
solely by virtue of such Lender’s electing to be treated as a “public-side”
Lender.
(ii)         The copies of the Organizational Documents which have been
certified to the Administrative Agent on the December 2019 Amendment Effective
Date are true, correct and complete copies of the respective originals thereof,
as in effect on the December 2019 Amendment Effective Date.
(iii)         Schedule 4.01(r)(iii) to the Disclosure Letter (as supplemented by
the Borrower in each quarterly Compliance Certificate) sets forth the Material
Contracts existing as of the July 2017 Amendment Effective Date or as of the
date of delivery of any such supplement.
(iv)         Unless the Administrative Agent has otherwise received the notice
contemplated by Section 5.01(a)(x), the Borrower is an entity that is organized
under the laws of the United States or of any State and at least 51% of whose
common stock or analogous equity interest is owned by a listed entity and is
excluded on that basis from the definition of “Legal Entity Customer” as defined
in the Beneficial Ownership Regulation.
(s)        Brokerage Commissions. No Loan Party is obligated to pay any
brokerage commission, finder’s fee or similar fee or payment in connection with
the extensions of credit contemplated by this Agreement as a result of any
agreement entered into by any Loan Party. No brokerage or other fee, commission
or compensation is to be paid by the Lenders with respect to the extensions of
credit contemplated hereby as a result of any agreement entered into by any Loan
Party, and the Borrower agrees to indemnify the Administrative Agent and the
Lenders against any such claims for brokerage fees or commissions and to pay all
expenses including, without limitation, attorney’s fees incurred by the
Administrative Agent and the Lenders in connection with the defense of any
action or proceeding brought to collect any such brokerage fees or commissions.


-99-

--------------------------------------------------------------------------------





(t)        Policies of Insurance. Schedule 4.01(t) to the Disclosure Letter sets
forth a true and complete listing of all insurance maintained by the Loan
Parties as of the July 2017 Amendment Effective Date. Such insurance has not
been terminated and is in full force and effect, and each of the Loan Parties
has taken all action required to be taken as of the July 2017 Amendment
Effective Date to keep unimpaired its rights thereunder.
(u)         Sanctions, Anti-Terrorism and Anti-Corruption.
(i)         Each Covered Entity (A) is not and will not become a Designated
Person; (B) is not and will not become controlled by a Designated Person;
(C) has not received and will not receive funds or other Property from a
Designated Person; (D) is not on the Sectoral Sanctions Identification List
under Executive Order 13662; (E) has not and will not engage in transaction or
other activities prohibited under Sectoral Sanctions directives pursuant to
Executive Order 13662; and (F) is not and will not become in breach of, or is
not the subject of any action or investigation under, any Anti-Terrorism Law.
Each Covered Entity does not engage and will not engage in any dealings or
transactions, and is not and will not be otherwise associated, with any
Designated Person. Each Covered Entity is in compliance, in all respects, with
the Patriot Act. Each Covered Entity has taken commercially reasonable measures
to ensure compliance with the Anti-Terrorism Laws including the requirement that
(x) no Person who owns any direct or indirect interest in such Covered Entity is
a Designated Person and (y) funds invested directly or indirectly in such
Covered Entity are derived from legal sources.
(ii)         No portion of the proceeds of any Loan, L/C Credit Extension or
other credit made hereunder has been or will be used, directly or indirectly
for, and no fee, commission, rebate or other value has been or will (A) be paid
to, or for the benefit of, any governmental official, political party, official
of a political party or any other Person acting in an official capacity in
violation of any applicable Governmental Rules, including the U.S. Foreign
Corrupt Practices Act of 1977 (collectively, with such Governmental Rules,
“Anti-Corruption Laws”), as amended or (B) be used to violate any Anti-Terrorism
Law.
(v)        Permitted Stock Repurchase(s). The actions of the Loan Parties in
connection with any Permitted Stock Repurchase and any and all transactions
entered into or consummated by a Loan Party in connection with such Permitted
Stock Repurchase (including the purchase of the capital stock of Holdings) will
be and have been consummated in accordance in all material respects with
applicable Governmental Rules (including, without limitation, the General
Corporation Law of the State of Delaware (or Holdings’ state of organization if
no longer Delaware) and the regulations of the Federal Reserve Board, including
Regulations T, U and X).
4.02.         Reaffirmation. The Borrower shall be deemed to have reaffirmed,
for the benefit of the Lenders and the Administrative Agent, each representation
and warranty contained in Article IV on and as of the date of each Credit Event,
except for representations and warranties expressly made as of a specified date,
which shall be true as of such date.


-100-

--------------------------------------------------------------------------------





ARTICLE V.    COVENANTS.
5.01.        Affirmative Covenants. So long as any Loan or L/C Obligation
remains unpaid, or any other Obligation remains unpaid (except in each case
other than contingent indemnification obligations to the extent no claim giving
rise thereto has been asserted), or any portion of any Commitment remains in
force, the Borrower will comply, and will cause compliance by the other Loan
Parties, with the following affirmative covenants, unless the Required Lenders
shall otherwise consent in writing.
(a)        Financial Statements, Reports, etc. The Borrower shall furnish to the
Administrative Agent the following, each in such form and such detail as the
Administrative Agent shall request:
(i)        As soon as available and in no event later than forty-five (45) days
after the last day of each fiscal quarter, copies of the Financial Statements of
the Loan Parties (prepared on a consolidated basis) for such fiscal quarter and
for the fiscal year to date, which Financial Statements shall be accompanied by
a management discussion and analysis from management of Holdings, certified by
the president, chief executive officer, chief operating officer or chief
financial officer of Holdings to present fairly in all material respects the
financial condition, results of operations, cash flows and other information
reflected therein and to have been prepared in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes);
(ii)        As soon as available and in no event later than ninety (90) days
after the close of each fiscal year, copies of the consolidated and
consolidating Financial Statements of the Loan Parties for such year, audited
(as to the consolidated Financial Statements) and prepared, but unaudited as to
consolidating statement of operations and balance sheet, by an independent
certified public accountants of recognized national standing or otherwise
reasonably acceptable to Administrative Agent, which Financial Statements shall
be accompanied by a management discussion and analysis from management of
Holdings and copies of the unqualified opinion of such accountants and, to the
extent delivered to a Loan Party, management letters delivered by such
accountants in connection with all such Financial Statements and prepared in
accordance with GAAP;
(iii)        Contemporaneously with the Financial Statements for each fiscal
quarter and each fiscal year end required by the foregoing clauses (i) and (ii),
a compliance certificate of the president, chief executive officer, chief
operating officer or chief financial officer of the Borrower in substantially
the form of Exhibit I (a “Compliance Certificate”);
(iv)         As soon as available, and in any event not later than ninety (90)
days after the commencement of each fiscal year, the budget and projected
financial statements of the Loan Parties for such fiscal year (detailed on a
quarterly basis), including, in each case, projected balance sheets, statements
of income and retained earnings and statements of cash flow of the Loan Parties,
all in reasonable detail and in any event to include projected Capital
Expenditures and quarterly projections of the Borrower’s compliance with each of
the covenants set forth in Section 5.03 of this Agreement;


-101-

--------------------------------------------------------------------------------





(v)        As soon as possible and in no event later than five (5) Business Days
after any Loan Party knows of the occurrence or existence of (A) any ERISA
Event, (B) any actual or threatened in writing litigation, suits, claims,
disputes or investigations against any Loan Party involving stated claims
against any Loan Party in excess of $5,000,000 or more (alone or in the
aggregate) or in which injunctive relief or similar relief is sought, which
relief, if granted, could have a Material Adverse Effect, (C) any other Material
Adverse Effect, including (I) breach or non-performance of, or any default
under, a Contractual Obligation of a Loan Party; (II) any dispute, litigation,
investigation, proceeding or suspension between a Loan Party and any
Governmental Authority; or (III) the commencement of, or any material
development in, any litigation or proceeding affecting a Loan Party, including
pursuant to any applicable Environmental Laws; or (D) any Default or default
under any Subordinated Obligations, a statement of a Responsible Officer of the
Borrower setting forth details of such event, condition, Default or default and
the action which the Borrower or other applicable Loan Party proposes to take
with respect thereto. Each notice pursuant to this Section 5.01(a)(v) shall
describe with particularity any and all provisions of this Agreement or other
Credit Document that have been breached;
(vi)        Promptly and in no event later than ten (10) Business Days after the
establishment or acquisition by a Loan Party of any new Subsidiary or the
issuance of any new Equity Securities of the Borrower, a Domestic Subsidiary or
a First-Tier Foreign Subsidiary, written notice of such event;
(vii)         As soon as possible and in no event later than five (5) Business
Days after the receipt thereof by a Loan Party, a copy of any notice, summons,
citations or other written communications concerning any actual, alleged in
writing or threatened in writing material violation of any Environmental Law, or
any material liability of a Loan Party for Environmental Damages;
(viii)         As soon as possible and in no event later than fifteen (15)
Business Days after any Loan Party knows of the termination of a Material
Contract (other than expiry in accordance with the terms of such Material
Contract), notice of such event that identifies the applicable Material Contract
and describes the circumstances related to such termination;
(ix)         Promptly and in no event later than ten (10) Business Days after
the same are available, copies of each annual report, proxy or financial
statement or other report or communication sent to the stockholders of Holdings,
and copies of all annual, regular, periodic and special reports and registration
statements which Holdings may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, or with any national
securities exchange, and in any case not otherwise required to be delivered to
the Administrative Agent pursuant hereto; documents required to be delivered
pursuant to this Section 5.01(a)(ix) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which Holdings posts such documents, or provides a link thereto
or other direction as to where such information is posted (provided, that
Holdings gives written notice to the Administrative Agent of such posting on
such date, which notice may be receipt of an automatically generated email link
that the Administrative Agent may subscribe to (and available at: http://ir.e-


-102-

--------------------------------------------------------------------------------





arc.com/); or (ii) on which such documents are posted on Holdings’ behalf on an
Internet or intranet website, if any, to which the Administrative Agent and
Lenders have access; provided that the Borrower shall deliver paper copies of
such documents to the Administrative Agent upon request;
(x)         (I) Promptly following any change that would result in a change to
the status of the Borrower as an excluded “Legal Entity Customer” under the
Beneficial Ownership Regulation, the Borrower shall execute and deliver to each
Lender a Certification of Beneficial Owner(s) complying with the Beneficial
Ownership Rule, in form and substance reasonably acceptable to such Lender and
(II) thereafter, promptly and in no event later than five (5) Business Days
after any such change or request, as applicable, (A) notify the Administrative
Agent and each Lender that previously received a Beneficial Ownership
Certification (or a certification that the applicable Loan Party qualifies for
an express exclusion to the “legal entity customer” definition under the
Beneficial Ownership Regulation) of any change in the information provided in
the Beneficial Ownership Certification that would result in a change to the list
of beneficial owners identified therein (or, if applicable, the applicable Loan
Party ceasing to fall within an express exclusion to the definition of “legal
entity customer” under the Beneficial Ownership Regulation) and (B) if
reasonably requested by the Administrative Agent or any Lender, provide the
Administrative Agent or directly to such Lender, as the case may be, any
information or documentation requested by it for purposes of complying with the
Beneficial Ownership Regulation; and
(xi)         Such other instruments, agreements, certificates, opinions,
statements, documents and information relating to the Properties, operations or
condition (financial or otherwise) of the Loan Parties, and compliance by the
Borrower with the terms of this Agreement and the other Credit Documents as the
Administrative Agent or any Lender may from time to time reasonably request.
Financial information required to be delivered pursuant to Section 5.01(a)(i)
and Section 5.01(a)(ii) (in each case, solely to the extent such financial
information is included in materials filed with the SEC or posted on the
relevant website, as the case may be) shall be deemed to have been delivered to
the Administrative Agent on the date on which such information has been posted
on Holdings’ behalf on SyndTrak Online (or another relevant website identified
by the Borrower to the Administrative Agent and reasonably acceptable to the
Administrative Agent) or is available via the EDGAR system of the SEC on the
Internet; provided that in each case the Borrower shall (i) notify the
Administrative Agent of the posting of any such information, which notice may be
receipt of an automatically generated email link that the Administrative Agent
may subscribe to (and available at: http://ir.e-arc.com/), (ii) to the extent
such information is in lieu of information required to be provided under
Section 5.01(a)(ii), the Borrower separately delivers to the Administrative
Agent a report of independent certified public accountants of national
recognized standing or otherwise reasonably acceptable to the Administrative
Agent in accordance with Section 5.01(a)(ii), and (iii) deliver paper copies of
any such documents to the Administrative Agent if the Administrative Agent
requests. Each Lender shall be solely responsible for timely accessing posted
documents or requesting delivery of paper copies of such documents from the
Administrative Agent.


-103-

--------------------------------------------------------------------------------





(b)        Books and Records. The Loan Parties shall at all times keep proper
books of record and account in which full, true and correct entries will be made
of their transactions in accordance with GAAP.
(c)        Inspections. Once each year (or more frequently if an Event of
Default has occurred and is continuing), the Loan Parties shall permit the
Administrative Agent and each Lender accompanying the Administrative Agent, or
any agent or representative thereof, upon reasonable notice and during normal
business hours, to visit and inspect any of the properties and offices of the
Loan Parties, to examine and analyze the books and records of the Loan Parties
and make copies thereof, and to discuss the affairs, finances and business of
the Loan Parties with, and, provided that the Borrower shall be afforded the
opportunity to be present at any such meetings, to be advised as to the same by,
their officers, auditors and accountants, all at such times and intervals as the
Administrative Agent may request, all at the Borrower’s reasonable expense;
provided that (i) the Loan Parties shall not be required to disclose information
subject to attorney client privilege, third-party confidentiality, or
non-financial proprietary information and trade secrets and (ii) the Borrower
shall be responsible for the reasonable expenses related thereto at any time an
Event of Default has occurred and is continuing.
(d)        Insurance. The Loan Parties shall:
(i)        Carry and maintain insurance during the term of this Agreement of the
types and in the amounts determined by the Loan Parties in accordance with their
respective prudent business judgment (and otherwise reasonably satisfactory to
the Administrative Agent including the issuer and provider of such insurance),
and the Borrower shall deliver evidence of insurance complying with the
requirements of this Section 5.01(d), in each case for the business and
properties of the Loan Parties and that such policies state that such insurance
shall not be cancelled or revised in any material manner without 30 days prior
written notice by the insurer to the Administrative Agent;
(ii)        Furnish to any Lender, upon written request, full information as to
the insurance carried; and
(iii)        In the case of the insurance maintained by Holdings, the Borrower
and any Domestic Subsidiaries, obtain and maintain endorsements acceptable to
the Administrative Agent for such insurance (including form 438BFU or
equivalent) naming the Administrative Agent as additional insured and the
Administrative Agent as lender’s loss payee and including lender’s loss payable
endorsements;
provided, however, that if any Loan Party shall fail to maintain insurance in
accordance with this Section 5.01(d), or if any Loan Party shall fail to provide
the required endorsements with respect thereto, the Administrative Agent shall
have the right (but shall be under no obligation) to procure such insurance and
the Borrower agrees to reimburse the Administrative Agent for all costs and
expenses of procuring such insurance.
(e)        Governmental Charges. Each Loan Party shall promptly pay and
discharge when due all Taxes and other Governmental Charges, except such Taxes,
Governmental


-104-

--------------------------------------------------------------------------------





Charges as may in good faith be contested or disputed, or for which arrangements
for deferred payment have been made; provided that in each such case appropriate
reserves are maintained in accordance with GAAP and no material property of any
Loan Party is at impending risk of being seized, levied upon or forfeited.
(f)        Use of Proceeds. The Borrower shall use the proceeds of the Revolving
Loans and Term Loans (i) to refinance certain existing Indebtedness of Holdings
and its Subsidiaries, (ii) for the payment of fees and expenses incurred in
connection with the refinancing described in clause (i) and in connection with
this Agreement and the Credit Documents, (iii) for acquisitions, investments,
restricted payments and other transactions permitted by this Agreement and the
Credit Documents, and (d) to finance ongoing working capital requirements,
capital expenditures and other general corporate purposes of Holdings and its
Subsidiaries. No part of the proceeds of any Loan or any Letter of Credit shall
be used, whether directly or indirectly, (A) to purchase, acquire or carry any
Margin Stock (other than for a Permitted Stock Repurchase), (B) for any purpose
that entails a violation of any of the regulations of the Federal Reserve Board,
including Regulations T, U, and X, (C) for payment to, or for the benefit of,
any governmental official, political party, official of a political party or any
other Person acting in an official capacity in violation of any applicable
Anti-Corruption Laws, or (D) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Designated
Person, or (E) in any manner that would result in the violation of any
Anti-Terrorism Laws applicable to any party hereto.
(g)        General Business Operations. Each of the Loan Parties shall, except
to the extent permitted under Section 5.02(d), (i) preserve, renew and maintain
in full force its corporate, partnership or limited liability company existence
and good standing under the Governmental Rules of the jurisdiction of its
organization and all of its rights, Licenses, leases, qualifications, privileges
franchises and other authority reasonably necessary to the conduct of its
business, (ii) conduct its business activities in compliance with all material
Requirements of Law and material Contractual Obligations applicable to such
Person, (iii) keep all material property useful and necessary in its business in
good working order and condition, ordinary wear and tear excepted and from time
to time make, or cause to be made, all necessary and proper repairs, except, in
each case, where any failure, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (iv) maintain,
preserve and protect all of its rights to enjoy and use material trademarks,
trade names, service marks, patents, copyrights, Licenses, leases, franchise
agreements and franchise registrations that the Loan Parties in their respective
reasonable business judgment have determined are necessary for the conduct of
their respective businesses and (v) conduct its business in an orderly manner
without voluntary interruption. No Loan Party shall change its jurisdiction of
formation.
(h)        Compliance with Laws. Each Loan Party shall comply with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including, without limitation, all Environmental Laws
and ERISA, Anti-Terrorism Laws and Anti-Corruption Laws), noncompliance with
which could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect (except as otherwise specifically set forth herein with
respect to Anti-Terrorism Laws and Anti-Corruption Laws) and the inventory
produced or manufactured, if any, by each domestic Loan Party shall comply with
the Fair Labor Standards Act.


-105-

--------------------------------------------------------------------------------





(i)         New Subsidiaries. The Borrower shall, at its own expense promptly,
and in any event within ten (10) Business Days (as such time period may be
extended by the Administrative Agent), after the capitalization of or as of the
date of the acquisition of any Subsidiary by any Credit Party or the creation of
any Subsidiary pursuant to a Plan of Division, or any Immaterial Subsidiary
ceases to be an Immaterial Subsidiary, or, within thirty (30) days (as such time
period may be extended by the Administrative Agent), after any Foreign
Subsidiary becomes a Material Foreign Subsidiary, (A) notify the Administrative
Agent of such event in writing (to the extent notice has not already been
provided in accordance with Section 5.01(a)(vii)), (B) if such Subsidiary is a
Domestic Subsidiary (other than an Excluded Non-Guarantor Entity), cause such
Domestic Subsidiary to execute and deliver or otherwise become a party to the
Guaranty, the Security Agreement and each other applicable Security Document, in
each case in accordance with the terms thereof, and amend the Security Documents
as appropriate in light of such event to pledge to the Administrative Agent for
the benefit of itself and the Lenders (1) 100% of the Equity Securities of each
such Person which becomes a Domestic Subsidiary and (2) 100% of the non-voting
Equity Securities (within the meaning of Treasury Regulation
Section 1.956-2(c)(2) promulgated under the IRC) and 65% (or such lesser
percentage as is owned by the Borrower or a Guarantor) of the voting Equity
Securities (within the meaning of Treasury Regulation Section 1.956-2(c)(2)
promulgated under the IRC) of each such Person which becomes a Foreign
Subsidiary (if (and only if) (x) such Foreign Subsidiary is a Material Foreign
Subsidiary and (y) the Administrative Agent has so requested from the Borrower,
then the applicable Equity Securities of such Foreign Subsidiary shall be
pledged pursuant to a pledge agreement (or foreign equivalent thereof) governed
by the laws of the jurisdiction of formation of such Foreign Subsidiary in form
and substance reasonably acceptable to the Administrative Agent) and execute and
deliver all documents or instruments required thereunder or appropriate to
perfect the security interest created thereby, (C) deliver (or cause the
appropriate Person to deliver) to the Administrative Agent all stock
certificates and other instruments constituting Collateral thereunder free and
clear of all adverse claims, accompanied by undated stock powers or other
instruments of transfer executed in blank (and take such other steps as may be
reasonably requested by the Administrative Agent to perfect the Administrative
Agent’s first priority Lien in such Collateral consisting of Equity Securities
in compliance with any applicable laws of jurisdictions outside of the United
States), (D) cause each document (including each Uniform Commercial Code
financing statement and each filing with respect to intellectual property owned
by each new Domestic Subsidiary) required by law or reasonably requested by the
Administrative Agent or the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lender Parties, a valid, legal and perfected first-priority
security interest in and Lien on the Collateral subject to the Security
Documents to be so filed, registered or recorded and evidence thereof delivered
to the Administrative Agent, (E) deliver (or cause the appropriate Person to
deliver) the Organizational Documents, certificates, resolutions and other
documents that would have been required of such Subsidiary if such Subsidiary
had been a Guarantor on the December 2019 Amendment Effective Date and (F) if
requested by the Administrative Agent, deliver an opinion of counsel in form and
substance reasonably satisfactory to the Administrative Agent with respect to
each new Guarantor, the pledge of the Equity Securities of each Subsidiary, and
the other matters set forth in this Section 5.01(i). In addition, the Borrower
shall, at its own expense promptly, and in any event within ten (10) Business
Days (as such time period may be extended by the Administrative Agent), after
the formation of or as of the date of the acquisition of any Subsidiary by any
Loan Party cause such Subsidiary to become a party to the


-106-

--------------------------------------------------------------------------------





Intercompany Subordination Agreement in accordance with the terms thereof.
Notwithstanding the foregoing, the Loan Parties shall not be required to provide
the Administrative Agent or the Lenders with any Excluded Foreign Credit
Support.
(j)         Post-Closing Covenant. No later than August 14, 2017 (as such
deadline may be extended by the Administrative Agent in its sole discretion),
the Borrower shall deliver to the Administrative Agent a fully-executed Control
Agreement signed by the Borrower, the Administrative Agent and Bank of the West
with respect to its account(s) at Bank of the West.
5.02.        Negative Covenants. So long as any Loan or L/C Obligation remains
unpaid, or any other Obligation remains unpaid (except in each case other than
contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted), or any portion of any Commitment remains in force,
the Borrower will comply, and will cause compliance by the other Loan Parties or
Loan Parties, as applicable, with the following negative covenants, unless the
Required Lenders shall otherwise consent in writing.
(a)        Indebtedness. None of the Loan Parties shall create, incur, assume or
permit to exist any Indebtedness except for the following (“Permitted
Indebtedness”):
(i)        Indebtedness of the Loan Parties under the Credit Documents and any
documents related to any Lender Bank Products;
(ii)        Indebtedness (excluding purchase money Indebtedness and Capital
Lease obligations) of the Loan Parties listed in Schedule 5.02(a) to the
Disclosure Letter and existing on the July 2017 Amendment Effective Date and any
Indebtedness of the Loan Parties under initial or successive refinancings of any
Indebtedness permitted by this Section 5.02(a)(ii); provided that (A) the
principal amount of any such refinancing does not exceed the principal amount of
the Indebtedness being refinanced, except by an amount equal to the unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such refinancing and
by an amount equal to any existing commitments utilized thereunder and (B) the
material terms and provisions of any such refinancing (including maturity,
redemption, prepayment, default and subordination provisions), taken as a whole,
are no less favorable to the applicable Loan Party and the Lenders than the
Indebtedness being refinanced;
(iii)        Indebtedness of the Loan Parties under (x) Lender Rate Contracts
and (y) other Rate Contracts entered into in the ordinary course of business
with respect to Indebtedness permitted by the other provisions of this
Section 5.02(a); provided that (A) all such other Rate Contracts are entered
into in connection with (I) bona fide hedging operations and not for speculation
, or (II) in connection with any Permitted Stock Repurchase and (B) the
aggregate notional principal amount under all such other Rate Contracts does not
exceed the principal amount of the Indebtedness to which such other Rate
Contracts relate;
(iv)        purchase money Indebtedness and Capital Lease obligations in an
aggregate principal amount not to exceed $65,000,000 at any one time
outstanding;


-107-

--------------------------------------------------------------------------------





(v)         secured or unsecured Indebtedness of Foreign Subsidiaries (for the
avoidance of doubt, excluding intercompany debt), in an aggregate principal
amount not to exceed $15,000,000 at any time outstanding; provided that an
additional $8,000,000 of Indebtedness may be incurred by Holdings or any of its
Subsidiaries if such Indebtedness is secured solely by cash and Cash Equivalents
in China;
(vi)         Indebtedness assumed in connection with any Permitted Acquisition,
so long as such Indebtedness was not incurred by the Acquired Person in
connection with, or in anticipation or contemplation of, such person becoming a
Loan Party or such acquisition and which Indebtedness is without recourse to any
Loan Party or to any of their respective properties or assets other than the
Person (or its successors) or the assets to which such Indebtedness related
prior to the time such person became a Subsidiary or the time of such
acquisition,
(vii)         Indebtedness of the Loan Parties with respect to surety, appeal,
indemnity, performance or other similar bonds in the ordinary course of business
(including surety or similar bonds issued in connection with the stay of a
proceeding of the type described in Section 6.01(h));
(viii)     Indebtedness in the form of earnouts payable in connection with any
Permitted Acquisition, which Indebtedness shall be subject to subordination
terms reasonably acceptable to the Administrative Agent;
(ix)         Guaranty Obligations and other Contingent Obligations of any Loan
Party in respect of Permitted Indebtedness of any other Loan Party;
(x)        Indebtedness owing to any other Loan Parties, subject to the terms of
the Intercompany Subordination Agreement; provided that the Investment
constituting such Indebtedness is permitted by Section 5.02(e)(iii);
(xi)        Indebtedness consisting of endorsement of instruments or other
payment items for deposit;
(xii)        Indebtedness incurred in respect of credit cards, credit processing
services, debit cards, stored value cards (including so-called “procurement
cards” or “P-cards”), or cash management services, in each case, incurred in the
ordinary course of business; provided that such Indebtedness shall be unsecured
except for Liens permitted by Section 5.02(b)(xiii);
(xiii)         Guaranty Obligations (or liabilities as a surety, endorser,
accommodation endorser or otherwise) in respect of performance, surety,
statutory, appeal or similar obligation otherwise permitted hereunder incurred
in the ordinary course of business but excluding guaranties with respect to any
obligations for borrowed money;
(xiv)        Indebtedness composing Investments permitted by Section 5.02(e);


-108-

--------------------------------------------------------------------------------





(xv)        Preferred stock issued by any Loan Party so long as in each case the
terms of such preferred stock (i) does not constitute Disqualified Securities,
(ii) do not require cash payments of dividends prior to the date occurring 91
days following the last Maturity Date and (iii) do not contain any financial
performance “maintenance” covenants (whether stated as a covenant, default or
otherwise, although “incurrence based” financial tests may be included; and
(xvi)         Other unsecured Indebtedness in an aggregate principal amount not
to exceed $10,000,000 at any one time outstanding.
(b)        Liens. No Loan Party shall create, incur, assume or permit to exist
any Lien or Negative Pledge on or with respect to any of its Property (excluding
Margin Stock), whether now owned or hereafter acquired, except for the following
(“Permitted Liens”):
(i)        Liens in favor of the Administrative Agent or any Lender securing the
Obligations and Negative Pledges under the Credit Documents;
(ii)        Liens listed in Schedule 5.02(b) to the Disclosure Letter and
existing on the July 2017 Amendment Effective Date and any replacement Liens
(covering the same or a lesser scope of Property) in respect of replacement
Indebtedness permitted under Section 5.02(a)(ii);
(iii)        Liens incurred with respect to property acquired using the proceeds
of Indebtedness and Capital Leases permitted under Section 5.02(a)(iv), and
Negative Pledges incurred therewith with respect to such property;
(iv)         Liens for Taxes or other Governmental Charges not at the time
delinquent or thereafter payable without penalty or being contested in good
faith by appropriate proceedings and have not proceeded to judgment; provided
that adequate reserves for the payment thereof have been established in
accordance with GAAP and no Property of any Loan Party is subject to impending
risk of loss or forfeiture by reason of nonpayment of the obligations secured by
such Liens;
(v)        statutory Liens, possessory liens of carriers and warehousemen,
materialmen Liens, mechanic’s Liens and landlord Liens, in each case arising in
the ordinary course of business with respect to obligations which are not
delinquent or are being contested in good faith by appropriate proceedings,
provided that, if delinquent, adequate reserves have been set aside with respect
thereto in accordance with GAAP and, by reason of nonpayment, no Property of any
Loan Party is subject to a material impending risk of loss or forfeiture;
(vi)        Deposits under workers’ compensation, unemployment insurance and
social security laws or to secure the performance of bids, tenders, contracts
(other than for the repayment of borrowed money) or leases, or to secure
statutory obligations of surety, appeal or customs bonds or to secure indemnity,
performance or other similar bonds in the ordinary course of business;


-109-

--------------------------------------------------------------------------------





(vii)        Liens incurred in connection with the extension, renewal or
refinancing of the Indebtedness secured by the Liens described in
Section 5.02(b)(ii) above; provided that any extension, renewal or replacement
Lien (A) is limited to the Property covered by the existing Lien and (B) secures
Indebtedness which is no greater in amount, except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such refinancing and
(C) has material terms (taken as a whole) no less favorable to the Lenders than
the Indebtedness secured by the existing Lien;
(viii)     leases or subleases and licenses or sublicenses granted to others (in
the ordinary course of business) not interfering in any material respect with
the ordinary conduct of the business or operations of any Loan Party;
(ix)        easements, rights-of-way, utility access, zoning or other
restrictions, minor defects, encroachments or irregularities in title and other
similar charges or encumbrances not interfering in any material respect with the
ordinary conduct of the business of any Loan Party;
(x)        deposits in the ordinary course of business to secure liabilities to
insurance carriers, lessor, utilities and other service providers;
(xi)        bankers liens and rights of setoff or offset with respect to
customary depository arrangements entered into in the ordinary course of
business;
(xii)         Liens arising (A) by reason of security for surety or appeal bonds
in the ordinary course of business of any Loan Party and (B) in connection with
judgments, orders, decrees or awards not giving rise to an Event of Default
hereunder or securing an appeal or other surety bond related to any such
judgment;
(xiii)         Liens in favor of credit card processors (including, Bank of
America and Axia) (“Credit Card Processors”) pursuant to the agreements with
such parties, consisting of (a) Deposit Accounts into which such Credit Card
Processor makes payments and any reserve Deposit Account required to be
established by such Credit Card Processor, (b) the transactions executed
pursuant to the merchant services agreement with such Credit Card Processor and
the proceeds thereof; (c) the rights of the applicable Person under such
merchant services agreement, and (d) other assets in the possession of such
Credit Card Processor, provided, that (x) obligations secured by such Liens are
incurred by such Persons in the ordinary course of business for credit card
processing services and not in connection with the borrowing of money, (y) such
Liens only secure amounts not past due (except to the extent such amounts are
being diligently disputed in good faith and the applicable Credit Card Processor
has not exercised any of its rights with respect to the collateral for its
obligations, and (z) all Deposit Accounts subject to Liens in favor of the
Credit Card Processors are subject to Control Agreements unless any such Deposit
Account is permitted to remain without a Control Agreement pursuant to this
Agreement or such Deposit Account is not owned by a Credit Party;


-110-

--------------------------------------------------------------------------------





(xiv)         any Lien existing on any property prior to a Permitted Acquisition
or existing on any property of any Person that becomes a Loan Party after the
July 2017 Amendment Effective Date prior to the time such Person becomes a Loan
Party; provided that: (x) such Lien is not created in contemplation of or in
connection with such Permitted Acquisition or such Person becoming a Loan Party
as otherwise permitted hereunder, as the case may be; (y) such Lien shall not
apply to any other property or assets of any other Loan Party; and (z) such Lien
shall secure only those obligations which it secures on the date of such
Permitted Acquisition or the date such Person becomes a Loan Party, as the case
may be;
(xv)        Liens on property of a Foreign Subsidiary securing Indebtedness of
the Foreign Subsidiary permitted under Section 5.02(a)(v);
(xvi)     in the case of any non-wholly owned Subsidiary of a Loan Party or any
joint venture, any customary put and call arrangements or restrictions on
disposition related to its Equity Securities set forth in its organizational
documents or any related joint venture or similar agreement;
(xvii)     Liens solely on any cash earnest money deposits made by Loan Party in
connection with any letter of intent or purchase agreement with respect to a
Permitted Acquisition; and
(xviii)     other Liens (other than any Lien imposed by ERISA) which do not
secure Indebtedness for borrowed money or letters of credit and as to which the
aggregate amount of the obligations secured thereby does not exceed $5,000,000;
provided, however, that the foregoing exceptions shall not permit any Lien on
any Equity Securities issued by any Loan Party (other than Holdings), except for
Liens in favor of the Administrative Agent securing the Obligations (or any
guaranty thereof).
(c)        Asset Dispositions. No Loan Party shall, directly or indirectly,
sell, lease, convey, transfer, allocate pursuant to a Plan of Division or
otherwise dispose of any of its Property (via a Sale and Leaseback or
otherwise), whether now owned or hereafter acquired, except for the following:
(i)        sales and leases by the Loan Parties of inventory and equipment in
the ordinary course of their businesses;
(ii)        sales by the Loan Parties of damaged, worn-out, used, obsolete or
surplus equipment in the ordinary course of their businesses for not less than
Fair Market Value;
(iii)        sales or other dispositions by any Loan Party of Investments
permitted by Section 5.02(e)(ii) for not less than Fair Market Value; provided
that no Default shall have occurred and be continuing and the proceeds of such
sale or other disposition are retained as working capital with such Loan Party;


-111-

--------------------------------------------------------------------------------





(iv)        (x) sales, (y) except in the case of the Borrower under clause (A)
below, allocations pursuant to a Plan of Division or (z) other dispositions of
assets and property (A) by the Borrower to any Guarantor, (B) by any Guarantor
to the Borrower, (C) by any Guarantor to another Guarantor, (D) by any Loan
Party that is not the Borrower or Guarantor (other than a Pledged Foreign
Subsidiary) to any other Loan Party, and (E) by any Pledged Foreign Subsidiary
to the Borrower, any Guarantor or any other Pledged Foreign Subsidiary;
(v)        the Loan Parties may sell Property (including Equity Securities of
any Subsidiary) if (I) the Loan Parties receive consideration at the time of the
asset sale at least equal to the Fair Market Value of the assets or Equity
Securities issued or sold or otherwise disposed of, and at least 75% of the
consideration received in the assets or Equity Securities sold by the Loan
Parties is in the form of cash or Cash Equivalents, provided that all such
amounts are applied in accordance with Section 2.06(c), or (II) such asset sale
is in respect of equipment in connection with Sale and Leasebacks, provided that
the proceeds of any such Sale and Leaseback shall be entirely in cash and shall
not be less than 100% of the Fair Market Value of the equipment being sold
(determined in good faith by the Borrower);
(vi)        the leasing or subleasing of assets in the ordinary course of
business not materially interfering with the conduct of the business of the Loan
Parties taken as a whole;
(vii)        the sale or discount, in each case without recourse and
forgiveness, of accounts receivable arising in the ordinary course of business,
but only in connection with the compromise or collection thereof;
(viii)     the lapse of registered patents, trademarks, and other intellectual
property of any Loan Party to the extent not economically desirable in the
conduct of their business and so long as such lapse is not materially adverse to
the interests of the Lenders;
(ix)        the contemporaneous exchange of equipment traded for credit towards
new equipment so long as such transaction is otherwise permitted by the terms of
this Agreement;
(x)        any involuntary loss, damage or destruction of property or any
involuntary condemnation, seizure or taking, by the exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property;
(xi)        the unwinding of any Rate Contract so long as the termination of
such Rate Contract does not result in an Event of Default;
(xii)        any disposition of Investments of in cash or Cash Equivalents in an
arms-length transaction with a third party;
(xiii)     dispositions of Investments in the minority interests of the Equity
Securities of another Person or in any Specified Entity (as defined in the
Disclosure Letter), so


-112-

--------------------------------------------------------------------------------





long as made in an arm’s length transaction at fair market value; provided that
the Net Proceeds therefrom are applied and/or reinvested as (and to the extent)
required by Section 2.06(c)(iii); and
(xiv)         transfers permitted by Section 5.02(b), Section 5.02(d),
Section 5.02(e), and Section 5.02(f);
(xv)        without limiting Section 5.02(p), sales or other dispositions of
Margin Stock;
(xvi)         dispositions of assets (other than accounts, intellectual
property, licenses, Equity Securities of Loan Parties) not otherwise permitted
in clauses (i) through (xv) above so long as made at fair market value and the
aggregate fair market value of all assets disposed of in all such dispositions
since the July 2017 Amendment Effective Date would not exceed $2,500,000.
To the extent the Required Lenders (or all of the Lenders, as the case may be)
waive the provisions of this Section 5.02(c) with respect to the sale of any
Collateral, or any Collateral is sold as permitted by this Section 5.02(c)
(other than to another Loan Party), such Collateral shall be sold free and clear
of the Liens created by the Security Documents, and the Administrative Agent
shall take any actions in order to effect the foregoing, all at the Borrower’s
reasonable expense.
(d)        Mergers, Acquisitions, Etc. No Loan Party shall reorganize,
recapitalize or consolidate with or merge into any other Person or permit any
other Person to merge into it, or liquidate or dissolve or permit any of its
Subsidiaries to liquidate or dissolve, or acquire any Person as a new Subsidiary
or acquire all or substantially all of the assets, or any identifiable business
unit or division, of any other Person, or divide into two or more Persons
pursuant to a Plan of Division, except for the following:
(i)        (x) the Borrower and the other Loan Parties may merge or consolidate
with and into, or be dissolved or liquidated into, each other; provided that
(A) no Default shall have occurred and be continuing or would result after
giving effect to any such transaction, (B) the Borrower and Holdings may not
merge or consolidate with and into, or be dissolved or liquidated into, each
other, (C) in any such transaction involving the Borrower, the Borrower is the
surviving Person, (D) in any such transaction involving Holdings, Holdings is
the surviving Person, and (E) in any such transaction involving a Guarantor and
another Loan Party (other than the Borrower or Holdings), a Guarantor is the
surviving Person, and (y) any Subsidiary may be divided into two or more Persons
pursuant to a Plan of Division (provided that each Person into which such
Subsidiary is divided shall already be or become a Guarantor to the extent
required by Section 5.01(i) and the Borrower shall comply with Section 5.01(i)
in connection therewith);
(ii)        Acquisitions by a Loan Party of all or substantially all the assets
of, or all the equity interests in, a Person or an identifiable business unit or
a division or line of business of any other Person (in each case, the “Proposed
Target”); provided that:


-113-

--------------------------------------------------------------------------------





(A)        No Event of Default has occurred and is continuing on the date of, or
will result after giving effect to, any such acquisition (actually and on a pro
forma basis);
(B)        The Proposed Target is in the same, similar or related line of
business in which the Loan Parties are engaged as of the December 2019 Amendment
Effective Date;
(C)         The acquisition of the Proposed Target shall be completed as a
result of an arm’s length negotiation (i.e. on a non-hostile basis);
(D)        The acquisition of the Proposed Target shall be consummated, in all
material respects, in accordance with all applicable Governmental Rules;
(E)        Both immediately before and after giving effect to such acquisition,
the Total Leverage Ratio on a pro forma basis shall be no greater than the
maximum ratio permitted under Section 5.03(a) (provided that the Total Leverage
Ratio as of the effective date of such acquisition is calculated on a pro forma
basis by using (1) Consolidated Adjusted EBITDA for the four consecutive fiscal
quarter period ending on the last day of the most recently ended fiscal quarter
of Holdings for which financial statements have been delivered hereunder, and
(2) Funded Indebtedness as of the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements have been delivered
hereunder, minus any repayments of such Indebtedness made since the last day of
such most recently ended fiscal quarter (including simultaneously with the
effectiveness of such acquisition), plus any additional Indebtedness incurred by
the Loan Parties since the last day of such most recently ended fiscal quarter
(including simultaneously with the effectiveness of such acquisition)), and the
Borrower shall deliver to the Administrative Agent a certificate setting forth
in reasonable detail the calculations demonstrating such compliance with this
condition;
(F)         In the case of an acquisition of assets, the Administrative Agent
shall hold a perfected, first priority security interest in and Lien on all of
the assets directly or indirectly acquired by a Credit Party in such transaction
(including but not limited to the assets owned by the Proposed Target), subject
to any Liens that would otherwise constitute Permitted Liens,
(G)         In the case of an acquisition of all the equity interests in a
Person, if such Proposed Target remains a separate Subsidiary, all action
required of such Subsidiary and of the Loan Parties under Section 5.01(i) shall
be completed by the time(s) specified in Section 5.01(i); and
(H)         If the consideration to be delivered in connection with the proposed
acquisition includes any deferred consideration payable to any seller, such as
payment under a seller note, Earn-Outs, or extraordinary payments under
consulting, employment or lease agreements with such seller or its Affiliates,
such deferred consideration shall in all cases be expressly subordinated to
payment of the Obligations pursuant to a Seller Subordinated Note or a


-114-

--------------------------------------------------------------------------------





subordination agreement substantially in the form of Exhibit O (or an agreement
containing substantially similar terms).
(e)        Investments. None of the Loan Parties shall make any Investment
except for Investments in the following:
(i)        Investments by the Loan Parties in deposit accounts, securities
accounts or commodity accounts, cash and Cash Equivalents, provided that any
such Investments of any Loan Party are, to the extent required by
Section 5.02(p) below, subject to a Control Agreement;
(ii)        Investments listed in Schedule 5.02(e) to the Disclosure Letter
existing on the July 2017 Amendment Effective Date;
(iii)        Investments by the Loan Parties in each other; provided that (x) no
such Investment may be made when an Event of Default described in
Section 6.01(a), (f) or (g) has occurred and is continuing, (y) if such
Investment that constitutes Indebtedness is evidenced by one or more
intercompany promissory notes, it shall be subject to a first perfected security
interest in favor of the Administrative Agent and in the Administrative Agent’s
possession to the extent required by the Security Documents and (z) the
aggregate amount of Investments made after the July 2017 Amendment Effective
Date by the Loan Parties in Foreign Subsidiaries shall not exceed $20,000,000;
(iv)         Investments consisting of loans to employees, officers and
directors of the Loan Parties (x) in an aggregate principal amount which shall
not exceed $2,500,000 in the aggregate in any fiscal year (with no carryover to
succeeding years) and (y) to employees consisting of pay-day advances made in
the ordinary course of business;
(v)        extensions of trade credit to customers of the Loan Parties or
Investments arising from transactions by any Loan Party with customers and
suppliers, in each case, in the ordinary course of business;
(vi)        Investments received in connection with the satisfaction or
enforcement of Indebtedness or claims due or owing to any Loan party or the
settlement of a bona fide dispute with another Person or as security for such
Indebtedness or claims;
(vii)        Investments permitted by Section 5.02(d), and Guaranty Obligations
in respect thereof so long as such Guaranty Obligations are with respect to
obligations of a Loan Party purchaser under the applicable purchase agreement
for a Permitted Acquisition and not for obligations constituting Indebtedness;
(viii)     Investments in negotiable instruments deposited or to be deposited
for collection in the ordinary course of business;
(ix)         advances made in connection with purchases of goods or services in
the ordinary course of business;


-115-

--------------------------------------------------------------------------------





(x)         the formation of any direct or indirect Subsidiary so long as the
requirements of Section 5.01(i) are met, for the avoidance of doubt, all subject
to Section 5.02(e)(iii);
(xi)        Investments made for the benefit of employees of any Loan Party for
the purposes of deferred compensation;
(xii)        Investments that constitute Indebtedness permitted by
Section 5.02(a), for the avoidance of doubt, in the case of Investments by the
Loan Parties in each other, all subject to Section 5.02(e)(iii);
(xiii)     Investments consisting of repayments or other acquisitions of
Indebtedness of any Loan Party that are expressly permitted by Section 5.02(h);
and
(xiv)         Other Investments not exceeding $15,000,000 in the aggregate in
any fiscal year (with no carryover to succeeding years);
provided that in no event shall the Loan Parties make any Investments in Margin
Stock (other than pursuant to a Permitted Stock Repurchase).
For purposes of this Section 5.02(e), the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment (including any write-downs or
write-offs thereof) but giving effect to any cash returns or cash distributions
received by such Person with respect thereto in an amount not to exceed the
original amount of such Investment.
(f)        Restricted Payments. No Loan Party shall make any Restricted Payment
or set apart any sum for any such purpose except as follows:
(i)        any Subsidiary of Holdings may make Restricted Payments on its Equity
Securities to Holdings or any intervening Subsidiary; provided that a Subsidiary
of Holdings that is a Credit Party may only make Restricted Payments to another
Credit Party;
(ii)        Holdings may declare and make other Restricted Payments with respect
to its Equity Securities payable solely in shares of Equity Securities (other
than Disqualified Securities);
(iii)        Holdings may make Restricted Payments (including Restricted
Payments to repurchase and redeem Equity Securities of Holdings (including
repurchases of fractional shares and purchases stock or stock options of
Holdings from present or former officers, directors or employees of any Loan
Party)) so long as all the following conditions are met as of the date of such
Restricted Payment (including the incurrence of Indebtedness used to make such
Restricted Payment): (A) in connection with any Credit Event related to such
Restricted Payment, the conditions precedent in Section 3.02 are satisfied, (B)
the representations and warranties in Section 4.01(v) are true and correct in
all material respects as if made on such date, (C) no Default would exist after
giving effect to any such Restricted Payment, (D) the Total Leverage Ratio on a


-116-

--------------------------------------------------------------------------------





pro forma basis would be no greater than the maximum ratio permitted under
Section 5.03(a) after giving effect to such Restricted Payment (provided that
the Total Leverage Ratio as of such day is calculated on a pro forma basis by
using (1) Consolidated Adjusted EBITDA for the four consecutive fiscal quarter
period ending on the last day of the most recently ended fiscal quarter of
Holdings for which financial statements have been delivered hereunder, and
(2) Funded Indebtedness as of the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements have been delivered
hereunder, minus any repayments of such Indebtedness made since the last day of
such most recently ended fiscal quarter, plus any additional Indebtedness
incurred by the Loan Parties since the last day of such most recently ended
fiscal quarter), (E) the Fixed Charge Coverage Ratio on a pro forma basis would
be no less than the minimum ratio required under Section 5.03(b) after giving
effect to such Restricted Payment, (F) such Restricted Payment does not and will
not result in a violation of the General Corporation Law of the State of
Delaware (or Holdings’ state of organization if no longer Delaware) or any of
the regulations of the Federal Reserve Board, including Regulations T, U and X,
(G) the aggregate amount of all such Restricted Payments under this
Section 5.02(f)(iii) shall not exceed $15,000,000 during any twelve month
period, and (H) the sum of the Unused Revolving Commitment and Unrestricted,
Unencumbered Liquid Assets on a pro forma basis would be no less than
$10,000,000 after giving effect to such Restricted Payment.
(g)        Change in Business. No Loan Party shall engage, either directly or
indirectly through Affiliates, in any business different from the business of
Holdings and its Subsidiaries as of the December 2019 Amendment Effective Date,
any reasonable extensions thereof and any business reasonably related to,
necessary for, in support or anticipation of, ancillary or complementary to or
in preparation for any such business except for transactions permitted by
Section 5.02(d) and Section 5.02(e).
(h)         Payments of Subordinated Obligations. No Loan Party shall:
(i)         pay or prepay any principal, premium, interest or any other amount
(including sinking fund payments) with respect to any Subordinated Obligation
(except the Loan Parties may make required payments with respect to Earn-Outs so
long as no Event of Default has occurred and is then continuing), or redeem
purchase, defease, acquire or otherwise satisfy (or offer to redeem, purchase,
acquire or otherwise satisfy) any Subordinated Obligations (except the Loan
Parties may make required payments with respect to Earn-Outs so long as no Event
of Default has occurred and is then continuing); or make any payment or deposit
any monies, securities or other property with any trustee or other Person that
has the effect of providing for the satisfaction (or assurance of any
satisfaction) of any Subordinated Obligations prior to the date when due or
otherwise to provide for the defeasance of any Subordinated Obligations, except,
in each case, to the extent permitted by the subordination and similar terms
governing such Subordinated Obligations; or
(ii)        directly or indirectly, supplement, modify, amend, restate, extend
or otherwise change the terms of any document, instrument or agreement
evidencing or governing any Subordinated Obligations except, in each case, to
the extent permitted by the subordination and similar terms governing such
Subordinated Obligations.
(i)        ERISA.


-117-

--------------------------------------------------------------------------------





(i)        No Loan Party or any ERISA Affiliate shall (A) adopt or institute any
Employee Benefit Plan; (B) take any action which will result in the partial or
complete withdrawal, within the meanings of Sections 4203 and 4205 of ERISA,
from a Multiemployer Plan; (C) engage or permit any Person to engage in any
transaction prohibited by Section 406 of ERISA or Section 4975 of the IRC
involving any Employee Benefit Plan or Multiemployer Plan which would subject a
Loan Party or any ERISA Affiliate to any tax, penalty or other liability
including a liability to indemnify; (D) incur or allow to exist any accumulated
funding deficiency (within the meaning of Section 412 of the IRC or Section 302
of ERISA); (E) fail to make full payment when due of all amounts due as
contributions to any Employee Benefit Plan or Multiemployer Plan; (F) fail to
comply with the requirements of Section 4980B of the IRC or Part 6 of Title I(B)
of ERISA or any similar applicable state law; or (G) adopt any amendment to any
Pension Plan which would require the posting of security pursuant to
Section 401(a)(29) of the IRC.
(ii)         No Loan Party shall (A) engage in any transaction prohibited by any
Governmental Rule applicable to any Foreign Plan; (B) fail to make full payment
when due of all amounts due as contributions to any Foreign Plan; or
(C) otherwise fail to comply with the requirements of any Governmental Rule
applicable to any Foreign Plan.
(j)         Transactions With Affiliates. No Loan Party shall enter into or
permit to exist any Contractual Obligation with any Affiliate or engage in any
other transaction with any Affiliate, irrespective of whether in the ordinary
course of business, other than (1) on fair and reasonable terms substantially as
favorable to the Borrower or other Loan Party as would be obtainable by such
Person at the time in a comparable arm’s-length transaction with a Person other
than an Affiliate, (2) employment arrangements, indemnification and fee
arrangements with officers and directors and other employment and related
transactions approved by the board of directors (or similar governing body) of
such Loan Party or (3) transactions pursuant to agreement in existence on the
July 2017 Amendment Effective Date and set forth on Schedule 5.02(j) to the
Disclosure Letter or any amendment thereto to the extent such amendment is not
adverse to the Lenders in any material respect; provided that the foregoing
limitation shall not apply to transactions by and among or in favor of the
Credit Parties that are permitted by this Agreement (including under
Section 5.02(a), Section 5.02(b), Section 5.02(c) and Section 5.02(e)).
(k)        Accounting Changes. No Loan Party shall change (i) its fiscal year
(currently January 1 through December 31) or (ii) its accounting practices or
principles except as required by GAAP.
(l)        Amendment of Organizational Documents. No Loan Party shall agree to
amend, modify, supplement or replace any Organizational Document, in each case
in a manner which could reasonably be expected to materially and adversely
affect the interests of the Administrative Agent or the Lenders.
(m)        Restrictive Agreements. No Loan Party shall, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any Loan Party to (a) make
Distributions on its capital stock or any other interest or participation in its
profits owned by the Borrower or any Guarantor, or pay any


-118-

--------------------------------------------------------------------------------





Indebtedness owed to the Borrower or any Guarantor, (b) make loans or advances
to the Borrower or any Guarantor or (c) transfer any of its properties or assets
to the Borrower or any Guarantor, except for such encumbrances or restrictions
existing under or by reason of (i) applicable law, (ii) this Agreement and the
other Credit Documents, (iii) any document or instrument governing Indebtedness
incurred pursuant to Section 5.02(a)(iv), provided that any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith, (iv) any document or instrument governing Indebtedness
incurred pursuant to Section 5.02(a)(ix) or Section 5.02(a)(xvi), (v) customary
provisions restricting subletting, subleasing, transferring, assignment or
transfer of any lease governing any leasehold interest of a Loan Party,
(vi) customary provisions restricting assignment of any licensing agreement or
other contract entered into by a Loan Party, (vii) restrictions on the transfer
of any asset pending the close of the sale of such asset, (viii) a Lien
permitted by Section 5.02(b), provided that any such restricted contained
therein relates only to the asset or assets subject to such Permitted Lien, (ix)
restrictions or encumbrances with respect to a Loan Party imposed pursuant to an
agreement that has been entered into for the sale or disposition of all or
substantially all of the Equity Securities or all or substantially all of the
assets of such Loan Party (other than Holdings and the Borrower), so long as
such sale or disposition is permitted under this Agreement and the other Credit
Documents, (x) restrictions and encumbrances in a contractual obligation which
exist on the July 2017 Amendment Effective Date and (to the extent not otherwise
permitted by this Section 5.02(m)) are listed on Schedule 5.02(m) to the
Disclosure Letter, and any modification, replacement, renewal, extension or
refinancing of such contractual obligation so long as such modification,
replacement, renewal, extension or refinancing is not (taken as a whole)
materially less favorable to the Lenders or materially more restrictive on the
Loan Parties, (xi) restrictions and encumbrances binding on a Loan Party at the
time such entity first becomes a Loan Party pursuant to a Permitted Acquisition
or an Investment made under Section 5.02(e)(vii), so long as such restrictions
and encumbrances were not created (or made more restrictive) in connection with
or in anticipation of the respective Permitted Acquisition or Investment and do
not apply to any Person other than the Loan Party so acquired, (xii) customary
provisions in joint venture agreements and other similar agreements applicable
to Joint Ventures permitted hereunder and applicable solely to such joint
venture (and its assets or Equity Securities issued by such Joint Venture)
entered into in the ordinary course of business, (xiii) restrictions and
encumbrances on cash or other deposits or net worth imposed by customers under
contracts entered into in the ordinary course of business, (xiv) restrictions
and encumbrances that arise in connection with cash or other deposits permitted
under Section 5.02(b) and Section 5.02(e) and limited to such cash or deposits,
(xv) restrictions on cash earnest money deposits in favor of sellers in
connection with Permitted Acquisitions and Investments permitted under
Section 5.02(e)(xiv), and (xvi) any document or instrument governing
Indebtedness of a Loan Party that is not a Credit Party which is permitted by
Section 5.02(a) and which does not apply to a Credit Party.
(n)         Accounts. No Credit Party shall fail to execute and deliver to the
Administrative Agent Control Agreements in form and substance reasonably
acceptable to the Administrative Agent with respect to each account of the
Credit Parties opened following the Closing Date with any bank, savings
association, financial institution, securities intermediary or similar financial
intermediary within 10 Business Days after opening such account; provided
(I) that a Control Agreement shall not be required for (x) zero-balance accounts
or (y) accounts whose individual and aggregate overnight balances do not exceed
$1,000,000 and (II) if an account or


-119-

--------------------------------------------------------------------------------





accounts cease to be excluded under clause (I), such account(s) shall be deemed
to be “opened” following the Closing Date for purposes of this Section 5.02(n)
and the applicable Credit Parties shall provide a Control Agreement with respect
to such account(s) as required above in this Section 5.02(n) within 10 Business
Days after the date a Credit Party determines that such account(s) cease to be
excluded under clause (I).
(o)        Sanctions, Anti-Terrorism and Anti-Corruption.
(i)         Each Covered Entity (A) will not become a Designated Person; (B) 
will not become controlled by a Designated Person; (C) will not receive funds or
other Property from a Designated Person; (D) is not on the Sectoral Sanctions
Identification List under Executive Order 13662; (E) has not and will not engage
in transaction or other activities prohibited under Sectoral Sanctions
directives pursuant to Executive Order 13662; and (F) will not become in breach
of, or is not the subject of any action or investigation under, any
Anti-Terrorism Law. Each Covered Entity will not engage in any dealings or
transactions, and is not and will not be otherwise associated, with any
Designated Person. Each Covered Entity will comply, in all material respects,
with Anti-Terrorism Laws. Each Covered Entity will take commercially reasonable
measures to ensure compliance with Anti-Corruption Laws and Anti-Terrorism Laws
including the requirement that (x) no Person who owns any direct or indirect
interest in such Covered Entity is a Designated Person and (y) funds invested
directly or indirectly in such Covered Entity are derived from legal sources.
(ii)         The Borrower shall not permit any portion of the proceeds of any
Loan, L/C Credit Extension or other credit made hereunder to be used, directly
or indirectly for, and no fee, commission, rebate or other value to be paid (A)
to, or for the benefit of, any governmental official, political party, official
of a political party or any other Person acting in an official capacity in
violation of any applicable Anti-Corruption Laws or (B) in any manner that would
result in the violation of any Anti-Terrorism Laws applicable to any party
hereto.
(p)         Margin Stock. No Loan Party shall purchase, acquire or carry any
Margin Stock (other than pursuant to a Permitted Stock Repurchase).
5.03.        Financial Covenants. So long as any Loan or L/C Obligation remains
unpaid, or any other Obligation remains unpaid (except in each case other than
contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted), or any portion of any Commitment remains in force,
the Borrower will comply, and will cause compliance, with the following
financial covenants, unless the Required Lenders shall otherwise consent in
writing:
(a)         Total Leverage Ratio. The Borrower shall not permit the Total
Leverage Ratio at any time (including during the fiscal quarter ending on
December 31, 2019) to be greater than 2.75:1.00.
(b)         Fixed Charge Coverage Ratio. The Borrower shall not permit the Fixed
Charge Coverage Ratio as of the last day of any fiscal quarter to be less than
1.15:1.00.


-120-

--------------------------------------------------------------------------------





ARTICLE VI.    EVENTS OF DEFAULT.
6.01.        Events of Default. The occurrence or existence of any one or more
of the following events set forth in this Section 6.01 shall constitute an
“Event of Default” hereunder.
(a)        Non-Payment. Any Loan Party shall (i) fail to pay when due any
principal of any Loan or any L/C Obligation (including any amount due in respect
thereof under the Guaranty) or (ii) fail to pay within three (3) Business Days
after the same becomes due, any interest, fees or other amounts payable under
the terms of this Agreement or any of the other Credit Documents (including, to
the extent not included in clause (i), the Guaranty); or
(b)        Specific Defaults. Any Loan Party shall fail to observe or perform
any covenant, obligation, condition or agreement applicable to such Loan Party
set forth in Section 5.01(a)(i)-(iv), Section 5.01(f), Section 5.01(g)(i),
Section 5.01(h), Section 5.01(i), Section 5.01(j), Section 5.02 or Section 5.03;
or
(c)        Other Defaults. (i) Any Loan Party shall fail to observe or perform
any covenant, obligation, condition or agreement set forth in the Guaranty and
such default shall continue beyond any period of grace provided with respect
thereto; or (ii) any Loan Party shall fail to observe or perform any other
covenant, obligation, condition or agreement contained in this Agreement or any
other Credit Document and such failure shall continue for thirty (30) days after
the date of such failure; or
(d)        Representations and Warranties. Any representation, warranty,
certificate, information or other statement (financial or otherwise) made,
deemed made, reaffirmed or furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in or in connection with this Agreement or
any of the other Credit Documents, or as an inducement to the Administrative
Agent or any Lender to enter into this Agreement, shall be false, incorrect,
incomplete or misleading in any material respect (or with respect to
Section 4.01(w) or if such representation, warranty, certificate, information or
other statement (financial or otherwise) is qualified by materiality, in any
respect) when made, deemed made, reaffirmed or furnished; or
(e)        Cross-Default. (i) Any Loan Party shall fail to make any payment on
account of any Funded Indebtedness of such Person (other than under the Credit
Documents) when due (whether at scheduled maturity, by required prepayment, upon
acceleration or otherwise) and such failure shall continue beyond any period of
grace provided with respect thereto, if the amount of such Funded Indebtedness
(including the Termination Value of Rate Contracts) exceeds $5,000,000 or the
effect of such failure is to cause, or permit the holder or holders thereof to
cause, Funded Indebtedness of any Loan Party (other than under the Credit
Documents) in an aggregate amount exceeding $5,000,000 to become redeemable,
due, liquidated or otherwise payable (whether at scheduled maturity, by required
prepayment, upon acceleration or otherwise) and/or to be secured by cash
collateral or (ii) any Loan Party shall otherwise fail to observe or perform any
agreement, term or condition contained in any agreement or instrument relating
to any Funded Indebtedness of such Person (other than under the Credit
Documents), or any other event shall occur or condition shall exist, if the
effect of such failure, event or condition is to cause, or permit the holder or
holders thereof to cause, Funded Indebtedness of any Loan Party (other than
under the Credit Documents)


-121-

--------------------------------------------------------------------------------





in an aggregate amount exceeding $5,000,000 to become redeemable, due,
liquidated or otherwise payable (whether at scheduled maturity, by required
prepayment, upon acceleration or otherwise) and/or to be secured by cash
collateral; or
(f)        Insolvency; Voluntary Proceedings. Any Loan Party shall (i) apply for
or consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property, (ii) be unable, or admit
in writing its inability, to pay its debts generally as they mature, (iii) make
a general assignment for the benefit of its or any of its creditors, (iv) be
dissolved or liquidated in full or in part, other than to the extent permitted
under Section 5.02(d)(i), (v) other than an Immaterial Subsidiary that is not a
Credit Party, become insolvent (as such term may be defined or interpreted under
any applicable statute), or (vi) commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or consent to any such relief or to the appointment of or taking
possession of its property by any official in an involuntary case or other
proceeding commenced against it, or, in each case, any analogous procedure or
step is taken in any jurisdiction; or
(g)        Involuntary Proceedings. Proceedings for the appointment of a
receiver, trustee, liquidator or custodian of any Loan Party (other than an
Immaterial Subsidiary that is not a Credit Party) or of all or a substantial
part of the property thereof, or an involuntary case or other proceedings
seeking liquidation, reorganization or other relief with respect to any Loan
Party (other than an Immaterial Subsidiary that is not a Credit Party) or the
debts thereof under any bankruptcy, insolvency or other similar law now or
hereafter in effect shall be commenced and an order for relief entered or such
proceeding shall not be dismissed or discharged within sixty (60) days of
commencement, or, in each case, any analogous procedure or step is taken in any
jurisdiction; or
(h)        Judgments. (i) One or more final judgments, orders, decrees or
arbitration awards requiring any Loan Party to pay an aggregate amount of
$10,000,000 or more (exclusive of amounts covered by insurance issued by an
insurer not an Affiliate of Holdings and otherwise satisfying the requirements
set forth in Section 5.01(d)) shall be rendered against any Loan Party in
connection with any single or related series of transactions, incidents or
circumstances and the same shall not be satisfied, vacated or stayed for a
period of twenty (20) consecutive days; or (ii) any judgment, writ, assessment,
warrant of attachment, Tax lien or execution or similar process shall be issued
or levied against a part of the property of any Loan Party with an aggregate
value in excess of $10,000,000 and the same shall not be released, stayed,
vacated or otherwise dismissed within thirty (30) days after issue or levy; or
(i)        Credit Documents. Any Credit Document or any material term thereof
shall cease to be, or be asserted by any Loan Party not to be, a legal, valid
and binding obligation of such Loan Party enforceable in accordance with its
terms or shall otherwise cease to be in full force and effect; or
(j)        Security Documents. Any Lien intended to be created by any Security
Document shall at any time be invalidated, subordinated or otherwise cease to be
in full force and effect, for whatever reason, or any security interest
purported to be created by any Security Document


-122-

--------------------------------------------------------------------------------





shall cease to be, or shall be asserted by any Loan Party not to be, a valid,
first priority (except as expressly otherwise provided in this Agreement or such
Security Document) perfected Lien in the Collateral covered thereby, or any Loan
Party shall issue, create or permit to be outstanding any Equity Securities
which shall not be subject to a first priority perfected Lien under the Security
Documents (other than Equity Securities not required to be pledged under the
Credit Documents); or
(k)        ERISA.
(i)        Any ERISA Event which has resulted or could reasonably be expected to
result in liability to any Loan Party or that could reasonably be expected to
have a Material Adverse Effect; or
(ii)         Any Reportable Event which the Administrative Agent reasonably
believes in good faith constitutes grounds for the termination of any Pension
Plan by the PBGC or for the appointment of a trustee by the PBGC to administer
any Pension Plan shall occur and be continuing for a period of thirty (30) days
or more after notice thereof is provided to any Loan Party by the Administrative
Agent; or
(iii)         Any Pension Plan shall be terminated within the meaning of
Title IV of ERISA or a trustee shall be appointed by the PBGC to administer any
Pension Plan; or
(l)        Change of Control. Any Change of Control shall occur; or
(m)        Involuntary Dissolution or Split Up. Any order, judgment or decree
shall be entered against any Loan Party decreeing its involuntary dissolution or
split up and such order shall remain undischarged and unstayed for a period in
excess of sixty (60) days; or
(n)        Repudiation. Any Guarantor shall repudiate or purport to revoke the
Guaranty; or any Loan Party repudiates or purports to revoke its obligations
under any Credit Document; or
(o)        Designated Person. Any Loan Party shall become a Designated Person;
or
(p)         Subordinated Obligations. Any trustee for, or any holder of, any of
the Subordinated Obligations asserts in writing that any such Subordinated
Obligations (or any portion thereof) is not subordinated to the Obligations in
accordance with its terms or the applicable subordination agreement or a final
judgment is entered by a court of competent jurisdiction that any such
Subordinated Obligations (or any portion thereof) is not subordinated in
accordance with its terms or the applicable subordination agreement (in the case
of such other Subordinated Obligations) to the Obligations.
6.02.        Remedies. At any time after the occurrence and during the
continuance of any Event of Default (other than an Event of Default referred to
in Section 6.01(f) or 6.01(g)), the Administrative Agent may or shall, upon
instructions from the Required Lenders, by written notice


-123-

--------------------------------------------------------------------------------





to the Borrower, (a) terminate the Commitments, any obligation of the L/C Issuer
to make L/C Credit Extensions and the obligations of the Lenders to make Loans,
(b) declare all or a portion of the outstanding Obligations (other than in
connection with Lender Rate Contracts or Lender Bank Products) payable by the
Borrower to be immediately due and payable and/or (c) require that the Borrower
Cash Collateralize the Obligations in an amount equal to 105% of the then
Effective Amount of the L/C Obligations, in each case, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, anything contained herein or in the Notes to the contrary
notwithstanding. Upon the occurrence or existence of any Event of Default
described in Section 6.01(f) or 6.01(g), immediately and without notice, (1) the
Commitments, any obligation of the L/C Issuer to make L/C Credit Extensions and
the obligations of the Lenders to make Loans shall automatically terminate,
(2) the obligation of the Borrower to Cash Collateralize the Obligations in an
amount equal to 105% of the then Effective Amount of the L/C Obligations shall
automatically become effective, which amounts shall be immediately pledged and
delivered to the Administrative Agent as security for the Obligations and
(3) all outstanding Obligations payable by the Borrower hereunder shall
automatically become immediately due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, anything contained herein or in the Notes to the contrary
notwithstanding. In addition to the foregoing remedies, upon the occurrence or
existence of any Event of Default, the Administrative Agent may exercise any
other right, power or remedy available to it under any of the Credit Documents
or otherwise by law. Notwithstanding anything to the contrary in the Credit
Documents, all Cash Collateral pledged by the Borrower as contemplated by
Section 2.02 and Section 2.16(c)(iii), shall first be applied to reimburse the
L/C Issuer in respect of any amounts that a Lender has failed to fund under
Section 2.02(c), then to the remaining L/C Obligations and then to the remaining
Obligations in the manner set forth below:
The proceeds of any sale, disposition or other realization upon all or any part
of the Collateral (subject to the prior sentence with respect to Cash
Collateral) and any payments received by the Administrative Agent with respect
to any Guaranty shall, in each case, be distributed by the Administrative Agent
in the following order of priorities:
First, to the Administrative Agent, in an amount sufficient to pay in full the
fees, costs and expenses of the Administrative Agent in connection with such
sale, disposition or other realization, including all fees, costs, expenses,
liabilities and advances incurred or made by the Administrative Agent in
connection therewith, including, without limitation, attorneys’ fees and costs,
and any and all other unpaid and unreimbursed liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, fees, expenses or
disbursements of the Administrative Agent;
Second, to the Lenders and Lender Rate Contract Counterparties in an amount
equal to accrued interest then due and payable on the Obligations (including any
net scheduled payments in respect of Lender Rate Contracts but excluding any
obligations in respect of Lender Bank Products and excluding the Termination
Value of any Lender Rate Contracts);


-124-

--------------------------------------------------------------------------------





Third, pari passu and ratably, to (i) the Lenders in an amount equal to the
principal amount of the outstanding Loans and L/C Borrowings and to Cash
Collateralize the remaining L/C Obligations on a pro rata basis in accordance
with the then outstanding principal amount of the Loans and L/C Obligations
(with the portion allocated to the Revolving Loans, Swing Line Loans and
L/C Obligations to be applied first to repay the Swing Line Loans in full,
second to repay the Revolving Loans in full and then to Cash Collateralize the
Obligations in an amount equal to 105% of the then Effective Amount of all
L/C Obligations), (ii) to the Lender Rate Contract Counterparties in an amount
equal to Obligations owed in connection with any Lender Rate Contract the terms
of which comply with this Agreement (which amount, for the avoidance of doubt,
shall include the Termination Value), and (iii) to the Lender Bank Product
Providers in an amount equal to any Obligations related to Lender Bank Products
which are then unpaid;
Fourth, to the Lenders in an amount equal to any other Obligations which are
then unpaid;
Finally, upon payment in full of all of the Obligations, to the Person(s)
legally entitled thereto.
No application of payments will cure any Event of Default, or prevent
acceleration, or continued acceleration, of amounts payable under the Credit
Documents, or prevent the exercise, or continued exercise, of rights or remedies
of the Administrative Agent and the Lenders hereunder or thereunder or at law or
in equity.
ARTICLE VII.    ADMINISTRATIVE AGENT AND RELATIONS AMONG LENDERS.
7.01.        Appointment, Powers and Immunities.
(a)        Each Lender (on its own behalf or on behalf of any Affiliate of such
Lender that is party to a Lender Rate Contract or providing Lender Bank
Products) hereby appoints and authorizes the Administrative Agent to act as its
agent hereunder and under the other Credit Documents with such powers as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. Each Lender (on its own behalf and on behalf of
any Affiliate of such Lender that is party to a Lender Rate Contract or
providing Lender Bank Products) hereby authorizes the Administrative Agent to
take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers as are set forth herein or
therein, together with such other powers as are reasonably incidental thereto.
For the avoidance of doubt, notwithstanding anything to the contrary herein or
the other Credit Documents, the Administrative Agent is acting as administrative
agent for the Lenders only and the Administrative Agent is not acting as
administrative agent for any other Lender Parties; the Lender Parties (other
than the Lenders) that are receiving the benefit of the Collateral are receiving
such benefit as an accommodation from the Administrative Agent in its capacity
as collateral agent for such Lender


-125-

--------------------------------------------------------------------------------





Parties and the Administrative Agent shall have no liability whatsoever to such
Lender Parties. The Co-Syndication Agents and the Joint Lead Arrangers shall not
have any duties or responsibilities or any liabilities under this Agreement or
any other Credit Documents and any amendments, consents, waivers or any other
actions taken in connection with this Agreement or the other Credit Documents
shall not, except to the extent expressly set forth in Section 8.04(e), require
the consent of the Co-Syndication Agents or Joint Lead Arrangers, in such
capacity. The Administrative Agent shall not have any duties or responsibilities
except those expressly set forth in this Agreement or in any other Credit
Document, be a trustee for any Lender (or any Affiliate of such Lender that is
party to a Lender Rate Contract or providing Lender Bank Products) or have any
fiduciary duty to any Lender (or any Affiliate of such Lender that is party to a
Lender Rate Contract or providing Lender Bank Products). Notwithstanding
anything to the contrary contained herein the Administrative Agent shall not be
required to take any action which is contrary to this Agreement or any other
Credit Document or any applicable Governmental Rules. Neither the Administrative
Agent nor any Lender shall be responsible to any other Lender for any recitals,
statements, representations or warranties made by any Loan Party contained in
this Agreement or in any other Credit Document, for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Credit Document or for any failure by any Loan Party to perform its
obligations hereunder or thereunder. The Administrative Agent may employ agents
and attorneys-in-fact and shall not be responsible to any Lender for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care. Neither the Administrative Agent nor any of its directors,
officers, employees, agents or advisors shall be responsible to any Lender for
any action taken or omitted to be taken by it or them hereunder or under any
other Credit Document or in connection herewith or therewith, except to the
extent determined by a final, non-appealable judgment of a court of competent
jurisdiction to have arisen from its or their own gross negligence or willful
misconduct. Except as otherwise provided under this Agreement, the
Administrative Agent shall take such action with respect to the Credit Documents
as shall be directed by the Required Lenders or in the absence of such
direction, such action as the Administrative Agent in good faith deems advisable
under the circumstances.
(b)        Any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 7.01(a) for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder and
hereunder at the direction of the Administrative Agent, shall be entitled to the
benefits of all provisions of this Article VII, Section 8.02 and Section 8.03 as
if set forth in full herein with respect thereto.
(c)        The L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith until such time (and except for so long) as the Administrative Agent
may agree at the request of the Required Lenders to act for the L/C Issuer with
respect thereto; provided, however, that the L/C Issuer shall have all of the
benefits and immunities (i) provided to the Administrative Agent in this
Article VII with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and the application and agreements for letters of credit pertaining
to the Letters of Credit as fully as if the term “Administrative Agent” as used


-126-

--------------------------------------------------------------------------------





in this Article VII included the L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the
L/C Issuer.
7.02.        Reliance by the Administrative Agent, L/C Issuer and Swing Line
Lender. The Administrative Agent, the L/C Issuer and the Swing Line Lender shall
be entitled to rely upon any certificate, notice or other document (including
any facsimile or e-mail) believed by it in good faith to be genuine and correct
and to have been signed or sent by or on behalf of the proper Person or Persons
(including any certificate, notice or other document from a Loan Party that a
sale, transfer, or other disposition of Collateral is permitted by
Section 5.02(c)), and upon advice and statements of legal counsel, independent
accountants and other experts selected by the Administrative Agent with
reasonable care. As to any other matters not expressly provided for by this
Agreement, the Administrative Agent shall not be required to take any action or
exercise any discretion, but shall be required to act or to refrain from acting
upon instructions of the Required Lenders and shall in all cases be fully
protected by the Lenders in acting, or in refraining from acting, hereunder or
under any other Credit Document in accordance with the instructions of the
Required Lenders (or all Lenders if required by Section 8.04), and such
instructions of the Required Lenders (or all the Lenders as the case may be) and
any action taken or failure to act pursuant thereto shall be binding on all of
the Lenders.
7.03.        Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default unless the Administrative
Agent has received a written notice from a Lender or the Borrower, referring to
this Agreement, describing such Default and stating that such notice is a
“Notice of Default”. If the Administrative Agent receives such a notice of the
occurrence of a Default, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default as shall be reasonably directed by the Required Lenders;
provided, however, that until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default as
it shall deem advisable in the best interest of the Lenders. Notwithstanding
anything to the contrary contained herein, the order and manner in which the
Lenders’ rights and remedies are to be exercised (including, without limitation,
the enforcement by any Lender of its Note) shall be determined by the Required
Lenders in their sole discretion.
7.04.        Lender Indemnification. Without limiting the Obligations of the
Borrower hereunder, each Lender agrees to indemnify the Administrative Agent,
ratably in accordance with its aggregate Proportionate Share of all Obligations
and Commitments, for any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may at any time be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or the enforcement of
any of the terms hereof or thereof; provided, however, that no Lender shall be
liable for any of the foregoing to the extent determined by a final,
non-appealable judgment of a court of competent jurisdiction to have arisen from
the Administrative Agent’s gross negligence or willful misconduct. The
Administrative Agent shall be fully justified in refusing to take or in
continuing to take any action hereunder unless it shall first be indemnified to
its satisfaction


-127-

--------------------------------------------------------------------------------





by the Lenders against any and all liability and expense which may be incurred
by it by reason of taking or continuing to take any such action. The obligations
of each Lender under this Section 7.04 shall survive the payment and performance
of the Obligations, the termination of this Agreement and any Lender ceasing to
be a party to this Agreement (with respect to events which occurred prior to the
time such Lender ceased to be a Lender hereunder).
7.05.        Non-Reliance. Each Lender acknowledges that it has, independently
and without reliance on the Administrative Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of the business, prospects, management, financial condition and
affairs of the Loan Parties and its own decision to enter into this Agreement
and agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
appraisals and decisions in taking or not taking action under this Agreement.
Neither the Administrative Agent nor any of its Affiliates, directors, officers,
employees, agents or advisors shall (a) be required to keep any Lender informed
as to the performance or observance by any Loan Party of the obligations under
this Agreement or any other document referred to or provided for herein or to
make inquiry of, or to inspect the properties or books of any Loan Party;
(b) have any duty or responsibility to disclose to or otherwise provide any
Lender, and shall not be liable for the failure to disclose or otherwise provide
any Lender, with any credit or other information concerning any Loan Party which
may come into the possession of the Administrative Agent or that is communicated
to or obtained by the bank serving as Administrative Agent or any of its
Affiliates in any capacity, except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the
Administrative Agent hereunder or the other Credit Documents; or (c) be
responsible to any Lender for (i) any recital, statement, representation or
warranty made by any Loan Party or any officer, employee or agent of any Loan
Party in this Agreement or in any of the other Credit Documents, (ii) the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any Credit Document, (iii) the value or sufficiency of the
Collateral or the validity or perfection of any of the liens or security
interests intended to be created by the Credit Documents, or (iv) any failure by
any Loan Party to perform its obligations under this Agreement or any other
Credit Document.
7.06.        Resignation of the Administrative Agent. The Administrative Agent
may resign at any time by giving thirty (30) days prior written notice thereof
to the Borrower and the Lenders. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, which
successor Administrative Agent, if not a Lender, shall be reasonably acceptable
to the Borrower; provided, however, that the Borrower shall have no right to
approve a successor Administrative Agent if a Default has occurred and is
continuing. Upon the acceptance of any appointment as the Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from the duties and obligations
thereafter arising hereunder; provided that the retiring Administrative Agent
shall be discharged from the duties and obligations arising hereunder from and
after the end of such thirty (30) day period even if no successor has been
appointed. If no such successor has been appointed, the Required Lenders shall
act as the Administrative Agent, hereunder and under the other Credit Documents.
After any retiring


-128-

--------------------------------------------------------------------------------





Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article VII shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Administrative Agent. The successor Administrative Agent (or if there is no
successor, one of the Lenders appointed by the Required Lenders that accepts
such appointment) shall also simultaneously replace the then existing
Administrative Agent and the then existing Administrative Agent shall be fully
released as “L/C Issuer” and “Swing Line Lender” hereunder pursuant to
documentation in form and substance reasonably satisfactory to the then existing
Administrative Agent, and any successor Administrative Agent appointed pursuant
to this Section 7.06 shall, upon its acceptance of such appointment, become the
successor “L/C Issuer” and “Swing Line Lender” for all purposes hereunder.
7.07.        Collateral Matters and Guaranty Matters.
(a)        The Administrative Agent is hereby authorized by each Lender (on its
own behalf and on behalf of any Affiliate of such Lender that is party to a
Lender Rate Contract or providing Lender Bank Products), without the necessity
of any notice to or further consent from any Lender (or any Affiliate of such
Lender that is party to a Lender Rate Contract or providing Lender Bank
Products), and without the obligation to take any such action, to take any
action with respect to any Collateral or any Security Document which may from
time to time be necessary to perfect and maintain perfected the Liens of the
Security Documents.
(b)        Each of the Lenders (on its own behalf and on behalf of any Affiliate
of such Lender that is party to a Lender Rate Contract or providing Lender Bank
Products) irrevocably authorize the Administrative Agent, at its option and in
its discretion, to release (and to execute and deliver such documents,
instruments and agreements as the Administrative Agent may deem necessary to
release) any Lien granted to or held by the Administrative Agent upon any
Collateral (i) upon termination of the Commitments and the full Cash
Collateralization of the then outstanding L/C Obligations and the payment in
full of all Loans and all other Obligations payable under this Agreement and
under the other Credit Documents (other than contingent indemnification
obligations and Obligations in respect of Lender Rate Contracts and Lender Bank
Products except to the extent the Administrative Agent has received prior
written notice from the applicable Lender Party of any such Lender Rate Contract
or the existence of such Obligations in respect of Lender Bank Products); (ii)
constituting property of the Loan Parties which is sold, transferred or
otherwise disposed of in connection with any transaction not prohibited by this
Agreement or the Credit Documents; (iii) constituting property leased to the
Loan Parties under an operating lease which has expired or been terminated in a
transaction not prohibited by this Agreement or the Credit Documents or which
will concurrently expire and which has not been and is not intended by the Loan
Parties to be, renewed or extended; (iv) consisting of an instrument, if the
Indebtedness evidenced thereby has been paid in full; or (v) if approved or
consented to by those of the Lenders required by Section 8.04. In the case of
clause (ii) above involving a sale of a Guarantor, the Lenders also irrevocably
authorize the Administrative Agent to release such Guarantor from the applicable
guaranty. Upon request by the Administrative Agent, the Lenders will (and will
cause their Affiliates that are party to Lender Rate Contracts or provided
Lender Bank Products to) confirm in writing the Administrative Agent’s authority
to release particular types or items of Collateral pursuant to this
Section 7.07.


-129-

--------------------------------------------------------------------------------





(c)         Unless all the Lenders otherwise consent in writing, any and all
cash collateral for the Obligations shall be released to the Borrower, to the
extent not applied to the Obligations, only if (i) the Commitments have been
terminated (ii) all Obligations (other than contingent indemnification
obligations and Obligations in respect of Lender Rate Contracts and Lender Bank
Products except to the extent the Administrative Agent has received prior
written notice from the applicable Lender Party of any such Lender Rate Contract
or the existence of such Obligations in respect of Lender Bank Products) have
been paid in full and are no longer outstanding, including, without limitation,
any L/C Obligations or any other contingent obligations.
7.08.        Performance of Conditions. For the purpose of determining
fulfillment by the Borrower and the other Loan Parties of conditions precedent
specified in Sections 3.01 and 3.02 only, each Lender shall be deemed to have
consented to, and approved or accepted, or to be satisfied with each document or
other matter sent by the Administrative Agent to such Lender for consent,
approval, acceptance or satisfaction, or required under Article III to be
consented to, or approved by or acceptable or satisfactory to, that Lender,
unless an officer of the Administrative Agent who is responsible for the
transactions contemplated by the Credit Documents shall have received written
notice from that Lender prior to the making of the requested Loan or the
issuance of the requested Letter of Credit specifying its objection thereto and
either (i) such objection shall not have been withdrawn by written notice to the
Administrative Agent or (ii) in the case of any condition to the making of a
Loan, that Lender shall not have made available to the Administrative Agent that
Lender’s Revolving Proportionate Share of such Loan or Letter of Credit.
7.09.        The Administrative Agent in its Individual Capacity; Other
Relationships. The Administrative Agent and its affiliates may make loans to,
issue letters of credit for the account of, accept deposits from and generally
engage in any kind of banking or other business with any Loan Party and its
Affiliates as though the Administrative Agent were not the Administrative Agent,
the L/C Issuer or Swing Line Lender hereunder. With respect to Loans, if any,
made by the Administrative Agent in its capacity as a Lender, the Administrative
Agent in its capacity as a Lender shall have the same rights and powers under
this Agreement and the other Credit Documents as any other Lender and may
exercise the same as though it were not the Administrative Agent, L/C Issuer or
Swing Line Lender, and the terms “Lender” or “Lenders” shall include the
Administrative Agent in its capacity as a Lender. The Administrative Agent shall
not be deemed to hold a fiduciary, trust or other special relationship with any
Lender and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Administrative Agent.
7.10.        Collateral Matters/Lender Rate Contracts/Lender Bank Products. Each
Lender on its own behalf on behalf of its Affiliates understands and agrees that
(a) counterparties to Lender Rate Contracts and Lender Bank Products will have
the benefits of the Collateral as set forth in the Credit Documents so long as
such counterparty is a Lender or an Affiliate of a Person that is a Lender and
(b) if the Obligations (excluding Obligations in respect of Lender Rate
Contracts and Lender Bank Products except to the extent the Administrative Agent
has received prior written notice from the applicable Lender Party of any such
Lender Rate Contract or such Obligations in respect of Lender Bank Products) are
repaid as described in Section 7.07, the Collateral will be


-130-

--------------------------------------------------------------------------------





released as described in Section 7.07 and such Lender and its Affiliates will no
longer have the benefits of the Collateral.
7.11.        Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation, and
out-of-pocket expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel in connection with
the foregoing and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.02(i), 2.02(j), 2.05, 8.02 and 8.03)
allowed in such judicial proceeding; and
(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, and out-of-pocket expenses, disbursements and
advances of the Administrative Agent and its agents and counsel in connection
with the foregoing, and any other amounts due the Administrative Agent under
Sections 2.05, 8.02 and 8.03.
ARTICLE VIII.    MISCELLANEOUS.
8.01.        Notices.
(a)        Except as otherwise provided herein, all notices, requests, demands,
consents, instructions or other communications to or upon the Borrower, any
Lender or the Administrative Agent under this Agreement or the other Credit
Documents shall be in writing and faxed, mailed, e-mailed or delivered, if to
the Borrower or to the Administrative Agent, the L/C Issuer or the Swing Line
Lender, at its respective facsimile number, e-mail address or address set forth
below or, if to any Lender, at the address or facsimile number specified for
such Lender in Part B of Schedule I (or to such other facsimile number or
address for any party as indicated in any notice given by that party to the
other parties). All such notices and communications shall be effective (i) when
sent by an overnight courier service of recognized standing, on the second
Business Day following the deposit with such service; (ii) when mailed,
first-class postage prepaid and addressed as aforesaid through the United States
Postal Service, upon receipt; (iii) when delivered by hand, upon delivery; and
(iv) when sent by facsimile transmission or e-mail, upon confirmation


-131-

--------------------------------------------------------------------------------





of receipt; provided, however, that any notice delivered to the Administrative
Agent, the L/C Issuer or the Swing Line Lender under Article II shall not be
effective until actually received by such Person.
The Administrative Agent
and the L/C Issuer and the
Swing Line Lender:    For Notices of Borrowing, Notices of Conversion and
Notices of Interest Period Selection:
The Administrative Agent
and the L/C Issuer and the
Swing Line Lender:    For Notices of Borrowing, Notices of Conversion and
Notices of Interest Period Selection:


Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.     

Charlotte, NC 28262            
Attention: Syndication Agency Services
Tel. No. (704) 590-2703
Fax No. (704) 715-0092
E-mail: agencyservices.requests@wellsfargo.com


For all other notices:


Wells Fargo Bank, National Association
350 W. Colorado Blvd, Suite 210    

Pasadena, CA 91105        
Attention: Jay Hong, Senior Vice President        
Tel. No. (626) 564-6731
Fax No. (626) 564-6720
E-mail: Jay.J.Hong@wellsfargo.com
 
The Borrower:     c/o ARC Document Solutions, Inc.
12657 Alcosta Blvd, Suite 200
San Ramon, CA 94583
Attention: Chief Financial Officer
Tel. No. (925) 949-5100
Fax No. (925) 949-5101
E-mail: jorge.avalos@e-arc.com


Each Notice of Borrowing, Notice of Conversion and Notice of Interest Period
Selection shall be given by the Borrower to the Administrative Agent’s office
located at the address referred to above during the Administrative Agent’s
normal business hours; provided, however, that any such notice


-132-

--------------------------------------------------------------------------------





received by the Administrative Agent after 11:00 a.m. on any Business Day shall
be deemed received by the Administrative Agent on the next Business Day. In any
case where this Agreement authorizes notices, requests, demands or other
communications by the Borrower to the Administrative Agent or any Lender to be
made by telephone or facsimile, the Administrative Agent or any Lender may
conclusively presume that anyone purporting to be a person designated in any
incumbency certificate or other similar document received by the Administrative
Agent or a Lender is such a person.
(b)        The Borrower agrees that the Administrative Agent may make any
material delivered by the Borrower to the Administrative Agent, as well as any
amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to the Borrower or any other Loan
Party, or any other materials or matters relating to this Agreement, the other
Credit Documents or any of the transactions contemplated hereby (collectively,
the “Communications”) available to the Lenders by posting such notices on an
electronic delivery system (which may be provided by the Administrative Agent,
an Affiliate of the Administrative Agent, or any Person that is not an Affiliate
of the Administrative Agent), such as The Debt Exchange, Inc., SyndTrak Online
or a substantially similar electronic system (the “Platform”). The Borrower
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Administrative Agent nor any of its Affiliates
warrants the accuracy, completeness, timeliness, sufficiency, or sequencing of
the Communications posted on the Platform. The Administrative Agent and its
Affiliates expressly disclaim with respect to the Platform any liability for
errors in transmission, incorrect or incomplete downloading, delays in posting
or delivery, or problems accessing the Communications posted on the Platform and
any liability for any losses, costs, expenses or liabilities that may be
suffered or incurred in connection with the Platform except for liability
determined by a final, non-appealable judgment of a court of competent
jurisdiction to be due to the Administrative Agent’s gross negligence or willful
misconduct. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Administrative Agent or any of its Affiliates in
connection with the Platform. Each Lender agrees that notice to it (as provided
in the next sentence) (a “Notice”) specifying that any Communication has been
posted to the Platform shall for purposes of this Agreement constitute effective
delivery to such Lender of such information, documents or other materials
comprising such Communication. Each Lender agrees (i) to notify, on or before
the date such Lender becomes a party to this Agreement, the Administrative Agent
in writing of such Lender’s e-mail address to which a Notice may be sent (and
from time to time thereafter to ensure that the Administrative Agent has on
record an effective e-mail address for such Lender) and (ii) that any Notice may
be sent to such e-mail address.
8.02.        Expenses. The Borrower shall pay within 30 days of written demand
therefor (accompanied by reasonable supporting documentation), whether or not
any Credit Event occurs hereunder, (a) all reasonable out-of-pocket fees and
expenses, including syndication expenses, travel expenses, consultants’ and
experts’ fees and expenses and all reasonable out-of-pocket fees and expenses of
one primary counsel, and, if reasonably necessary, one local counsel in each
relevant jurisdiction for the Administrative Agent and WFS taken as a whole, in
each case, incurred by the Administrative Agent and WFS in connection with the
syndication of the facilities provided


-133-

--------------------------------------------------------------------------------





hereunder, due diligence, the preparation, negotiation, execution and delivery
of, and the exercise of its duties under, this Agreement and the other Credit
Documents, and the preparation, negotiation, execution and delivery of
amendments, waivers, consents, modifications and supplements related to the
Credit Documents, (b) all reasonable out-of-pocket fees and expenses of the
Administrative Agent and WFS in connection with the use of any Platform, (c) any
and all excise, sales or other similar taxes and (d) all reasonable
out-of-pocket fees and expenses, including travel expenses, consultants’ and
experts’ fees and expenses and all reasonable out-of-pocket fees and expenses of
one primary counsel, and, if reasonably necessary, one local counsel in each
relevant jurisdiction for the Administrative Agent and the Lenders taken as a
whole, and in the case of an actual or perceived conflict of interest, one
additional counsel in each relevant jurisdiction to each affected party, in each
case, incurred by the Administrative Agent and the Lenders in the enforcement or
attempted enforcement of any of the Obligations or Credit Documents or in
preserving any of the Administrative Agent’s or the Lenders’ rights and remedies
(including, without limitation, all such fees and expenses incurred in
connection with any “workout” or restructuring affecting the Credit Documents or
the Obligations or any bankruptcy or similar proceeding involving any Loan
Party). The obligations of the Borrower under this Section 8.02 shall survive
the payment and performance of the Obligations and the termination of this
Agreement.
8.03.        Indemnification. To the fullest extent permitted by law, and in
addition to any other indemnity set forth in the Credit Documents, the Borrower
agrees to (a) protect, indemnify, defend and hold harmless the Administrative
Agent, the Joint Lead Arrangers, the Co-Syndication Agents, the Lenders
(including without limitation the L/C Issuer and the Swing Line Lender) and
their Affiliates and their respective directors, officers, employees, partners,
attorneys, agents, trustees and advisors (collectively, “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
judgments, costs, disbursements, or expenses of any kind or nature and from any
actions, suits, claims or demands (including in respect of or for all reasonable
out-of-pocket fees and expenses of one primary counsel, and, if reasonably
necessary, one local counsel in each relevant jurisdiction for the
Administrative Agent and the Lenders taken as a whole, and in the case of an
actual or perceived conflict of interest, one additional counsel in each
relevant jurisdiction to each affected Indemnitee) arising on account of or in
connection with any matter or thing or action or failure to act by Indemnitees,
or any of them, arising out of or relating to (i) the Credit Documents or any
transaction contemplated thereby or related thereto, including the making of any
Loans, the funding of any Unreimbursed Amounts and any use by the Borrower of
any proceeds of the Loans or the Letters of Credit, (ii) any Environmental
Damages, (iii) any claims for brokerage fees or commissions in connection with
the Credit Documents or any transaction contemplated thereby or in connection
with the Borrower’s failure to conclude any other financing, and to reimburse
each Indemnitee on demand for all legal and other expenses incurred in
connection with investigating or defending any of the foregoing, (iv) the use of
any Platform or (v) any and all excise, sales or other similar taxes which may
be payable or determined to be payable with respect to any of the Collateral or
in connection with any of the transactions contemplated by this Security
Documents, including any penalties, claims or other losses resulting from any
delay in paying such excise, sales or other similar taxes and (b) reimburse each
Indemnitee for all reasonable out-of-pocket fees and expenses of one primary
counsel, and, if reasonably necessary, one local counsel in each relevant
jurisdiction for the Administrative Agent and the Lenders taken as a whole, and
in the case of an actual or perceived conflict of interest, one additional
counsel in each relevant


-134-

--------------------------------------------------------------------------------





jurisdiction to each affected Indemnitee in connection with such Indemnitee’s
investigation or defense of any of the foregoing; provided, however, that
nothing contained in this Section 8.03 shall obligate the Borrower to protect,
indemnify, defend or hold harmless any Indemnitee against any such liabilities,
obligations, losses, damages, penalties, judgments, costs, disbursements, or
expenses to the extent determined by a final, non-appealable judgment of a court
of competent jurisdiction to have arisen out of (i) such Indemnitee’s own gross
negligence or willful misconduct, (ii) a material breach in bad faith of the
obligations of such Indemnitee under the Credit Documents or (iii) any dispute
solely among Indemnitees, other than any claims against the Administrative Agent
or WFS in its respective capacity or in fulfilling its role as Administrative
Agent or Joint Lead Arranger or any similar role under the Credit Documents, and
other than any claims arising out of any act or omission on the part of any Loan
Party or any Affiliate thereof. In the case of any investigation, litigation or
proceeding to which the indemnity set forth in this Section 8.03 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, a Loan Party, the holders of the
Borrower’s or any Loan Party’s Equity Securities, any creditor of the Borrower
or another Loan Party, an Indemnitee or any other Person and whether or not an
Indemnitee is otherwise a party thereto. Upon receiving knowledge of any action,
suit, claim or demand asserted by a third party that the Administrative Agent,
any Joint Lead Arranger, any Co-Syndication Agent or any Lender believes is
covered by this indemnity, the Administrative Agent, the applicable Joint Lead
Arranger, the applicable Co-Syndication Agent or such Lender, as applicable,
shall give the Borrower notice of the matter with reasonable promptness;
provided, however, that the failure, or any delay, of the Administrative Agent,
such Joint Lead Arranger, such Co-Syndication Agent or such Lender to so notify
the Borrower shall not relieve the Borrower from its obligations under this
Section 8.03 or result in any liability of the Administrative Agent, the Joint
Lead Arrangers, the Co-Syndication Agents or the Lenders. In connection with any
such action, suit, claim or demand, the Administrative Agent may select one
primary counsel, and, if reasonably necessary, one local counsel in each
relevant jurisdiction for the Indemnitees taken as a whole, and in the case of
an actual or perceived conflict of interest, one additional counsel in each
relevant jurisdiction to each affected Indemnitee, or request that the Borrower
defend such action, suit, claim or demand, with legal counsel satisfactory to
the Administrative Agent, in each case, at the Borrower’s sole cost and expense;
provided, however, that the Administrative Agent, the applicable Joint Lead
Arranger, the applicable Co-Syndication Agent or such Lender shall have the
right to defend, at the Borrower’s sole cost and expense, any such matter that
is in connection with a formal proceeding instituted by any Governmental
Authority having authority to regulate or oversee any aspect of the
Administrative Agent’s, the applicable Joint Lead Arranger’s, the applicable
Co-Syndication Agent’s or such Lender’s business or that of its Affiliates. The
Administrative Agent, the applicable Joint Lead Arranger, the applicable
Co-Syndication Agent or such Lender may also require the Borrower to defend the
matter. In the event an Indemnitee (or any of its officers, directors or
employees) appears as a witness in any action or proceeding brought against the
Borrower in which an Indemnitee is not named as a defendant, the Borrower agrees
to reimburse such Indemnitee for all out-of-pocket expenses incurred by it
(including reasonable out-of-pocket fees and expenses of counsel) in connection
with its appearing as a witness. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials distributed
to such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby. The


-135-

--------------------------------------------------------------------------------





Borrower shall not, without the prior written consent of each Indemnitee
affected thereby (which consent will not be unreasonably withheld), settle any
threatened or pending claim or action that would give rise to the right of any
Indemnitee to claim indemnification hereunder unless such settlement (x)
includes a full and unconditional release of all liabilities arising out of such
claim or action against such Indemnitee and (y) does not include any statement
as to or an admission of fault, culpability or failure to act by or on behalf of
any Indemnitee. The Borrower agrees that no Indemnitee shall have any liability
(whether direct or indirect, in contract or tort, or otherwise) to the Borrower
or its Affiliates or to their respective equity holders or creditors arising out
of, related to or in connection with any aspect of the transactions contemplated
hereby, except to the extent such liability is determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Indemnitee’s own gross negligence or willful misconduct or a material
breach in bad faith of the obligations such Indemnitee under the Credit
Documents. All payment from the Borrower under this Section 8.03 shall be due
and payable within 30 days of written demand therefor (accompanied by reasonable
supporting documentation). The obligations of the Borrower under this
Section 8.03 shall survive the payment and performance of the Obligations and
the termination of this Agreement.
8.04.        Waivers; Amendments. Any term, covenant, agreement or condition of
this Agreement or any other Credit Document may be amended or waived, and any
consent under this Agreement or any other Credit Document may be given, if such
amendment, waiver or consent is in writing and is signed by the Borrower and the
Required Lenders (or the Administrative Agent on behalf of the Required Lenders
with the written approval of the Required Lenders) or all of the Lenders if
expressly required herein; provided, however, that:
(a)        Any amendment, waiver or consent which would (i) amend the definition
of “Required Lenders” or “Required Revolving Lenders”, or modify in any other
manner the number or percentage of the Lenders required to make any
determinations or to waive any rights under, or to modify any provision of, this
Agreement (other than “Required Lenders” or “Required Revolving Lenders”), (ii)
increase the Total Revolving Loan Commitment (except as contemplated by
Section 2.17), the Total Term Loan Commitment or the Incremental Term Loan
Commitment of any Lender, (iii) extend any Maturity Date, (iv) reduce the
principal of or interest on any Loan or L/C Borrowing or any fees or other
amounts payable for the account of the Lenders hereunder, (v) extend any date
fixed for any payment of the principal of or interest on any Loans or any fees
or other amounts payable for the account of the Lenders, (vi) amend this
Section 8.04 or Section 2.10 or (vii) increase the dollar amounts in
Section 2.17, must be in writing and signed or approved in writing by all of the
Lenders directly adversely affected thereby.
(b)         Any amendment, waiver or consent which releases any Credit Party or
all or substantially all of the Collateral must be in writing and signed or
approved in writing by all Lenders and, to the extent not included therein, all
Lender Rate Contract Counterparties that have provided the Administrative Agent
with prior written notice of their status as such, except that (i) any such
release in connection with a sale or other disposition of Collateral authorized
by Section 5.02(c) may be executed by the Administrative Agent and shall not
require the approval of any Lenders and (ii) any amendment, waiver or consent
which modifies the terms of Section 5.02(c)


-136-

--------------------------------------------------------------------------------





(including any modification relating to the prepayment of proceeds from any such
sale or other disposition) shall require the consent of the Required Lenders;
(c)        Any amendment, waiver or consent which increases or decreases the
Revolving Proportionate Share of any Lender must be in writing and signed by
such Lender (other than any such document that implements the provisions of
Section 2.17);
(d)        Any amendment, waiver or consent which affects the rights or duties
of the Swing Line Lender under this Agreement must be in writing and signed by
the Swing Line Lender;
(e)        Any amendment, waiver or consent which affects the rights of WFS
under Section 8.02 must be in writing and signed by WFS; and any amendment,
waiver or consent which affects the rights of a Joint Lead Arranger or a
Co-Syndication Agent under Section 8.03 or this Section 8.04 must be in writing
and signed by such Joint Lead Arranger or such Co-Syndication Agent, as
applicable;
(f)        Any amendment, waiver or consent which would amend the application of
proceeds set forth in Section 6.02 must be in writing and signed or approved in
writing by all Lenders and, to the extent not included therein, all Lender Rate
Contract Counterparties that have provided the Administrative Agent with prior
written notice of their status as such;
(g)         Any amendment, waiver or consent which affects the rights or duties
of the L/C Issuer under this Agreement or any Letter of Credit Application
relating to any Letter of Credit issued or to be issued by it must be in writing
and signed by the L/C Issuer; and
(h)         Any amendment, waiver or consent which affects the rights or
obligations of the Administrative Agent must be in writing and signed by the
Administrative Agent;
Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section 8.04 shall apply equally to, and shall be binding upon, each of
the Administrative Agent, and the Lenders.
Notwithstanding anything to the contrary herein, any Defaulting Lender shall not
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the (i) Revolving Proportionate Share of such Defaulting
Lender may not be increased, (ii) the Maturity Date of any Loans of such
Defaulting Lender, as applicable, may not be extended, and (iii) principal and
interest owing to such Defaulting Lender may not be reduced, in each case
without the consent of such Defaulting Lender. This paragraph is referred to as
the “Defaulting Lender Amendment Paragraph.”
For the avoidance of doubt, the application of the provisions of Section 2.01(b)
of the Guaranty or any similar provisions in any other Credit Document: (1) is
automatic to the extent applicable, (2) is not an amendment or modification of
the Guaranty or any other Credit Document and (3) does not require the consent
or approval of any Person.


-137-

--------------------------------------------------------------------------------





In addition, notwithstanding the foregoing, (w) any Incremental Term Loan
Amendment may, without the consent of any Lenders other than the Incremental
Term Lenders (if any) and New Lenders (if any) advancing the Incremental Term
Loans subject thereto, effect such amendments to this Agreement and the other
Credit Documents as may be necessary or appropriate, in the reasonable opinion
of the Administrative Agent and the Borrower, to effect the provisions of the
Incremental Term Loans (subject to the requirements and limitations set forth in
Section 2.17), (x) each of the Fee Letters may only be amended, modified or
changed, or rights or privileges thereunder waived, only by the parties thereto
in accordance with the respective provisions thereof and (y) each Lender Rate
Contract and agreement with respect to Lender Bank Products may only be amended,
modified or changed, or rights or privileges thereunder waived, only by the
parties thereto in accordance with the respective provisions thereof.
Notwithstanding the foregoing, if the Administrative Agent and the Borrower
shall have jointly identified an obvious error, or any error or omission of a
purely technical nature, in the Credit Documents, then the Administrative Agent
and the Borrower shall be permitted to amend such provision without further
action or consent of any other party if the same is not objected to in writing
by the Required Lenders to the Administrative Agent within five (5) Business
Days following receipt of notice thereof.
No failure or delay by the Administrative Agent or any Lender in exercising any
right under this Agreement or any other Credit Document shall operate as a
waiver thereof or of any other right hereunder or thereunder nor shall any
single or partial exercise of any such right preclude any other further exercise
thereof or of any other right hereunder or thereunder. Unless otherwise
specified in such waiver or consent, a waiver or consent given hereunder shall
be effective only in the specific instance and for the specific purpose for
which given. The Lenders may condition the giving or making of any amendment,
waiver or consent of any term, covenant, agreement or condition of this
Agreement or any other Credit Document on payment of a fee by the Borrower
(which may be payable only to the Lenders that consent to such matters within
specified periods).
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 6.02 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Credit
Documents, (b) the L/C Issuer from exercising the rights and remedies that inure
to its benefit (solely in its capacity as L/C Issuer) hereunder and under the
other Credit Documents or (c) any Lender from exercising setoff or offset rights
in accordance with Section 8.06 (subject to the terms of Section 2.10); and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Credit Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 6.02 and (ii) in addition to the
matters set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.10, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.


-138-

--------------------------------------------------------------------------------







8.05.        Successors and Assigns.
(a)        Binding Effect. This Agreement and the other Credit Documents shall
be binding upon and inure to the benefit of the Borrower, the Lenders, the
Administrative Agent, all future holders of the Obligations and their respective
successors and permitted assigns, except that no Loan Party may assign or
transfer any of its rights or obligations under any Credit Document (except in
connection with a merger or consolidation permitted by Section 5.02(d)) without
the prior written consent of the Administrative Agent and each Lender. Any
purported assignment or transfer by a Loan Party in violation of the foregoing
shall be null and void.
(b)        Participations. Any Lender may, without notice to or consent of the
Borrower, at any time sell to one or more banks or other financial institutions
(“Participants”) participating interests in all or a portion of any Loan owing
to such Lender, any Note held by such Lender, any Commitment of such Lender or
any other interest of such Lender under this Agreement and the other Credit
Documents (including for purposes of this Section 8.05(b), participations in
L/C Obligations and in Swing Line Loans); provided that notwithstanding the
foregoing, no Participant shall be a Loan Party or an Affiliate of a Loan Party.
In the event of any such sale by a Lender of participating interests, such
Lender’s obligations under this Agreement shall remain unchanged, such Lender
shall remain solely responsible for the performance thereof, such Lender shall
remain the holder of its Notes for all purposes under this Agreement and the
Borrower and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement pursuant to which any such sale is effected may
require the selling Lender to obtain the consent of the Participant in order for
such Lender to agree in writing to any amendment, waiver or consent of a type
specified in Section 8.04(a)(i)-(v) or Section 8.04(b) but may not otherwise
require the selling Lender to obtain the consent of such Participant to any
other amendment, waiver or consent hereunder. The Borrower agrees that if
amounts outstanding under this Agreement and the other Credit Documents are not
paid when due (whether upon acceleration or otherwise), each Participant shall,
to the fullest extent permitted by law, be deemed to have the rights of setoff
and offset in respect of its participating interest in amounts owing under this
Agreement and any other Credit Documents to the same extent as if the amount of
its participating interest were owing directly to it as a Lender under this
Agreement or any other Credit Documents; provided, however, that (i) no
Participant shall exercise any rights under this sentence without the consent of
the Administrative Agent, (ii) no Participant shall have any rights under this
sentence which are greater than those of the selling Lender and (iii) such
rights of setoff and offset shall be subject to the obligation of such
Participant to share the payment so obtained with all of the Lenders as provided
in Section 2.10(b). The Borrower also agrees that any Lender which has sold any
participating interest in its Commitments or Loans in accordance with this
Section 8.05(b) shall, notwithstanding any such sale, be entitled to the full
benefits accorded such Lender under Sections 2.11, 2.12 and 2.13, as if such
Lender had not made such sale, but such Lender shall not be entitled to any
greater payment under such Sections than it would have been entitled to receive
had it not sold such participation. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Credit Documents (the


-139-

--------------------------------------------------------------------------------





“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant's interest in
any commitments, loans, letters of credit or its other obligations under any
Credit Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(c)        Assignments. Any Lender may, at any time, sell and assign to any
Lender (other than a Defaulting Lender) or any Eligible Assignee (individually,
an “Assignee Lender”) all or a portion of its rights and obligations under this
Agreement and the other Credit Documents (including for purposes of this
Section 8.05(c), participations in L/C Obligations and in Swing Line Loans)
(such a sale and assignment to be referred to herein as an “Assignment”)
pursuant to an assignment agreement in substantially the form of Exhibit H (an
“Assignment Agreement”), executed by each Assignee Lender and such assignor
Lender (an “Assignor Lender”) and delivered to the Administrative Agent for its
acceptance and recording in the Register; provided, however, that:
(i)        Each Assignee Lender that is a Revolving Lender shall assume, as a
condition to the effectiveness of such assignment, any continuing obligation to
purchase participation interests in any L/C Obligations or any Swing Line Loans
then outstanding;
(ii)        If no Event of Default has occurred and is continuing, without the
written consent of the Borrower (which consent shall not be unreasonably
withheld or delayed), no Lender may make any Assignment of Term Loans, Revolving
Loan Commitments, Revolving Loans, L/C Advances or Swing Line Loans to any
Assignee Lender which is not, immediately prior to such Assignment, a Lender
hereunder or an Affiliate or Approved Fund as to such Lender; provided that the
Borrower shall be deemed to have consented to any such assignment unless the
Borrower shall object thereto by written notice to the Administrative Agent
within five (5) Business Days after having received notice thereof;
(iii)        Without the written consent of the Administrative Agent, the
L/C Issuer and the Swing Line Lender (which consent shall not be unreasonably
withheld or delayed), no Lender may make any Assignment of Revolving Loan
Commitments, Revolving Loans, L/C Advances or Swing Line Loans to any Assignee
Lender which is not, immediately prior to such Assignment, a Revolving Lender
hereunder or an Affiliate thereof or an Approved Fund as to such Revolving
Lender;
(iv)        Without the written consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed), no Lender may make any
Assignment of an unfunded portion of any Term Loan Commitment to any Assignee
Lender which is not,


-140-

--------------------------------------------------------------------------------





immediately prior to such Assignment, a Term Lender with an unfunded portion of
any Term Loan Commitment or an Affiliate thereof or an Approved Fund as to such
Lender;
(v)         Without the written consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed), no Lender may make any
Assignment of Term Loans or Incremental Term Loans to any Assignee Lender which
is not, immediately prior to such Assignment, a Lender hereunder or an Affiliate
thereof or an Approved Fund as to such Lender;
(vi)        Reserved; and
(vii)         Without the written consent of (1) the Administrative Agent and
(2) if no Event of Default has occurred and is continuing, the Borrower, no
Lender may make any Assignment to any Assignee Lender (I) with respect to any
Assignment of Revolving Loans or a Revolving Loan Commitment, that is less than
Five Million Dollars ($5,000,000) in the aggregate, (II) with respect to any
Assignment of Term Loans, that is less than One Million Dollars ($1,000,000) in
the aggregate, (II) with respect to any Assignment of Incremental Term Loans,
that is less than One Million Dollars ($1,000,000) in the aggregate, or (IV) if,
after giving effect to such Assignment, the Revolving Loan Commitment of such
Lender or such Assignee Lender would be less than Five Million Dollars
($5,000,000) or the Term Loans of such Lender or such Assignee Lender would be
less than One Million Dollars ($1,000,000) or the Incremental Term Loans of such
Lender or such Assignee Lender would be less than One Million Dollars
($1,000,000) (except that, in each case, a Lender may make an Assignment which
reduces its Revolving Loan Commitment, Term Loans or Incremental Term Loans to
zero without the written consent of the Borrower and the Administrative Agent
except to the extent such written consent is required by Section 8.05(c)(ii),
(iii), (iv), (v) or (vi) above).
Upon such execution, delivery, acceptance and recording of each Assignment
Agreement, from and after the Assignment Effective Date determined pursuant to
such Assignment Agreement, (A) each Assignee Lender thereunder shall be a Lender
hereunder with a Revolving Loan Commitment and Loans as set forth on Attachment
1 to such Assignment Agreement and shall have the rights, duties and obligations
of such a Lender under this Agreement and the other Credit Documents, and
(B) the Assignor Lender thereunder shall be a Lender with a Revolving Loan
Commitment and Loans as set forth on Attachment 1 to such Assignment Agreement
or, if the Revolving Loan Commitment and Loans of the Assignor Lender have been
reduced to $0, the Assignor Lender shall cease to be a Lender and to have any
obligation to make any Loan; provided, however, that any such Assignor Lender
which ceases to be a Lender shall continue to be entitled to the benefits of any
provision of this Agreement which by its terms survives the termination of this
Agreement; provided further, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. Each Assignment Agreement shall
be deemed to amend Schedule I to the extent, and only to the extent, necessary
to reflect the addition of each Assignee Lender, the deletion of each Assignor
Lender which reduces its Revolving Loan Commitment and Loans to $0 and the
resulting adjustment of Revolving Loan Commitment and Loans arising from the
purchase by each Assignee Lender of all or a portion of the rights and


-141-

--------------------------------------------------------------------------------





obligations of an Assignor Lender under this Agreement and the other Credit
Documents. On or prior to the Assignment Effective Date determined pursuant to
each Assignment Agreement, the Borrower, at its own expense, shall execute and
deliver to the Administrative Agent, in exchange for the surrendered Revolving
Loan Note or Term Loan Note, if any, of the Assignor Lender thereunder, a new
Revolving Loan Note or Term Loan Note to each Assignee Lender thereunder that
requests such a note (with each new Revolving Loan Note to be in an amount equal
to the Revolving Loan Commitment assumed by such Assignee Lender and each new
Term Loan Note to be in the original principal amount of each Term Loan then
held by such Assignee Lender) and, if the Assignor Lender is continuing as a
Lender hereunder, a new Revolving Loan Note or Term Loan Note to the Assignor
Lender if so requested by such Assignor Lender (with the new Revolving Loan Note
to be in an amount equal to the Revolving Loan Commitment retained by it and the
new Term Loan Note to be in the original principal amount of the Term Loan
retained by it. Each such new Revolving Loan Note and Term Loan Note shall be
dated the Closing Date (or such other date acceptable to the applicable Lender),
and each such new Note shall otherwise be in the form of the Note replaced
thereby. The Notes surrendered by the Assignor Lender shall be returned by the
Administrative Agent to the Borrower marked “Replaced”. Each Assignee Lender
which was not previously a Lender hereunder and which is not organized under the
laws of the United States or a state thereof shall, within three (3) Business
Days of becoming a Lender, deliver to the Borrower and the Administrative Agent
(A) two duly completed copies of United States Internal Revenue Service Form
W-8BEN, Form W-8BEN-E or Form W-8ECI (or successor applicable form), as the case
may be, certifying in each case that such Lender is entitled to receive payments
under this Agreement without deduction or withholding of any United States
federal income taxes or (B) in the case of a Lender that is a Non-Bank Lender,
(i) a Non-Bank Certificate and (ii) two accurate and complete original signed
copies of United States Internal Revenue Service Form W-8BEN or Form W-8BEN-E
(with respect to the portfolio interest exemption) (or successor form)
certifying to such Lender’s entitlement as of such date to a complete exemption
from United States withholding tax with respect to payments of interest to be
made under this Agreement, but only if and to the extent such Lender is legally
entitled to do so.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Commitments and Loans pursuant to Section 8.05(c)
above, Wells Fargo may, upon 30 days’ notice to the Borrower and the Lenders,
resign as L/C Issuer and/or (ii) upon five Business Days’ notice to the
Borrower, terminate the Swing Line. In the event of any such resignation as
L/C Issuer or termination of the Swing Line, the Borrower shall be entitled to
appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Wells Fargo as L/C Issuer or the
termination of the Swing Line, as the case may be. Wells Fargo shall retain all
the rights and obligations of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as
L/C Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund participations in
Unreimbursed Amounts pursuant to Section 2.02(c)). If Wells Fargo terminates the
Swing Line, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such termination, including the right to require the Lenders
to make Base Rate Loans or fund participations in outstanding Swing Line Loans
pursuant to Section 2.03(c).


-142-

--------------------------------------------------------------------------------





In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit and Swing
Line Loans in accordance with its Revolving Proportionate Share. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Governmental Rules
without compliance with the provisions of this paragraph, then the assignee of
such interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
(d)        Register. The Administrative Agent (the “Agent”), shall use
commercially reasonable efforts to maintain a register at its address referred
to in Section 8.01 (the “Register”) on which it will record the Commitments from
time to time of each of the Lenders, the Loans made by, and Letters of Credit
of, each of the Lenders and each repayment in respect of the principal amount
of, and interest payable with respect to, the Loans and Letters of Credit of
each Lender. Failure to make any such recordation, or any error in such
recordation shall not affect the Borrower’s obligations in respect of such Loans
or Letters of Credit. With respect to any Lender, the transfer of the Commitment
of such Lender and the rights to the principal of, and interest on, any Loan or
Letter of Credit made pursuant to such Commitment shall not be effective until
such transfer is recorded on the Register maintained by the Agent. The ownership
of such Commitment, Loans and Letters of Credit prior to such recordation and
all amounts owing to the transferor with respect to such Commitment, Loans and
Letters of Credit shall remain owing to the transferor. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation and revocation of designation, of any Lender as a Defaulting Lender.
The registration of an assignment or transfer of all or part of any Commitment,
Loan or Letter of Credit shall be recorded by the Agent on the Register only
upon the acceptance by the Agent of a properly executed and delivered Assignment
Agreement pursuant to Section 8.05(c). Coincident with the delivery of such an
Assignment Agreement to the Agent for acceptance and registration of assignment
or transfer of all or part of a Loan, or as soon thereafter as practicable, the
assigning or transferor Lender shall surrender the Note evidencing such Loan,
and thereupon one or more new Notes in the same aggregate principal amount shall
be issued to assigning or transferor Lender. The Register shall be available for
inspection by the Borrower or any Lender during the regular business hours of
the Administrative Agent after reasonable notice from the Borrower or such
Lender, and after receiving such notice the Administrative Agent may, at its
option, send the Borrower or such Lender a copy of the Register in lieu of such
inspection.
(e)        Registration. Upon its receipt of an Assignment Agreement executed by
an Assignor Lender and an Assignee Lender (and, to the extent required by
Section 8.05(c), by


-143-

--------------------------------------------------------------------------------





the Borrower and the Administrative Agent) together with payment to the
Administrative Agent by Assignor Lender of a registration and processing fee of
$3,500, the Administrative Agent shall (i) promptly accept such Assignment
Agreement and (ii) on the Assignment Effective Date determined pursuant thereto
record the information contained therein in the Register and give notice of such
acceptance and recordation to the Lenders and the Borrower. The Administrative
Agent may, from time to time at its election, prepare and deliver to the Lenders
and the Borrower a revised Schedule I reflecting the names, addresses and
respective Commitments or Loans of all Lenders then parties hereto (and in any
event Schedule I shall be deemed amended to reflect any assignment consummated
pursuant to the terms of this Agreement or upon any Lender becoming a party to
this Agreement by any other means (including pursuant to a joinder as
contemplated by Section 2.17).
(f)        Confidentiality. Subject to Section 8.10, the Administrative Agent
and the Lenders may disclose the Credit Documents and any financial or other
information relating to the Loan Parties to each other or to any potential
Participant or Assignee Lender.
(g)        Pledges to Federal Reserve Banks; Other Pledges of Notes.
Notwithstanding any other provision of this Agreement, any Lender may at any
time assign all or a portion of its rights under this Agreement and the other
Credit Documents to a Federal Reserve Bank. No such assignment shall relieve the
assigning Lender from its obligations under this Agreement and the other Credit
Documents. In the case of any Lender that is a Fund, such Lender may (i) assign
or pledge all or any portion of the Loans held by it (and Notes evidencing such
Loans) to the trustee under any indenture to which such Lender is a party in
support of its obligations to the trustee for the benefit of the applicable
trust beneficiaries, or (ii) pledge all or any portion of the Loans held by it
(and Notes evidencing such Loans) to its lenders for collateral security
purpose; provided, however, no such pledgee under clause (i) or (ii) shall
become a Lender hereunder (by foreclosure, transfer in lieu of foreclosure or
otherwise) unless and until it complies with the assignment provisions of this
Agreement to become a Lender hereunder and has received all consents required
hereunder.
(h)        True Sale. All participations in the Obligations or any portion
thereof, whether pursuant to provisions hereof or otherwise, are intended to be
“true sales” for purposes of financial reporting in accordance with Statement of
Financial Accounting Standards No. 140. Accordingly, the L/C Issuer or any
Lender that sells or is deemed to have sold a participation in the Obligations
(including any participations in Letters of Credit and/or Loans, any
participations described in Section 8.05(b) above and any participations under
Section 2.10(b)) (each a “Participation Seller”) hereby agrees that if such
Participation Seller receives any payment in respect of the Obligations to which
such participation relates through the exercise of setoff or offset by such
Participation Seller against the Borrower or any other obligor, then such
Participation Seller agrees to promptly pay to the participating party in such
participation such participant’s pro rata share of such setoff or offset (after
giving effect to any sharing with the Lenders under Section 2.10(b) hereof).
(i)        Additional Forms. If required by applicable Governmental Rules or
otherwise deemed prudent by the Administrative Agent, the Borrower and each
Lender shall prepare, execute and deliver a completed Form U-1 (or Form G-3, as
applicable) for each Lender (and, if


-144-

--------------------------------------------------------------------------------





applicable, for each Participant, in which case the applicable Lender shall
cause its Participant to satisfy the requirements of this Section).
8.06.        Setoff; Security Interest.
(a)        Setoffs By Lenders. In addition to any rights and remedies of the
Lenders provided by law, each Lender shall have the right, with the prior
consent of the Administrative Agent but without prior notice to or consent of
the Borrower, any such notice and consent being expressly waived by the Borrower
to the extent permitted by applicable Governmental Rules, upon the occurrence
and during the continuance of an Event of Default, to setoff or offset and apply
against the Obligations any amount owing from such Lender to the Borrower;
provided, however, that in the event that any Defaulting Lender shall exercise
any such right of setoff or offset, (i) all amounts so setoff or offset shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (ii) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff or offset. The aforesaid right of
setoff or offset may be exercised by such Lender against the Borrower or against
any trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver or execution, judgment or attachment creditor of the
Borrower or against anyone else claiming through or against the Borrower or such
trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of setoff or offset may not have been
exercised by such Lender at any prior time. Each Lender agrees promptly to
notify the Borrower after any such setoff or offset and application made by such
Lender; provided, that the failure to give such notice shall not affect the
validity of such setoff or offset and application.
(b)         Security Interest. As security for the Obligations, the Borrower
hereby grants to the Administrative Agent and each Lender, for the benefit of
the Administrative Agent and the Lenders, a continuing security interest in any
and all deposit accounts or moneys of the Borrower now or hereafter maintained
with such Lender. Each Lender shall have all of the rights of a secured party
with respect to such security interest.
8.07.        No Third Party Rights. Nothing expressed in or to be implied from
this Agreement is intended to give, or shall be construed to give, any Person,
other than the parties hereto and their permitted successors and assigns
hereunder, any benefit or legal or equitable right, remedy or claim under or by
virtue of this Agreement or under or by virtue of any provision herein.
8.08.        Partial Invalidity. If at any time any provision of this Agreement
is or becomes illegal, invalid or unenforceable in any respect under the law or
any jurisdiction, neither the legality, validity or enforceability of the
remaining provisions of this Agreement nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction shall
in any way be affected or impaired thereby.


-145-

--------------------------------------------------------------------------------





8.09.        Jury Trial. EACH OF THE BORROWER, THE LENDERS AND THE
ADMINISTRATIVE AGENT, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE GOVERNMENTAL
RULES, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY ISSUE
RELATING HERETO IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT.
8.10.        Confidentiality. None of the Administrative Agent, any Joint Lead
Arranger, any Co-Syndication Agent or any Lender shall disclose to any Person
any Confidential Information, except that the Administrative Agent, any Joint
Lead Arranger, any Co-Syndication Agent and any Lender may disclose any such
information (a) to its own directors, officers, employees, auditors, counsel and
other advisors and to its Affiliates, provided such Person shall be subject to
the confidentiality obligations of this Section 8.10; (b) to the Administrative
Agent, any Joint Lead Arranger, any Co-Syndication Agent or any other Lender;
(c) which is otherwise known or available to the public or which is otherwise
known to the receiving party prior to the time such Confidential Information was
delivered to the Administrative Agent, any Joint Lead Arranger, any
Co-Syndication Agent or any Lender, other than by virtue of a breach of this
Section 8.10; (d) if required or appropriate in any report, statement or
testimony submitted to any Governmental Authority having or claiming to have
jurisdiction over the Administrative Agent, such Joint Lead Arranger, such
Co-Syndication Agent or such Lender (including as required in connection with
pledges and assignments permitted under Section 8.05 (g)); (e) if required in
response to any summons or subpoena; (f) in connection with any enforcement by
the Administrative Agent, the Joint Lead Arrangers, the Co-Syndication Agents or
the Lenders of their rights under this Agreement or the other Credit Documents
or any litigation among the parties relating to the Credit Documents or the
transactions contemplated thereby; (g) to comply with any Requirement of Law
applicable to the Administrative Agent, such Joint Lead Arranger, such
Co-Syndication Agent or such Lender; (h) to any Assignee Lender or Participant
or any prospective Assignee Lender or Participant; provided that such Assignee
Lender or Participant or prospective Assignee Lender or Participant agrees to be
bound by the provisions of (or provisions substantially similar to) this
Section 8.10; or (i) otherwise with the prior consent of such Loan Party;
provided, however, that in the case of disclosure pursuant to clauses (e), (f)
and (g), the Administrative Agent, such Joint Lead Arranger, such Co-Syndication
Agent or such Lender, as applicable, shall (so long as not in contravention of
any Requirements of Law or any directive of a Governmental Authority) use
commercially reasonable efforts to notify the Borrower prior to any such
disclosure; and provided, further, that any failure to provide such notice and
any disclosure made in violation of this Agreement shall not affect the
obligations of the Loan Parties under this Agreement and the other Credit
Documents. Nothing in this Section 8.10 shall limit the use of any Platform as
described in Section 8.01(b).
8.11.        Counterparts. This Agreement may be executed in any number of
identical counterparts, any set of which signed by all the parties hereto shall
be deemed to constitute a complete, executed original for all purposes.
Transmission by facsimile, “pdf” or similar electronic copy of an executed
counterpart of this Agreement shall be deemed to constitute due and sufficient
delivery of such counterpart. Any party hereto may request an original
counterpart of any party delivering such electronic counterpart.


-146-

--------------------------------------------------------------------------------





The words “execution,” “signed,” “signature,” “delivery,” and words of like
import in or relating to this Agreement or any  document to be signed in
connection with this Agreement and the transactions contemplated hereby shall be
deemed to include electronic signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other state laws based on the Uniform
Electronic Transactions Act, and the parties to this Agreement consent to
conduct the transactions contemplated hereunder by electronic means.
8.12.        Consent to Jurisdiction. Each of the parties to this Agreement
irrevocably submits to the non-exclusive jurisdiction of the courts of the State
of New York and the courts of the United States located in New York, New York
and agrees that any legal action, suit or proceeding arising out of or relating
to this Agreement or any of the other Credit Documents may be brought against
such party in any such courts. Final judgment against any party in any such
action, suit or proceeding shall be conclusive and may be enforced in any other
jurisdiction by suit on the judgment, a certified or exemplified copy of which
shall be conclusive evidence of the judgment, or in any other manner provided by
law. Nothing in this Section 8.12 shall affect the right of any party to
commence legal proceedings or otherwise sue any other party in any other
appropriate jurisdiction, or concurrently in more than one jurisdiction, or to
serve process, pleadings and other papers upon any other party in any manner
authorized by the laws of any such jurisdiction. The Borrower agrees that
process served either personally or by registered mail shall, to the extent
permitted by law, constitutes adequate service of process in any such suit. Each
of the parties to this Agreement irrevocably waives to the fullest extent
permitted by applicable Governmental Rules (a) any objection which it may have
now or in the future to the laying of the venue of any such action, suit or
proceeding in any court referred to in the first sentence above; (b) any claim
that any such action, suit or proceeding has been brought in an inconvenient
forum; (c) its right of removal of any matter commenced by any other party in
the courts of the State of New York or to any court of the United States; (d)
any immunity which it or its assets may have in respect of its obligations under
this Agreement or any other Credit Document from any suit, execution, attachment
(whether provisional or final, in aid of execution, before judgment or
otherwise) or other legal process; and (e) any right it may have to require the
moving party in any suit, action or proceeding brought in any of the courts
referred to above arising out of or in connection with this Agreement or any
other Credit Document to post security for the costs of any party or to post a
bond or to take similar action.
8.13.        Relationship of Parties. The relationship between the Borrower, on
the one hand, and the Lenders and the Administrative Agent, on the other, is,
and at all times shall remain, solely that of borrower and lenders. Neither the
Lenders nor the Administrative Agent shall under any circumstances be construed
to be partners or joint venturers of the Borrower or any of its Affiliates; nor
shall the Lenders nor the Administrative Agent under any circumstances be deemed
to be in a relationship of confidence or trust or a fiduciary relationship with
the Borrower or any of its Affiliates, or to owe any fiduciary duty to the
Borrower or any of its Affiliates. The Lenders and the Administrative Agent do
not undertake or assume any responsibility or duty to the Borrower or any of its
Affiliates to select, review, inspect, supervise, pass judgment upon or
otherwise inform


-147-

--------------------------------------------------------------------------------





the Borrower or any of its Affiliates of any matter in connection with its or
their property, any security held by the Administrative Agent or any Lender or
the operations of the Borrower or any of its Affiliates. The Borrower and each
of its Affiliates shall rely entirely on their own judgment with respect to such
matters, and any review, inspection, supervision, exercise of judgment or supply
of information undertaken or assumed by any Lender or the Administrative Agent
in connection with such matters is solely for the protection of such Lender or
the Administrative Agent and neither the Borrower nor any of its Affiliates is
entitled to rely thereon.
8.14.         Time. Time is of the essence as to each term or provision of this
Agreement and each of the other Credit Documents.
8.15.         Waiver of Punitive Damages. Notwithstanding anything to the
contrary contained in this Agreement, the Borrower hereby agrees that it shall
not seek from the Administrative Agent, the Joint Lead Arrangers, the
Co-Syndication Agents or the Lenders any punitive, exemplary, special, indirect
or consequential damages under any theory of liability.
8.16.        USA PATRIOT Act. Each Lender hereby notifies the Borrower and its
subsidiaries that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower
and its subsidiaries, which information includes the name, address and tax
identification number of the Borrower and its subsidiaries and other information
that will allow such Lender to identify the Borrower and its subsidiaries in
accordance with the Patriot Act.
8.17.        Clarification. Notwithstanding anything to the contrary, the
parties hereto understand and agree that Wells Fargo is acting in various
capacities under this Agreement and the other Credit Documents and therefore
shall be permitted to fulfill its roles and manage its various duties hereunder,
as between itself, in such manner as Wells Fargo sees fit and, for the avoidance
of doubt, in lieu of sending notices to itself when acting in different
capacities Wells Fargo may keep internal records regarding all such
communications, notices and actions related to this Agreement and the other
Credit Documents in accordance with its past practice.
8.18.         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)         the effects of any Bail-In Action on any such liability, including,
if applicable:


-148-

--------------------------------------------------------------------------------





(i)         a reduction in full or in part or cancellation of any such
liability;
(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or
(iii)         the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
8.19.         Certain ERISA Matters.
(a)         Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each Joint Lead Arranger
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i)         such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit or the Commitments;
(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;
(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or


-149-

--------------------------------------------------------------------------------





(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)        In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, each Joint Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that none of the Administrative
Agent, any Joint Lead Arranger and their respective Affiliates is a fiduciary
with respect to the assets of such Lender involved in such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Credit Document or any documents related hereto or thereto).
8.20.         Acknowledgement Regarding Any Supported QFCs. To the extent that
the Credit Documents provide support, through a guarantee or otherwise, for Rate
Contracts or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Credit Documents and any Supported QFC may
in fact be stated to be governed by the laws of the State of New York and/or of
the United States or any other state of the United States):
(a)        In the event a Covered Entity that is party to a Supported QFC (each,
a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Credit
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Credit Documents
were governed by the laws of the United States or a state of the United States.


-150-

--------------------------------------------------------------------------------





(b)         As used in this Section 8.20, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
[The first signature page follows.]




-151-

--------------------------------------------------------------------------------


















Signature Pages on File with the Administrative Agent











